Exhibit 10.9

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED MASTER LOAN AND SECURITY AGREEMENT

 

--------------------------------------------------------------------------------

 

Dated as of April 28, 2005

 

--------------------------------------------------------------------------------

 

AAMES CAPITAL CORPORATION

as borrower (“ACC” and a “Borrower”),

 

and

 

AAMES INVESTMENT CORPORATION

as a borrower (“AIC” and a “Borrower”; together with AIC, the “Borrowers”),

 

and

 

CITIGROUP GLOBAL MARKETS REALTY CORP.

as Lender

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page


--------------------------------------------------------------------------------

Section 1.    Definitions and Accounting Matters          1.01    Certain
Defined Terms    -1-     1.02    Accounting Terms and Determinations    -17-
Section 2.    Advances, Note and Prepayments          2.01    Advances    -18-  
  2.02    Notes    -18-     2.03    Procedure for Borrowing    -19-     2.04   
Limitation on Types of Advances; Illegality    -20-     2.05    Repayment of
Advances; Interest    -20-     2.06    Mandatory Prepayments or Pledge    -21-  
  2.07    Optional Prepayments    -21-     2.08    Requirements of Law    -22-  
  2.09    Purpose of Advances    -23- Section 3.    Payments; Computations;
Taxes; Commitment Fee          3.01    Payments    -23-     3.02    Computations
   -23-     3.03    U.S. Taxes    -23-     3.04    Commitment Fee     
Section 4.    Collateral Security          4.01    Collateral; Security Interest
   -24-     4.02    Further Documentation    -25-     4.03    Changes in
Locations, Name, etc.    -26-     4.04    Lender’s Appointment as
Attorney-in-Fact    -26-     4.05    Performance by Lender of Borrower’s
Obligations    -27-     4.06    Proceeds    -27-     4.07    Remedies    -28-  
  4.08    Limitation on Duties Regarding Presentation of Collateral    -29-    
4.09    Powers Coupled with an Interest    -29-     4.10    Release of Security
Interest    -29- Section 5.    Conditions Precedent          5.01    Initial
Advance    -29-     5.02    Initial and Subsequent Advances    -31- Section 6.
   Representations and Warranties          6.01    Existence    -33-     6.02   
Financial Condition    -33-     6.03    Litigation    -34-     6.04    No Breach
   -34-     6.05    Action    -34-

 

-i-



--------------------------------------------------------------------------------

    6.06    Approvals    -34-     6.07    Margin Regulations    -34-     6.08   
Taxes    -35-     6.09    Investment Company Act    -35-     6.10    No Legal
Bar    -35-     6.11    No Default    -35-     6.12    Collateral; Collateral
Security    -35-     6.13    Chief Executive Office    -36-     6.14    Location
of Books and Records    -36-     6.15    True and Complete Disclosure    -36-  
  6.16    Tangible Net Worth; Liquidity    -36-     6.17    ERISA    -36-    
6.19    Relevant States    -37-     6.20    True Sales    -37-     6.21    No
Burdensome Restrictions    -37-     6.22    Subsidiaries    -37-     6.23   
Origination and Acquisition of Mortgage Loans    -37-     6.24    No Adverse
Selection    -37-     6.25    Borrower Solvent; Fraudulent Conveyance    -37-  
  6.26    Insured Closing Letter    -38-     6.27    Escrow Agreement    -38-
Section 7.    Covenants of the Borrower          7.01    Financial Statements   
-38-     7.02    Litigation    -40-     7.03    Existence, Etc.    -40-     7.04
   Prohibition of Fundamental Changes    -41-     7.05    Borrowing Base
Deficiency    -41-     7.06    Notices    -41-     7.07    Servicing    -42-    
7.08    Intentionally Omitted    -42-     7.09    Underwriting Guidelines   
-42-     7.10    Lines of Business    -42-     7.11    Transactions with
Affiliates    -42-     7.12    Use of Proceeds    -42-     7.13    Limitation on
Liens    -42-     7.14    [Reserved]    -43-     7.15    [Reserved]    -43-    
7.16    Maintenance of Liquidity    -43-     7.17    Maintenance of Tangible Net
Worth    -43-     7.18    Maintenance of Ratio of Total Indebtedness to Tangible
Net Worth    -43-     7.19    Restricted Payments    -43-     7.20    Servicing
Transmission    -43-     7.21    No Amendment or Waiver    -43-     7.22   
Maintenance of Property; Insurance    -43-     7.23    Further Identification of
Collateral    -44-     7.24    Mortgage Loan Determined to be Defective    -44-

 

-ii-



--------------------------------------------------------------------------------

    7.25    Interest Rate Protection Agreements    -44-     7.26    Certificate
of a Responsible Officer of the Borrower    -44-     7.27    [Reserved]    -44-
    7.28    Net Income    -44-     7.29    Maintenance of Ratio of Adjusted
Indebtedness to Tangible Net Worth    -44- Section 8.    Events of Default     
Section 9.    Remedies Upon Default      Section 10.    No Duty on Lender’s Part
     Section 11.    Miscellaneous          11.01    Waiver    -48-     11.02   
Notices    -48-     11.03    Indemnification and Expenses    -48-     11.04   
Amendments    -49-     11.05    Successors and Assigns    -49-     11.06   
Survival    -49-     11.07    Captions    -50-     11.08    Counterparts    -50-
    11.09    Loan Agreement Constitutes Security Agreement; Governing Law   
-50-     11.10    SUBMISSION TO JURISDICTION; WAIVERS    -50-     11.11   
WAIVER OF JURY TRIAL    -51-     11.12    Acknowledgments    -51-     11.13   
Hypothecation or Pledge of Collateral    -51-     11.14    Assignments;
Participations    -51-     11.15    Servicing    -52-     11.16    Periodic Due
Diligence Review    -53-     11.17    Set-Off    -54-     11.18    Intent   
-54-     11.19    Replacement by Repurchase Agreement    -54-     11.20   
Entire Agreement    -55-     11.21    Joint and Several Liability    -55-

 

   

SCHEDULES

         SCHEDULE 1    Representations and Warranties re: Mortgage Loans    
SCHEDULE 2    Filing Jurisdictions and Offices     SCHEDULE 3    Relevant States
    SCHEDULE 4    Subsidiaries

 

-iii-



--------------------------------------------------------------------------------

EXHIBITS

 

EXHIBIT A    Form of Promissory Note EXHIBIT B    Form of Custodial Agreement
EXHIBIT C    Form of Opinion of Counsel to the Borrower EXHIBIT D    Form of
Notice of Borrowing and Pledge EXHIBIT E    Underwriting Guidelines EXHIBIT F   
Required Fields for Servicing Transmission EXHIBIT G    Required Fields for
Mortgage Loan Data Transmission EXHIBIT H    Form of Borrowing Base Certificate
EXHIBIT I    Form of Confidentiality Agreement EXHIBIT J    Form of Instruction
Letter

 

-iv-



--------------------------------------------------------------------------------

MASTER LOAN AND SECURITY AGREEMENT

 

AMENDED AND RESTATED MASTER LOAN AND SECURITY AGREEMENT, dated as of April 28,
2005, between AAMES CAPITAL CORPORATION, a California corporation (“ACC” and a
“Borrower”), AAMES INVESTMENT CORPORATION, a Maryland corporation (“AIC” and a
“Borrower”; together with ACC, the “Borrowers”) and CITIGROUP GLOBAL MARKETS
REALTY CORP., a New York corporation (the “Lender”).

 

RECITALS

 

The Borrowers wish to obtain financing from time to time to provide interim
funding for the origination or acquisition of certain Mortgage Loans (as defined
herein), which Mortgage Loans are to be sold or contributed by the Borrowers to
one or more trusts or other entities to be sponsored by the Borrowers or an
Affiliate (as defined herein) thereof, or to third-parties, and which Mortgage
Loans shall secure Advances (as defined herein) to be made by the Lender
hereunder.

 

The Lender has agreed, subject to the terms and conditions of this Loan
Agreement (as defined herein), to provide such financing to the Borrowers, with
a portion of the proceeds of the sale of all mortgage-backed securities issued
by any such trust or other entity, together with a portion of the proceeds of
any permitted whole loan sales, together with other funds of the Borrowers, if
necessary, being used to repay any Advances made hereunder as more particularly
described herein.

 

Accordingly, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto hereby agree as follows:

 

Section 1. Definitions and Accounting Matters.

 

1.01 Certain Defined Terms. As used herein, the following terms shall have the
following meanings (all terms defined in this Section 1.01 or in other
provisions of this Loan Agreement in the singular to have the same meanings when
used in the plural and vice versa):

 

“Accepted Servicing Practices” shall mean, with respect to any Mortgage Loan,
accepted and prudent mortgage servicing practices of prudent mortgage lending
institutions which service mortgage loans of the same type as such Mortgage
Loans in the jurisdiction where the related Mortgaged Property is located and in
a manner at least equal in quality to the servicing the related Borrower or
related Borrower’s designee provides to mortgage loans which they own in their
own portfolio.

 

“Adjusted Indebtedness” shall mean with respect to any Person, for any period,
the aggregate Indebtedness of such Person and its Subsidiaries during such
period, less any securitization debt.

 

“Advance” shall mean any Committed Advance or Uncommitted Advance, as
applicable, and collectively, “Advances” shall mean the sum of all Committed
Advances and Uncommitted Advances.

 

-1-



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any Person, any other Person which, directly
or indirectly, controls, is controlled by, or is under common control with, such
Person. For purposes of this definition, “control” (together with the
correlative meanings of “controlled by” and “under common control with”) means
possession, directly or indirectly, of the power (a) to vote 10% or more of the
securities (on a fully diluted basis) having ordinary voting power for the
directors or managing general partners (or their equivalent) of such Person, or
(b) to direct or cause the direction of the management or policies of such
Person, whether through the ownership of voting securities, by contract, or
otherwise.

 

“ALTA” means the American Land Title Association.

 

“Applicable Collateral Percentage” shall mean,

 

(i) for the first 180 days following the date such Eligible Mortgage Loan first
becomes subject to the terms of this Agreement, with respect to each Advance:

 

(a) which is secured by Standard Mortgage Loans or Previously Securitized and
Called Mortgage Loans, 99%;

 

(b) which is secured by High LTV Mortgage Loans, 97%; and

 

(c) which is secured by Wet Loans, (1) for which all Required Documents have not
been delivered for 0 to 7 Business Days, 99%; and (2) for which all Required
Documents have not been delivered for 8 days or more, 0%; and

 

(ii) thereafter, 0%.

 

“Applicable Margin” shall mean with respect to Advances that are Tranche A
Advances, Tranche B Advances and Tranche C Advances, respectively, and which are
secured by the Mortgage Loans, the applicable rate per annum set forth below for
each day that such Advances shall be so secured:

 

Tranche A Advances

   0.95 %         

Tranche B Advances

   1.65 %         

Tranche C Advances

   1.65 %         

 

“Appraised Value” shall mean the value set forth in an appraisal made in
connection with the origination of the related Mortgage Loan as the value of the
Mortgaged Property.

 

“Assignment of Mortgage” shall mean, with respect to any Mortgage, an assignment
of the Mortgage, notice of transfer or equivalent instrument in recordable form,
sufficient under the laws of the jurisdiction wherein the related Mortgaged
Property is located to reflect the assignment and pledge of the Mortgage.

 

-2-



--------------------------------------------------------------------------------

“Attorney Bailee Letter” shall have the meaning assigned to such term in the
Custodial Agreement.

 

“Bankruptcy Code” shall mean the United States Bankruptcy Code of 1978, as
amended from time to time.

 

“Best’s” means Best’s Key Rating Guide, as the same shall be amended from time
to time.

 

“Borrower” shall have the meaning provided in the heading hereof.

 

“Borrowers” shall have the meaning provided in the heading hereof.

 

“Borrowing Base” shall mean the aggregate Collateral Value of all Eligible
Mortgage Loans that have been, and remain pledged to the Lender hereunder.

 

“Borrowing Base Certificate” shall mean the certificate prepared by the Lender
substantially in the form of Exhibit H, attached hereto.

 

“Borrowing Base Deficiency” shall have the meaning provided in Section 2.06
hereof.

 

“Business Day” shall mean any day other than (i) a Saturday or Sunday, (ii) a
day on which the New York Stock Exchange, the Federal Reserve Bank of New York,
the Custodian or banking and savings and loan institutions in the State of New
York or the City of New York or the city or state in which the Custodian’s
offices are located are closed, or (iii) a day on which trading in securities on
the New York Stock Exchange or any other major securities exchange in the United
States is not conducted.

 

“Capital Lease Obligations” shall mean, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Loan Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.

 

“Cash Equivalents” shall mean (a) securities with maturities of 90 days or less
from the date of acquisition issued or fully guaranteed or insured by the United
States Government or any agency thereof, (b) certificates of deposit and
eurodollar time deposits with maturities of 90 days or less from the date of
acquisition and overnight bank deposits of any commercial bank having capital
and surplus in excess of $500,000,000, (c) repurchase obligations of any
commercial bank satisfying the requirements of clause (b) of this definition,
having a term of not more than seven days with respect to securities issued or
fully guaranteed or insured by the United States Government, (d) commercial
paper of a domestic issuer rated at least A-1 or the equivalent thereof by
Standard and Poor’s Ratings Group (“S&P”) or P-1 or the equivalent thereof by
Moody’s Investors Service, Inc. (“Moody’s”) and in either case maturing within
90 days after the day of acquisition, (e) securities with maturities of 90 days
or less from

 

-3-



--------------------------------------------------------------------------------

the date of acquisition issued or fully guaranteed by any state, commonwealth or
territory of the United States, by any political subdivision or taxing authority
of any such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s, (f) securities with maturities of 90 days or less from
the date of acquisition backed by standby letters of credit issued by any
commercial bank satisfying the requirements of clause (b) of this definition or
(g) shares of money market mutual or similar funds which invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition.

 

“Change of Control” means the acquisition by any Person, or two or more Persons
acting in concert (other than Specialty Finance Partners or its Affiliates), of
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission under the Securities Exchange Act of 1934) of outstanding
shares of voting stock of either Borrower at any time if after giving effect to
such acquisition such Person or Persons owns fifty percent (50%) or more of such
outstanding voting stock of either entity.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Collateral” shall have the meaning assigned to such term in Section 4.01(b)
hereof.

 

“Collateral Value” shall mean with respect to each Mortgage Loan, the lesser of
the product of the Applicable Collateral Percentage and either (x) the Market
Value, or (y) the outstanding principal balance of such Mortgage Loan; provided,
that, the Collateral Value shall be deemed to be zero with respect to each
Mortgage Loan:

 

  (1) in respect of which there is a material breach of a representation and
warranty set forth on Schedule 1 (assuming each representation and warranty is
made as of the date Collateral Value is determined) or there is an Exception
which was not otherwise waived by Lender;

 

  (2) which the Lender determines, in its reasonable discretion is not eligible
for sale in the secondary market or for securitization without unreasonable
credit enhancement;

 

  (3) which has been released from the possession of the Custodian under Section
5(a) of the Custodial Agreement to the related Borrower or its bailee for a
period in excess of fourteen (14) calendar days (or if such fourteenth day is
not a Business Day, the next succeeding Business Day);

 

  (4)

which has been released from the possession of the Custodian (i) under Section
5(b) of the Custodial Agreement under any Transmittal Letter in excess of the
time period stated in such Transmittal Letter for release, or (ii) under Section
5(c) of the Custodial Agreement under an Attorney

 

-4-



--------------------------------------------------------------------------------

 

Bailee Letter, from and after the date such Attorney’s Bailee Letter is
terminated or ceases to be in full force and effect;

 

  (5) in respect of which (a) the related Mortgaged Property is the subject of a
foreclosure proceeding or (b) the related Mortgage Note has been extinguished
under relevant state law in connection with a judgment of foreclosure or
foreclosure sale or otherwise;

 

  (6) if (a) the related Mortgage Note or the related Mortgage is not genuine or
is not the legal, valid, binding and enforceable obligation of the maker
thereof, subject to no right of rescission, set-off, counterclaim or defense, or
(b) such Mortgage, is not a valid, subsisting, enforceable and perfected first
or second lien on the Mortgaged Property;

 

  (7) in respect of which the related Mortgagor is the subject of a bankruptcy
proceeding;

 

  (8) if the Mortgagor has not made its first payment on the related Mortgage
Loan prior to its next scheduled payment date at the time of the funding of the
related Advance;

 

  (9) if a Monthly Payment with respect thereto is more than 30 days past due;

 

  (10) which is a High LTV Mortgage Loan and the Collateral Value of such High
LTV Mortgage Loan, when added to the Collateral Value of all other High LTV
Mortgage Loans that secure Advances hereunder exceeds $25,000,000;

 

  (11) which is a Previously Securitized or Called Mortgage Loan, and the
Collateral Value of such Mortgage Loan, when added to the Collateral Value of
all other Previously Securitized and Called Mortgage Loans that secure Advances
hereunder exceeds $25,000,000;

 

  (12) which is a Wet Loan and the Collateral Value of such Wet Loan, when added
to the Collateral Value of all other Wet Loans that secure Advances hereunder,
exceeds (a) $90,000,000 during the period including the last three (3) Business
Days of any calendar month through the first seven (7) calendar days of the
following calendar month or (b) $50,000,000 at any other time during each
calendar month.

 

“Combined LTV or CLTV” means with respect to any Mortgage Loan, the ratio of (i)
the original outstanding principal amount of the Mortgage Loan and any other
mortgage loan which is secured by a lien on the related Mortgaged Property to
(ii) the lesser of (a) the Appraised Value of the Mortgaged Property at
origination or (b) if the Mortgaged Property was purchased within 12 months of
the origination of the Mortgage Loan, the purchase price of the Mortgaged
Property.

 

-5-



--------------------------------------------------------------------------------

“Commitment Letter” shall mean the letter dated the date hereof between
Borrowers and Lender setting forth the commitment fee.

 

“Committed Advance” shall have the meaning assigned to such term in Section
2.01(a) hereof.

 

“Contractual Obligation” shall mean as to any Person, any material provision of
any agreement, instrument or other undertaking to which such Person is a party
or by which it or any of its property is bound or any material provision of any
security issued by such Person.

 

“Cooperative Corporation” shall mean with respect to any Cooperative Loan, the
cooperative apartment corporation that holds legal title to the related
Cooperative Project and grants occupancy rights to units therein to stockholders
through Proprietary Leases or similar arrangements.

 

“Cooperative Loan” shall mean a Mortgage Loan that is secured by a first lien on
and a perfected security interest in Cooperative Shares and the related
Proprietary Lease granting exclusive rights to occupy the related Cooperative
Unit in the building owned by the related Cooperative Corporation.

 

“Cooperative Project” shall mean with respect to any Cooperative Loan, all real
property and improvements thereto and rights therein and thereto owned by a
Cooperative Corporation including without limitation the land, separate dwelling
units and all common elements.

 

“Cooperative Shares” shall mean with respect to any Cooperative Loan, the shares
of stock issued by a Cooperative Corporation and allocated to a Cooperative Unit
and represented by a stock certificate.

 

“Cooperative Unit” shall mean with respect to any Cooperative Loan, a specific
unit in a Cooperative Project.

 

“Custodial Agreement” shall mean the Amended and Restated Custodial Agreement,
dated as of the date hereof, among the Borrowers, the Custodian and the Lender,
substantially in the form of Exhibit B hereto, as the same shall be modified and
supplemented and in effect from time to time.

 

“Custodian” shall mean Deutsche Bank Trust Company Americas, its successors and
permitted assigns.

 

“Custodian Loan Transmission” shall have the meaning assigned thereto in the
Custodial Agreement.

 

“Default” shall mean an Event of Default or an event that with notice or lapse
of time or both would become an Event of Default.

 

-6-



--------------------------------------------------------------------------------

“Disbursement Account” shall mean the account established by the Lender pursuant
to which funds shall be disbursed to fund any Wet Loan.

 

“Dollars” and “$” shall mean lawful money of the United States of America.

 

“Dry Loan” shall mean a first or second lien Mortgage Loan which is underwritten
in accordance with the Underwriting Guidelines which Mortgage File contains all
Required Documents.

 

“Due Date” means the day of the month on which the Monthly Payment is due on a
Mortgage Loan, exclusive of any days of grace.

 

“Due Diligence Review” shall mean the performance by the Lender of any or all of
the reviews permitted under Section 11.16 hereof with respect to any or all of
the Mortgage Loans or the Borrowers or related parties, as desired by the Lender
from time to time.

 

“Effective Date” shall mean the date upon which the conditions precedent set
forth in Section 5.01 shall have been satisfied.

 

“Eligible Mortgage Loan” shall mean a Mortgage Loan secured by a first or second
mortgage lien (as reflected on the Mortgage Loan Data Transmission) on
residential real estate and as to which (i) the representations and warranties
in Section 6.12 and 6.23 and Schedule 1 hereof are correct, (ii) was originated
or acquired by the Borrower in accordance with the Borrower’s or Lender approved
third party’s Underwriting Guidelines and (iii) such other customary criteria
for eligibility determined by the Lender shall have been satisfied.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

“ERISA Affiliate” shall mean any corporation or trade or business that is a
member of any group of organizations (i) described in Section 414(b) or (c) of
the Code of which each Borrower is a member and (ii) solely for purposes of
potential liability under Section 302(c)(11) of ERISA and Section 412(c)(11) of
the Code and the lien created under Section 302(f) of ERISA and Section 412(n)
of the Code, described in Section 414(m) or (o) of the Code of which each
Borrower is a member.

 

“Escrow Agreement” shall have the meaning assigned to such term in the Custodial
Agreement.

 

“Escrow Payments” means with respect to any Mortgage Loan, the amounts
constituting ground rents, taxes, assessments, water rates, sewer rents,
municipal charges, mortgage insurance premiums, fire and hazard insurance
premiums, condominium charges, and any other payments required to be escrowed by
the Mortgagor with the mortgagee pursuant to the Mortgage or any other document.

 

“Event of Default” shall have the meaning provided in Section 8 hereof.

 

-7-



--------------------------------------------------------------------------------

“Exception” shall have the meaning assigned thereto in the Custodial Agreement.

 

“Exception Report” shall mean the exception report prepared by the Custodian
pursuant to the Custodial Agreement.

 

“Federal Funds Rate” shall mean, for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average of the quotations for
the day of such transactions received by the Lender from three primary dealers
(other than an affiliate of the Lender).

 

“FHLMC” means Freddie Mac, formerly known as the Federal Home Loan Mortgage
Corporation, or any successor thereto.

 

“First Lien” shall mean with respect to each Mortgaged Property, the lien of the
mortgage, deed of trust or other instrument securing a mortgage note which
creates a first lien on the Mortgaged Property.

 

“FNMA” means Fannie Mae, formerly known as the Federal National Mortgage
Association, or any successor thereto.

 

“Funding Date” shall mean the date on which an Advance is made hereunder.

 

“GAAP” shall mean generally accepted accounting principles as in effect from
time to time in the United States of America.

 

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision, agency or instrumentality thereof, any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and any court or arbitrator having jurisdiction over
the related Borrower, any of its Subsidiaries or any of its properties.

 

“Gross Margin” means with respect to each adjustable rate Mortgage Loan, the
fixed percentage amount set forth in the related Mortgage Note.

 

“Guarantee” shall mean, as to any Person, any obligation of such Person directly
or indirectly guaranteeing any Indebtedness of any other Person or in any manner
providing for the payment of any Indebtedness of any other Person or otherwise
protecting the holder of such Indebtedness against loss (whether by virtue of
partnership arrangements, by agreement to keep-well, to purchase assets, goods,
securities or services, or to take-or-pay or otherwise), provided that the term
“Guarantee” shall not include (i) endorsements for collection or deposit in the
ordinary course of business, or (ii) obligations to make servicing advances for
delinquent taxes and insurance, or other obligations in respect of a Mortgaged
Property, to the extent required by the Lender. The amount of any Guarantee of a
Person shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect

 

-8-



--------------------------------------------------------------------------------

thereof as determined by such Person in good faith. The terms “Guarantee” and
“Guaranteed” used as verbs shall have correlative meanings.

 

“High LTV Mortgage Loan” shall mean an Eligible Mortgage Loan that has a
Loan-to-Value or Combined Loan-to-Value Ratio greater than 90%, but not in
excess of 100%.

 

“Indebtedness” shall mean, for any Person: (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of Property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such Property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of Property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business so long as such trade accounts payable are payable
within 90 days of the date the respective goods are delivered or the respective
services are rendered; (c) indebtedness of others secured by a Lien on the
Property of such Person, whether or not the respective indebtedness so secured
has been assumed by such Person; (d) obligations (contingent or otherwise) of
such Person in respect of letters of credit or similar instruments issued or
accepted by banks and other financial institutions for account of such Person;
(e) Capital Lease Obligations of such Person; (f) obligations of such Person
under repurchase agreements or like arrangements; (g) indebtedness of others
Guaranteed by such Person; (h) all obligations of such Person incurred in
connection with the acquisition or carrying of fixed assets by such Person; (i)
indebtedness of general partnerships of which such Person is a general partner;
and (j) any other indebtedness of such Person by a note, bond, debenture or
similar instrument.

 

“Index” means with respect to each adjustable rate Mortgage Loan, the index set
forth in the related Mortgage Note for the purpose of calculating the interest
rate thereon.

 

“Instruction Letter” shall mean a letter agreement between the related Borrower
and each Subservicer substantially in the form of Exhibit J attached hereto, in
which such Persons acknowledge the Lender’s security interest in the Mortgage
Loans, and agree to remit any collections with respect to the Mortgage Loans as
the Lender may so direct from time to time, which Instruction Letter may be
delivered by Lender to such Subservicer in its sole discretion.

 

“Insurance Proceeds” means with respect to each Mortgage Loan, proceeds of
insurance policies insuring the Mortgage Loan or the related Mortgaged Property.

 

“Insured Closing Letter” shall have the meaning assigned to such term in the
Custodial Agreement.

 

“Interest Period” shall mean, with respect to any Advance, (i) initially, the
period commencing on the Funding Date with respect to such Advance and ending on
the calendar day prior to the next succeeding Payment Date, and (ii) thereafter,
each period commencing on the Payment Date of a month and ending on the calendar
day prior to the Payment Date of the next succeeding month. Notwithstanding the
foregoing, no Interest Period may end after the Termination Date.

 

-9-



--------------------------------------------------------------------------------

“Interest Rate Adjustment Date” means with respect to each adjustable rate
Mortgage Loan, the date, specified in the related Mortgage Note and the Mortgage
Loan Schedule, on which the Mortgage Interest Rate is adjusted.

 

“Interest Rate Protection Agreement” shall mean with respect to any or all of
the Mortgage Loans and/or Advances, any interest rate swap, cap or collar
agreement or any other applicable hedging arrangements providing for protection
against fluctuations in interest rates or the exchange of nominal interest
obligations, either generally or under specific contingencies entered into by
the Borrowers and reasonably acceptable to the Lender.

 

“Lender” shall have the meaning assigned thereto in the heading hereto.

 

“LIBO Base Rate” shall mean with respect to each day an Advance is outstanding
(or if such day is not a Business Day, the next succeeding Business Day), the
rate per annum equal to the rate published by Bloomberg or if such rate is not
available, the rate appearing at page 3750 of the Telerate Screen as one month
LIBOR on such date, and if such rate shall not be so quoted, the rate per annum
at which the Lender is offered Dollar deposits at or about 11:00 A.M., eastern
time, on such date by prime banks in the interbank eurodollar market where the
eurodollar and foreign currency and exchange operations in respect of its
Advances are then being conducted for delivery on such day for a period of one
month and in an amount comparable to the amount of the Advances to be
outstanding on such day. Lender shall have the option, in its sole discretion,
to reset One-Month LIBOR daily.

 

“LIBO Rate” shall mean with respect to each day an Advance is outstanding (or if
such day is not a Business Day, the next succeeding Business Day), the rate per
annum equal to the rate published by Bloomberg or if such rate is not available,
the rate appearing at page 3750 of the Telerate Screen as one-month LIBOR on
such date, and if such rate shall not be so quoted, the rate per annum at which
the Lender is offered Dollar deposits at or about 11:00 A.M., eastern time, on
such date by prime banks in the interbank eurodollar market where the eurodollar
and foreign currency and exchange operations in respect of its Advances are then
being conducted for delivery on such day for a period of one month and in an
amount comparable to the amount of the Advances to be outstanding on such day.
Lender shall have the option, in its sole discretion, to reset One-Month LIBOR
daily.

 

“LIBO Reserve Requirements” shall mean for any Interest Period for any Advance,
the aggregate (without duplication) of the rates (expressed as a decimal
fraction) of reserve requirements applicable to the Lender in effect on such day
(including, without limitation, basic, supplemental, marginal and emergency
reserves under any regulations of the Board of Governors of the Federal Reserve
System or other Governmental Authority having jurisdiction with respect
thereto), dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of such
Board) maintained by a member bank of such Governmental Authority. As of the
Effective Date, the LIBO Reserve Requirements shall be deemed to be zero.

 

“Lien” shall mean any mortgage, lien, pledge, charge, security interest or
similar encumbrance.

 

-10-



--------------------------------------------------------------------------------

“Loan Agreement” shall mean this Amended and Restated Master Loan and Security
Agreement, as may be amended, supplemented or otherwise modified from time to
time as mutually agreed by the parties in writing.

 

“Loan Documents” shall mean collectively, this Loan Agreement, the Note and the
Custodial Agreement.

 

“Loan-to-Value Ratio” or “LTV” means with respect to any Mortgage Loan, the
ratio of the original outstanding principal amount of the Mortgage Loan to the
lesser of (a) the Appraised Value of the Mortgaged Property at origination or
(b) if the Mortgaged Property was purchased within 6 months of the origination
of the Mortgage Loan, the purchase price of the Mortgaged Property.

 

“Market Value” shall mean the value, determined by the Lender in its sole
reasonable discretion, of the Mortgage Loans if sold in their entirety to a
single third-party purchaser. The Lender’s determination of Market Value shall
be conclusive upon the parties, absent manifest error on the part of the Lender.
The Lender shall have the right to mark to market the Mortgage Loans on a daily
basis which Market Value with respect to one or more of the Mortgage Loans may
be determined to be zero. The Borrowers acknowledge that the Lender’s
determination of Market Value is for the limited purpose of determining
Collateral Value for lending purposes hereunder without the ability to perform
customary purchaser’s due diligence and is not necessarily equivalent to a
determination of the fair market value of the Mortgage Loans achieved by
obtaining competing bids in an orderly market in which the originator/servicer
is not in default under a revolving debt facility and the bidders have adequate
opportunity to perform customary loan and servicing due diligence.

 

“Material Adverse Effect” shall mean a material adverse effect on (a) the
property, business, operations, financial condition or prospects of the
Borrowers, (b) the ability of the Borrowers to perform in all material respects
its obligations under any of the Loan Documents to which it is a party, (c) the
validity or enforceability in all material respects of any of the Loan
Documents, (d) the rights and remedies of the Lender under any of the Loan
Documents, (e) the timely payment of the principal of or interest on the
Advances or other amounts payable in connection therewith or (f) the Collateral.

 

“Maximum Committed Amount” shall mean two hundred million dollars
($200,000,000).

 

“Maximum Credit” shall mean three hundred million dollars ($300,000,000).

 

“Maximum Uncommitted Amount” shall mean one hundred million dollars
($100,000,000).

 

“Monthly Payment” means the scheduled monthly payment of principal and interest
on a Mortgage Loan as adjusted in accordance with changes in the Mortgage
Interest Rate pursuant to the provisions of the Mortgage Note for an adjustable
rate Mortgage Loan.

 

-11-



--------------------------------------------------------------------------------

“Mortgage” shall mean with respect to a Mortgage Loan, the mortgage, deed of
trust or other instrument, which creates a first lien or second lien (as
indicated on the Mortgage Loan Data Transmission) on either (i) with respect to
a Mortgage Loan other than a Cooperative Loan, the fee simple or a leasehold
estate in such real property or (ii) with respect to a Cooperative Loan, the
Proprietary Lease and related Cooperative Shares, which in either case secures
the Mortgage Note.

 

“Mortgage File” shall have the meaning assigned thereto in the Custodial
Agreement.

 

“Mortgage Interest Rate” means the annual rate of interest borne on a Mortgage
Note, which shall be adjusted from time to time with respect to adjustable rate
Mortgage Loans.

 

“Mortgage Interest Rate Cap” means with respect to an adjustable rate Mortgage
Loan, the limit on each Mortgage Interest Rate adjustment as set forth in the
related Mortgage Note.

 

“Mortgage Loan” shall mean a mortgage loan or a Cooperative Loan which the
Custodian has been instructed to hold for the Lender pursuant to the Custodial
Agreement, and which Mortgage Loan includes, without limitation, (i) a Mortgage
Note, the related Mortgage and all other Mortgage Loan Documents and (ii) all
right, title and interest of the Borrowers in and to the Mortgaged Property
covered by such Mortgage.

 

“Mortgage Loan Documents” shall mean, with respect to a Mortgage Loan, the
documents comprising the Mortgage File for such Mortgage Loan.

 

“Mortgage Loan List” shall mean the hard copy report provided by the Borrowers
which shall include with respect to each Mortgage Loan to be included as
Collateral: (i) the Mortgage Loan number, (ii) the Mortgagor’s name, (iii) the
original principal amount of the Mortgage Loan and (iv) the current principal
balance of the Mortgage Loan.

 

“Mortgage Loan Data Transmission” shall mean a computer-readable magnetic or
other electronic format incorporating the fields identified on Exhibit G.

 

“Mortgage Note” shall mean the original executed promissory note or other
evidence of the indebtedness of a mortgagor/borrower with respect to a Mortgage
Loan.

 

“Mortgaged Property” means the real property (including all improvements,
buildings, fixtures, building equipment and personal property thereon and all
additions, alterations and replacements made at any time with respect to the
foregoing) and all other collateral securing repayment of the debt evidenced by
a Mortgage Note.

 

“Mortgagee” means either Borrower or any subsequent holder of a Mortgage Loan.

 

“Mortgagor” means the obligor on a Mortgage Note.

 

-12-



--------------------------------------------------------------------------------

“Multiemployer Plan” shall mean a multiemployer plan defined as such in Section
3(37) of ERISA to which contributions have been or are required to be made by
the Borrowers or any ERISA Affiliate and that is covered by Title IV of ERISA.

 

“Net Income” shall mean, for any period, the net income of the Borrowers for
such period as determined in accordance with GAAP.

 

“Net Worth” shall mean, with respect to any Person, the excess of total assets
of such Person, over total liabilities of such Person, determined in accordance
with GAAP.

 

“Note” shall mean the promissory note provided for by Section 2.02(a) hereof for
Advances and any promissory note delivered in substitution or exchange therefor,
in each case as the same shall be modified and supplemented and in effect from
time to time.

 

“Notice of Borrowing and Pledge” shall have the meaning assigned to such term in
Section 2.03(a).

 

“Payment Date” shall mean the third Business Day of each calendar month.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

 

“Permitted Exceptions” shall mean the exceptions to lien priority including but
not limited to: (i) the lien of current real property taxes and assessments not
yet due and payable; (ii) covenants, conditions and restrictions, rights of way,
easements and other matters of the public record as of the date of recording
acceptable to mortgage lending institutions generally and specifically referred
to in the lender’s title insurance policy delivered to the originator of the
Mortgage Loan and (A) referred to or otherwise considered in the appraisal (if
any) made for the originator of the Mortgage Loan or (B) which do not adversely
affect the appraised value of the Mortgaged Property set forth in such
appraisal; (iii) other matters to which like properties are commonly subject
which do not materially interfere with the benefits of the security intended to
be provided by the Mortgage or the use, enjoyment, value or marketability of the
related Mortgaged Property ; and (iv) in the case of a Second Lien Mortgage
Loan, a First Lien on the Mortgaged Property.

 

“Person” shall mean any individual, corporation, company, voluntary association,
partnership, joint venture, limited liability company, trust, unincorporated
association or government (or any agency, instrumentality or political
subdivision thereof).

 

“Plan” shall mean an employee benefit or other plan established or maintained by
either Borrower or any ERISA Affiliate and that is covered by Title IV of ERISA,
other than a Multiemployer Plan.

 

-13-



--------------------------------------------------------------------------------

“PMI Policy” or “Primary Insurance Policy” means a policy of primary mortgage
guaranty insurance issued by a Qualified Insurer.

 

“Post-Default Rate” shall mean, in respect of any principal of any Advance or
any other amount under this Loan Agreement, the Note or any other Loan Document
that is not paid when due to the Lender (whether at stated maturity, by
acceleration or mandatory prepayment or otherwise), a rate per annum during the
period from and including the due date to but excluding the date on which such
amount is paid in full equal to 2% per annum, plus (a) the interest rate
otherwise applicable to such Advance or other amount, or (b) if no interest rate
is otherwise applicable, (i) the LIBO Rate plus (ii) the Applicable Margin.

 

“Previously Securitized and Called Mortgage Loans” shall mean Eligible Mortgage
Loans that were previously securitized and were repurchased by the Borrowers
either as repurchased loans, or through the exercise of a clean-up call.

 

“Property” shall mean any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.

 

“Proprietary Lease” shall mean the lease on a Cooperative Unit evidencing the
possessory interest of the owner of the Cooperative Shares in such Cooperative
Unit.

 

“Qualified Insurer” means an insurance company duly qualified as such under the
laws of the states in which the Mortgaged Property is located, duly authorized
and licensed in such states to transact the applicable insurance business and to
write the insurance provided, and approved as an insurer by FNMA and FHLMC and
whose claims paying ability is rated in the two highest rating categories by any
of the rating agencies with respect to primary mortgage insurance and in the two
highest rating categories by Best’s with respect to hazard and flood insurance.

 

“Qualified Originator” shall mean (a) the Borrowers, (b) Aames Funding
Corporation, a California corporation and (c) any other originator of Mortgage
Loans as may be approved by the Lender in writing from time to time.

 

“Rescission” shall mean the right of a Mortgagor to rescind the related Mortgage
Note and related documents pursuant to applicable law.

 

“Regulations G, T, U and X” shall mean Regulations G, T, U and X of the Board of
Governors of the Federal Reserve System (or any successor), as the same may be
modified and supplemented and in effect from time to time.

 

“Requirement of Law” shall mean as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

 

-14-



--------------------------------------------------------------------------------

“Required Documents” shall mean those documents identified in Section 2(I) of
the Custodial Agreement.

 

“Responsible Officer” shall mean, as to any Person, the chief executive officer
or, with respect to financial matters, the chief financial officer of such
Person; provided, that in the event any such officer is unavailable at any time
he or she is required to take any action hereunder, Responsible Officer shall
mean any officer authorized to act on such officer’s behalf as demonstrated by a
certificate of corporate resolution.

 

“Restricted Payments” shall mean with respect to any Person, collectively, all
dividends or other distributions of any nature (cash, securities, assets or
otherwise), and all payments, by virtue of redemption or otherwise, on any class
of equity securities (including, without limitation, warrants, options or rights
therefor) issued by such Person, whether such securities are now or may
hereafter be authorized or outstanding and any distribution in respect of any of
the foregoing, whether directly or indirectly.

 

“Second Lien” shall mean with respect to each Mortgaged Property, the lien of
the mortgage, deed of trust or other instrument securing a mortgage note which
creates a second lien on the Mortgaged Property.

 

“Second Lien Mortgage Loan” shall mean an Eligible Mortgage Loan secured by the
lien on the Mortgaged Property, subject to one prior lien on such Mortgaged
Property securing financing obtained by the related Mortgagor and to Permitted
Exceptions.

 

“Secured Obligations” shall have the meaning assigned thereto in Section 4.01(c)
hereof.

 

“Securitization Letter” shall mean that certain letter agreement by and between
the Borrowers and Lender dated the date hereof, outlining rights and obligations
with respect to securitizations and whole loan sales of Mortgage Loans subject
to this Loan Agreement from time to time.

 

“Servicer” shall mean the related Borrower in its capacity as servicer or master
servicer of the Mortgage Loans.

 

“Servicing File” means with respect to each Mortgage Loan, the file retained by
the related Borrower consisting of originals of all material documents in the
Mortgage File which are not delivered to a Custodian and copies of the Mortgage
Loan Documents set forth in Section 2 of the Custodial Agreement.

 

“Servicing Records” shall have the meaning assigned thereto in Section 11.15(b)
hereof.

 

“Servicing Transmission” shall mean a computer-readable magnetic or other
electronic format acceptable to the parties containing the information
identified on Exhibit F.

 

-15-



--------------------------------------------------------------------------------

“Settlement Agent” shall have the meaning assigned to such term in the Custodial
Agreement.

 

“Standard Mortgage Loans” shall mean Eligible Mortgage Loans that are not more
than 30 days past due on any Monthly Payments, and are not High LTV Mortgage
Loans or Previously Securitized and Called Mortgage Loans.

 

“Subservicer” shall have the meaning provided in Section 11.15(c) hereof.

 

“Subsidiary” shall mean, with respect to any Person, any corporation,
partnership or other entity of which at least a majority of the securities or
other ownership interests having by the terms thereof ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions of such corporation, partnership or other entity (irrespective of
whether or not at the time securities or other ownership interests of any other
class or classes of such corporation, partnership or other entity shall have or
might have voting power by reason of the happening of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person.

 

“Tangible Net Worth” shall mean, with respect to any Person, as of any date of
determination, the consolidated Net Worth of such Person and its Subsidiaries,
less the consolidated net book value of all assets of such Person and its
Subsidiaries (to the extent reflected as an asset in the balance sheet of such
Person or any Subsidiary at such date) which are treated as intangibles in
accordance with GAAP; provided, that residual securities issued by such Person
or its Subsidiaries shall not be treated as intangibles for purposes of this
definition.

 

“Termination Date” shall mean September 30, 2005, or such earlier date on which
this Loan Agreement shall terminate in accordance with the provisions hereof or
by operation of law.

 

“Total Indebtedness” shall mean with respect to any Person, for any period, the
aggregate Indebtedness of such Person and its Subsidiaries during such period,
less the amount of any nonspecific consolidated balance sheet reserves
maintained in accordance with GAAP.

 

“Tranche A Advances” shall mean Advances so long as, and to the extent that,
they are secured by Standard Mortgage Loans and Previously Securitized and
Called Mortgage Loans which are not Wet Loans.

 

“Tranche B Advances” shall mean Advances so long as, and to the extent that,
they are secured by High LTV Mortgage Loans which are not Wet Loans.

 

“Tranche C Advances” shall mean Advances so long as, and to the extent that,
they are secured by Wet Loans.

 

-16-



--------------------------------------------------------------------------------

“Uncommitted Advance” shall have the meaning assigned to such term in Section
2.01(b).

 

“Underwriting Guidelines” shall mean the underwriting guidelines of the
Borrowers attached as Exhibit E hereto as amended from time to time in
accordance with Section 7.09.

 

“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect on
the date hereof in the State of New York; provided that if by reason of
mandatory provisions of law, the perfection or the effect of perfection or
non-perfection of the security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than New York,
“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect in
such other jurisdiction for purposes of the provisions hereof relating to such
perfection or effect of perfection or non-perfection.

 

“Wet Loan” shall mean a wet-funded first or second lien Mortgage Loan which is
underwritten in accordance with the Underwriting Guidelines and does not contain
all of the Required Documents in the Mortgage File, which in order to be deemed
to be an Eligible Mortgage Loan shall have the following additional
characteristics:

 

(a) the proceeds thereof have been funded (or, on the date of the Advance
supported by a Notice of Borrowing and Pledge are being funded) by wire transfer
or cashier’s check, or draft of other form of immediately available funds to the
Settlement Agent for such Wet Loan;

 

(b) the Borrower expects such Wet Loan to close and become a valid lien securing
actual indebtedness by funding to the order of the Mortgagor thereunder;

 

(c) the proceeds thereof have not been returned to the Lender from the
Settlement Agent for such Wet Loan;

 

(d) the Borrower has not learned that such Wet Loan will not be closed and
funded to the order of the Mortgagor; and

 

(e) upon recordation of the related Mortgage such Mortgage Loan will constitute
a first or second lien on the premises described therein.

 

1.02 Accounting Terms and Determinations. Except as otherwise expressly provided
herein, all accounting terms used herein shall be interpreted, and all financial
statements and certificates and reports as to financial matters required to be
delivered to the Lender hereunder shall be prepared, in accordance with GAAP.

 

-17-



--------------------------------------------------------------------------------

Section 2. Advances, Note and Prepayments.

 

2.01 Advances.

 

(a) Subject to fulfillment of the conditions precedent set forth in Sections
5.01 and 5.02 hereof, and provided that no Default shall have occurred and be
continuing hereunder, the Lender agrees from time to time, on the terms and
conditions of this Loan Agreement, to make loans (individually, a “Committed
Advance”; collectively, the “Committed Advances”) to the Borrowers in Dollars,
on any Business Day from and including the Effective Date to but excluding the
Termination Date in an aggregate principal amount at any one time outstanding up
to but not exceeding the lesser of (i) the Maximum Credit (which shall be
further subject to the limitations in the definition of Collateral Value) and
(ii) the Borrowing Base as in effect from time to time.

 

(b) In addition to the foregoing, the Lender may from time to time in its sole
discretion, on the terms and conditions set forth in this Agreement, make loans
(individually, an “Uncommitted Advance”; collectively, the “Uncommitted
Advances”) to the Borrowers, on any given Business Day from and including the
Effective Date to but excluding the Termination Date, in an aggregate principal
amount at any one time outstanding up to but not exceeding the Maximum
Uncommitted Amount. Unless otherwise agreed by the parties, in determining
whether Advances outstanding secured by Eligible Mortgage Loans are Committed
Advances or Uncommitted Advances, such Advances shall first be deemed Committed
Advances up to the Maximum Committed Amount, and then the remainder shall be
deemed Uncommitted Advances. The Lender may, at any time, terminate the
uncommitted portion of this Loan Agreement by providing written notice to the
Borrowers five (5) Business Days prior to the termination.

 

(c) Subject to the terms and conditions of this Loan Agreement, during such
period the Borrowers may borrow, repay and reborrow hereunder.

 

(d) In no event shall an Advance be made when any Default or Event of Default
has occurred and is continuing.

 

2.02 Notes.

 

(a) The Advances made by the Lender shall be evidenced by a single promissory
note of the Borrowers substantially in the form of Exhibit A hereto (the
“Note”), dated the date hereof, payable to the Lender in a principal amount
equal to the amount of the Maximum Credit as originally in effect and otherwise
duly completed. The Lender shall have the right to have its Note subdivided, by
exchange for promissory notes of lesser denominations or otherwise.

 

(b) The date, amount and interest rate of each Advance made by the Lender to the
Borrowers, and each payment made on account of the principal thereof, shall be
recorded by the Lender on its books and, prior to any transfer of the Note,
noted by the Lender on the grid attached to the Note or any continuation
thereof; provided, that the failure of the Lender to make any such recordation
or notation shall not affect the obligations of the Borrowers to make a payment
when due of any amount owing hereunder or under the Note in respect of the
Advances.

 

-18-



--------------------------------------------------------------------------------

2.03 Procedure for Borrowing.

 

(a) Borrowing Procedure for Requesting an Advance. The Borrower may request a
borrowing to be secured by any Mortgage Loans hereunder, on any Business Day
during the period from and including the Effective Date to the Termination Date,
by delivering to the Lender, with a copy to the Custodian, a Mortgage Loan Data
Transmission and an irrevocable Notice of Borrowing and Pledge substantially in
the form of Exhibit D hereto (a “Notice of Borrowing and Pledge”), appropriately
completed, which must be received no later than 5:00 p.m. (eastern time) the
Business Day prior to the requested Funding Date. Such Notice of Borrowing and
Pledge shall clearly indicate those Mortgage Loans that are intended to be Wet
Loans and Dry Loans and include a Mortgage Loan List in respect of the Eligible
Mortgage Loans that the Borrower proposes to pledge to the Lender and to be
included in the Borrowing Base in connection with such borrowing; provided,
however, that Borrower will notify Lender no later than 5:00 p.m. (eastern time)
two Business Days prior to Borrower providing Lender with a Notice of Borrowing
and Pledge, of Borrower’s intent to request an Uncommitted Advance, to which
Lender, at its sole option, must notify Borrower of Lender’s election not to
make such Uncommitted Advance no later than 12:00 p.m. (eastern time) the
following Business Day. The Borrower agrees to immediately report to the
Custodian and the Lender by facsimile transmission within one Business Day of
discovery that any Wet Loans that were previously pledged to the Borrower do not
close for any reason including, but not limited to, a Rescission.

 

(b) Pursuant to the Custodial Agreement, the Custodian shall review any Required
Documents delivered prior to 4:30 p.m. (eastern time) on any Business Day in
time to include the related Mortgage Loans in such Borrowing Base determination
on the same day. Not later than 5:30 p.m. (eastern time) on each Business Day,
the Custodian shall deliver to the Lender, via electronic transmission
acceptable to the Lender, the Custodian Loan Transmission and an Exception
Report showing the status of all Mortgage Loans then held by the Custodian,
including but not limited to the Wet Loans and Dry Loans which are subject to
document exceptions, and the time the related Mortgage Loan Documents have been
released pursuant to Section 5(a) or 5(b) of the Custodial Agreement. From time
to time, the Lender shall calculate the Borrowing Base of all Mortgage Loans
that are held by the Custodian and forward to the Borrower by facsimile
transmission a copy of the Borrowing Base Certificate in the form of Exhibit H.
In addition, the Custodian shall deliver to the Lender no later than 4:00 p.m.
(eastern time) by facsimile transmission on each Funding Date, one or more Trust
Receipts (as defined in the Custodial Agreement) relating to either Wet Loans or
Dry Loans. The original copies of such Trust Receipts shall be delivered to
Deutsche Bank Trust Company Americas at 1761 East St. Andrew Place, Santa Ana,
California 92705, Attention: AA030C for the account of Citigroup Global Markets
Realty Corp. (telephone number (714) 247-6000), as agent for the Lender by
overnight delivery using a nationally recognized insured overnight delivery
service.

 

(c) Upon the a Borrower’s request for a borrowing pursuant to Section 2.03(a)
above, the Lender shall, assuming all conditions precedent set forth in this
Section 2.03 and in Section 5.01 and 5.02 have been met, and provided no Default
shall have occurred and be continuing (in accordance with Section 2.01), not
later than 3:00 p.m. (eastern time) on the requested Funding Date make an
Advance (determined by the Lender) in an amount which would not cause the
aggregate amount of Advances then outstanding to exceed the lesser

 

-19-



--------------------------------------------------------------------------------

of (i) the Maximum Credit or (ii) the Borrowing Base shown on the latest
Borrowing Base Certificate of the Lender. Subject to the foregoing, such
borrowing will be made available to such Borrower by the Lender transferring,
via wire transfer (pursuant to wire transfer instructions provided by the
related Borrower on or prior to such Funding Date), in the aggregate amount of
such borrowing in funds immediately available to such Borrower; provided,
however, subject to Section 2.03(a) above, to the extent that any such requested
borrowing shall constitute an Uncommitted Advance, the Lender may, at its sole
option, elect not to make such Uncommitted Advance.

 

2.04 Limitation on Types of Advances; Illegality. Anything herein to the
contrary notwithstanding, if, on or prior to the determination of any LIBO Base
Rate:

 

(a) the Lender determines, which determination shall be conclusive, that
quotations of interest rates for the relevant deposits referred to in the
definition of “LIBO Base Rate” in Section 1.01 hereof are not being provided in
the relevant amounts or for the relevant maturities for purposes of determining
rates of interest for Advances as provided herein; or

 

(b) the Lender determines, which determination shall be conclusive, that the
Applicable Margin plus the relevant rate of interest referred to in the
definition of “LIBO Base Rate” in Section 1.01 hereof upon the basis of which
the rate of interest for Advances is to be determined is not likely adequately
to cover the cost to the Lender of making or maintaining Advances; or

 

(c) it becomes unlawful for the Lender to honor its obligation to make or
maintain Advances hereunder using a LIBO Rate;

 

then the Lender shall give the Borrowers prompt notice thereof and, so long as
such condition remains in effect, the Lender shall be under no obligation to
make additional Advances, and the Borrowers shall, at their option, either
prepay such Advances or pay interest on such Advances at a rate per annum as
determined by the Lender taking into account the increased cost to the Lender of
making the Advances.

 

2.05 Repayment of Advances; Interest.

 

(a) The Borrowers shall repay in full on the Termination Date the then aggregate
outstanding principal amount of the Advances (as evidenced by the Note).

 

(b) No later than the Business Day prior to each Payment Date, the Lender shall
provide to the Borrowers a report which shall state the interest amount due for
the current interest period on the Advance. The calculation on such report shall
be based upon information provided in the Servicing Transmission and the report
provided pursuant to Section 7.20.

 

(c) The Borrowers shall pay to the Lender interest on the unpaid principal
amount of each Advance for the period from and including the date of such

 

-20-



--------------------------------------------------------------------------------

Advance to but excluding the date such Advance shall be paid in full, at a rate
per annum equal to the LIBO Rate plus the Applicable Margin. Notwithstanding the
foregoing, the Borrowers shall pay to the Lender interest at the applicable
Post-Default Rate on any principal of any Advance and on any other amount
payable by the Borrowers hereunder or under the Note, that shall not be paid in
full when due (whether at stated maturity, by acceleration or by mandatory
prepayment or otherwise), for the period from and including the due date thereof
to but excluding the date the same is paid in full. Accrued interest on each
Advance as calculated in Section 2.05(b) above shall be payable monthly on each
Payment Date and on the Termination Date, except that interest payable at the
Post-Default Rate shall accrue daily and shall be payable promptly upon receipt
of invoice. Promptly after the determination of any interest rate provided for
herein or any change therein, the Lender shall give written notice thereof to
the Borrowers.

 

2.06 Mandatory Prepayments or Pledge.

 

In accordance with Section 2.03(b), the Lender shall deliver to the Borrowers a
Borrowing Base Certificate in the form attached hereto as Exhibit H, the
calculation in such certificate to be based on the delinquency status and
principal balance of the Eligible Mortgage Loans as of the later of the funding
date balance or the last calendar day of the prior month). Such information
shall be ascertained from the Servicing Transmission which shall be delivered or
caused to be delivered by the Borrowers in accordance with Section 7.20 and
shall include all Mortgage Loans which were funded on or prior to the last
calendar day of the previous month. In the event that such Borrowing Base
Certificate indicates or if at any time the aggregate outstanding principal
amount of Advances exceeds the Borrowing Base (a “Borrowing Base Deficiency”),
as determined by the Lender and notified to the Borrowers on any Business Day,
the Borrowers shall no later than one Business Day after receipt of such written
notice, either prepay the Advances in part or in whole or pledge additional
Eligible Mortgage Loans (which Collateral shall be in all respects acceptable to
the Lender) to the Lender, such that after giving effect to such prepayment or
pledge the aggregate outstanding principal amount of the Advances does not
exceed the Borrowing Base.

 

2.07 Optional Prepayments.

 

(a) The Advances are prepayable without premium or penalty, in whole or in part
on each Payment Date. The Advances are prepayable at any other time, in whole or
in part, in accordance herewith and subject to clause (b) below. Any amounts
prepaid shall be applied to repay the outstanding principal amount of any
Advances (together with interest thereon) until paid in full. Amounts repaid may
be reborrowed in accordance with the terms of this Loan Agreement. If a Borrower
intends to prepay an Advance in whole or in part from any source, such Borrower
shall give one (1) Business Day’s prior written notice thereof to the Lender. If
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with accrued interest to such
date on the amount prepaid. Partial prepayments shall be in an aggregate
principal amount of at least $100,000.

 

(b) If a Borrower makes a prepayment of the Advances on any day which is not a
Payment Date, such Borrower shall indemnify the Lender and hold the Lender
harmless from any actual loss or expense which the Lender may sustain or incur
arising from (a) the re-employment of funds obtained by the Lender to maintain
the Advances hereunder or from

 

-21-



--------------------------------------------------------------------------------

(b) fees payable to terminate the deposits from which such funds were obtained,
in either case, which actual loss or expense shall be equal to an amount equal
to the excess, as reasonably determined by the Lender, of (i) its cost of
obtaining funds for such Advances for the period from the date of such payment
through the following Payment Date over (ii) the amount of interest likely to be
realized by such Lender in redeploying the funds not utilized by reason of such
payment for such period. This Section 2.07 shall survive termination of this
Loan Agreement and payment of the Note.

 

2.08 Requirements of Law.

 

(a) If any Requirement of Law (other than with respect to any amendment made to
the Lender’s certificate of incorporation and by-laws or other organizational or
governing documents) or any change in the interpretation or application thereof
or compliance by the Lender with any request or directive (whether or not having
the force of law) from any central bank or other Governmental Authority made
subsequent to the date hereof:

 

(i) shall subject the Lender to any tax of any kind whatsoever with respect to
this Loan Agreement, the Note or any Advance made by it (excluding net income
taxes) or change the basis of taxation of payments to the Lender in respect
thereof;

 

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory advance or similar requirement against assets held by deposits or
other liabilities in or for the account of Advances or other extensions of
credit by, or any other acquisition of funds by any office of the Lender which
is not otherwise included in the determination of the LIBO Base Rate hereunder;

 

(iii) shall impose on the Lender any other condition;

 

and the result of any of the foregoing is to increase the cost to the Lender, by
an amount which the Lender deems to be material, of making, continuing or
maintaining any Advance or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrowers shall promptly pay the Lender
such additional amount or amounts as will compensate the Lender for such
increased cost or reduced amount receivable thereafter incurred. Any prepayment
made by the Borrowers as a result of the application of this Section 2.08(a)
shall not be subject to the provisions of Section 2.07(b).

 

(b) If the Lender shall have determined that the adoption of or any change in
any Requirement of Law (other than with respect to any amendment made to the
Lender’s certificate of incorporation and by-laws or other organizational or
governing documents) regarding capital adequacy or in the interpretation or
application thereof or compliance by the Lender or any corporation controlling
the Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the date hereof shall have the effect of reducing the rate of return on the
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder to a level below that which the Lender or such corporation (taking
into consideration the Lender’s or such corporation’s policies with respect to
capital adequacy) by an amount deemed by the

 

-22-



--------------------------------------------------------------------------------

Lender to be material, then from time to time, the Borrowers shall promptly pay
to the Lender such additional amount or amounts as will thereafter compensate
the Lender for such reduction.

 

(c) If the Lender becomes entitled to claim any additional amounts pursuant to
this subsection, it shall promptly notify the Borrowers of the event by reason
of which it has become so entitled. A certificate as to any additional amounts
payable pursuant to this subsection submitted by the Lender to the Borrowers
shall be conclusive in the absence of manifest error.

 

2.09 Purpose of Advances.

 

Each Advance shall be used to finance Eligible Mortgage Loans identified to the
Lender in writing on each Mortgage Loan Schedule as such Mortgage Loan Schedule
may be amended from time to time.

 

Section 3. Payments; Computations; Taxes; Commitment Fee.

 

3.01 Payments.

 

Except to the extent otherwise provided herein, all payments of principal,
interest and other amounts to be made by the Borrowers under this Loan Agreement
and the Note, shall be made in Dollars, in immediately available funds, without
deduction, set-off or counterclaim, to the Lender at the following account
maintained by the Lender at JPMorgan Chase Bank: 066-612-187, For the A/C of
Citigroup Global Markets Realty Corp., ABA# 021-000-021, Reference: Aames
Capital Corporation, not later than 3:00 p.m., eastern time, on the date on
which such payment shall become due (each such payment made after such time on
such due date to be deemed to have been made on the next succeeding Business
Day). Each Borrower acknowledges that it has no rights of withdrawal from the
foregoing account.

 

3.02 Computations. Interest on the Advances shall be computed on the basis of a
360-day year for the actual days elapsed (including the first day but excluding
the last day) occurring in the period for which payable.

 

3.03 U.S. Taxes.

 

(a) Each Borrower agrees to pay to the Lender such additional amounts as are
necessary in order that the net payment of any amount due to the Lender
hereunder after deduction for or withholding in respect of any U.S. Tax (as
defined below) imposed with respect to such payment (or in lieu thereof, payment
of such U.S. Tax by the Lender), will not be less than the amount stated herein
to be then due and payable; provided, that the foregoing obligation to pay such
additional amounts shall not apply:

 

(i) to any payment to the Lender hereunder unless the Lender is entitled to
submit a Form 1001 (relating to the Lender and entitling it to a complete
exemption from withholding on all interest to be received by it hereunder in
respect of the Advances) or Form 4224 (relating to all interest to be received
by the Lender hereunder in respect of the Advances), or

 

-23-



--------------------------------------------------------------------------------

(ii) to any U.S. Tax imposed solely by reason of the failure by the Lender to
comply with applicable certification, information, documentation or other
reporting requirements concerning the nationality, residence, identity or
connections with the United States of America of the Lender if such compliance
is required by statute or regulation of the United States of America as a
precondition to relief or exemption from such U.S. Tax.

 

For the purposes of this Section 3.03(a), (w) “Form 1001” shall mean Form 1001
(Ownership, Exemption, or Reduced Rate Certificate) of the Department of the
Treasury of the United States of America, (x) “Form 4224” shall mean Form 4224
(Exemption from Withholding of Tax on Income Effectively Connected with the
Conduct of a Trade or Business in the United States) of the Department of the
Treasury of the United States of America (or in relation to either such Form
such successor and related forms as may from time to time be adopted by the
relevant taxing authorities of the United States of America to document a claim
to which such Form relates), and (y) “U.S. Taxes” shall mean any present or
future tax, assessment or other charge or levy imposed by or on behalf of the
United States of America or any taxing authority thereof or therein.

 

(b) Within 30 days after paying any such amount to the Lender, and within 30
days after it is required by law to remit such deduction or withholding to any
relevant taxing or other authority, the Borrowers shall deliver to the Lender
evidence satisfactory to the Lender of such deduction, withholding or payment
(as the case may be).

 

(c) The Lender represents and warrants to the Borrowers that on the date hereof
the Lender is either incorporated under the laws of the United States or a State
thereof or is entitled to submit a Form 1001 (relating to the Lender and
entitling it to a complete exemption from withholding on all interest to be
received by it hereunder in respect of the Advances) or Form 4224 (relating to
all interest to be received by the Lender hereunder in respect of the Advances).

 

Section 4. Collateral Security.

 

4.01 Collateral; Security Interest.

 

(a) Pursuant to the Custodial Agreement, the Custodian shall hold the Mortgage
Loan Documents as exclusive bailee and agent for the Lender pursuant to the
terms of the Custodial Agreement and shall deliver to the Lender Trust Receipts
with Exception Reports (as such terms are defined in the Custodial Agreement) to
the effect that it has reviewed such Mortgage Loan Documents in the manner
required by the Custodial Agreement and identifying any deficiencies in such
Mortgage Loan Documents as so reviewed.

 

(b) Each of the following items or types of property, whether now owned or
hereafter acquired, now existing or hereafter created and wherever located, is
hereinafter referred to as the “Collateral”:

 

(i) all Mortgage Loans identified on a Notice of Borrowing and Pledge delivered
by the Borrowers to the Lender and the Custodian from time to time;

 

-24-



--------------------------------------------------------------------------------

(ii) all Mortgage Loan Documents, including without limitation all promissory
notes, and all Servicing Records (as defined in Section 11.15(b) below), and any
other collateral pledged or otherwise relating to such Mortgage Loans, together
with all files, material documents, instruments, surveys (if available),
certificates, correspondence, appraisals, computer records, computer storage
media, Mortgage Loan accounting records and other books and records relating
thereto;

 

(iii) all mortgage guaranties and insurance (issued by governmental agencies or
otherwise) and any mortgage insurance certificate or other document evidencing
such mortgage guaranties or insurance relating to any Mortgage Loans and all
claims and payments thereunder;

 

(iv) all other insurance policies and insurance proceeds relating to any
Mortgage Loans or the related Mortgaged Property;

 

(v) all Interest Rate Protection Agreements relating to any or all of the
foregoing;

 

(vi) any purchase agreements or other agreements or contracts relating to or
constituting any or all of the foregoing;

 

(vii) all purchase or take-out commitments relating to or constituting any or
all of the foregoing;

 

(viii) all “accounts”, “chattel paper” and “general intangibles” as defined in
the Uniform Commercial Code relating to or constituting any or all of the
foregoing; and

 

(ix) any and all replacements, substitutions, distributions on or proceeds of
any or all of the foregoing.

 

(c) Each Borrower hereby assigns, pledges and grants a security interest to the
Lender in all of its right, title and interest in, to and under all the
Collateral, whether now owned or hereafter acquired, now existing or hereafter
created and wherever located, to secure the repayment of principal of and
interest on all Advances and all other amounts owing to the Lender hereunder,
under the Note and under the other Loan Documents (collectively, the “Secured
Obligations”). Each Borrower agrees to mark its computer records and tapes to
evidence the security interests granted to the Lender hereunder.

 

4.02 Further Documentation. At any time and from time to time, upon the written
request of the Lender, and at the sole expense of the Borrowers, the Borrowers
will promptly and duly execute and deliver, or will promptly cause to be
executed and delivered, such further instruments and documents and take such
further action as the Lender may reasonably request for the purpose of obtaining
or preserving the full benefits of this Loan Agreement and of the rights and
powers herein granted, including, without limitation, the filing of any
financing or continuation statements under the Uniform Commercial Code in effect
in any jurisdiction with respect to the Liens created hereby. The Borrowers also
hereby authorize the

 

-25-



--------------------------------------------------------------------------------

Lender to file any such financing or continuation statement without the
signature of the Borrower to the extent permitted by applicable law. A carbon,
photographic or other reproduction of this Loan Agreement shall be sufficient as
a financing statement for filing in any jurisdiction.

 

4.03 Changes in Locations, Name, etc. Each Borrower shall not (i) change the
location of its chief executive office/chief place of business from that
specified in Section 6 hereof, (ii) change its name, identity or corporate
structure (or the equivalent) or change the location where it maintains its
records with respect to the Collateral, or (iii) reincorporate or reorganize
under the laws of another jurisdiction unless it shall have given the Lender at
least 30 days prior written notice thereof and shall have delivered to the
Lender all Uniform Commercial Code financing statements and amendments thereto
as the Lender shall request and taken all other actions deemed reasonably
necessary by the Lender to continue its perfected status in the Collateral with
the same or better priority.

 

4.04 Lender’s Appointment as Attorney-in-Fact.

 

(a) Each Borrower hereby irrevocably constitutes and appoints the Lender and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of the related Borrower and in the name of such Borrower or in its own
name, from time to time in the Lender’s discretion, for the purpose of carrying
out the terms of this Loan Agreement, to take any and all appropriate action and
to execute any and all documents and instruments which may be necessary or
desirable to accomplish the purposes of this Loan Agreement, and, without
limiting the generality of the foregoing, such Borrower hereby gives the Lender
the power and right, on behalf of the Borrower, without assent by, but with
notice to, such Borrower, if an Event of Default shall have occurred and be
continuing, to do the following:

 

(i) in the name of the related Borrower or its own name, or otherwise, to take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any mortgage insurance or
with respect to any other Collateral and to file any claim or to take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Lender for the purpose of collecting any and all such moneys
due under any such mortgage insurance or with respect to any other Collateral
whenever payable;

 

(ii) to pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral; and

 

(iii) (A) to direct any party liable for any payment under any Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Lender or as the Lender shall direct; (B) to ask or demand for, collect,
receive payment of and receipt for, any and all moneys, claims and other amounts
due or to become due at any time in respect of or arising out of any Collateral;
(C) to sign and endorse any invoices, assignments, verifications, notices and
other documents in connection with any of the Collateral; (D) to commence and
prosecute any suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect the Collateral or any part thereof and to
enforce any other right in respect of any Collateral; (E) to defend any suit,

 

-26-



--------------------------------------------------------------------------------

action or proceeding brought against any Borrower with respect to any
Collateral; (F) to settle, compromise or adjust any suit, action or proceeding
described in clause (E) above and, in connection therewith, to give such
discharges or releases as the Lender may deem appropriate; and (G) generally, to
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though the Lender were the
absolute owner thereof for all purposes, and to do, at the Lender’s option and
the expense of the Borrowers, at any time, or from time to time, all acts and
things which the Lender deems necessary to protect, preserve or realize upon the
Collateral and the Lender’s Liens thereon and to effect the intent of this Loan
Agreement, all as fully and effectively as the Borrowers might do.

 

Each Borrower hereby ratifies all that said attorneys shall lawfully do or cause
to be done by virtue hereof. This power of attorney is a power coupled with an
interest and shall be irrevocable.

 

(b) Each Borrower also authorizes the Lender, at any time and from time to time,
to execute, in connection with the sale provided for in Section 4.07 hereof, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral.

 

(c) The powers conferred on the Lender are solely to protect the Lender’s
interests in the Collateral and shall not impose any duty upon the Lender to
exercise any such powers. The Lender shall be accountable only for amounts that
it actually receives as a result of the exercise of such powers, and neither the
Lender nor any of its officers, directors, or employees shall be responsible to
the Borrowers for any act or failure to act hereunder, except for its own gross
negligence or willful misconduct.

 

4.05 Performance by Lender of Borrower’s Obligations. If the a Borrower fails to
perform or comply with any of its material agreements contained in the Loan
Documents and the Lender may itself perform or comply, or otherwise cause
performance or compliance, with such agreement, the reasonable out-of-pocket
expenses of the Lender incurred in connection with such performance or
compliance, together with interest thereon at a rate per annum equal to the
Post-Default Rate, shall be payable by the related Borrower to the Lender on
demand and shall constitute Secured Obligations.

 

4.06 Proceeds. If a Default or an Event of Default shall occur and be
continuing, (a) all proceeds of Collateral received by the Borrowers consisting
of cash, checks and other near-cash items shall be held by the Borrowers in
trust for the Lender, segregated from other funds of the Borrowers, and shall
forthwith upon receipt by the Borrowers be turned over to the Lender in the
exact form received by the Borrowers (duly endorsed by the Borrowers to the
Lender, if required) and (b) any and all such proceeds received by the Lender
will be applied by the Lender against, the Secured Obligations (whether matured
or unmatured), such application to be in such order as the Lender shall elect.
Any balance of such proceeds remaining after the Secured Obligations shall have
been paid in full and this Loan Agreement shall have been terminated shall be
promptly paid over to the Borrowers or to whomsoever may be lawfully entitled to
receive the same. For purposes hereof, proceeds shall include, but not be
limited to, all principal and interest payments, all prepayments and payoffs,
insurance claims,

 

-27-



--------------------------------------------------------------------------------

condemnation awards, sale proceeds, real estate owned rents and any other income
and all other amounts received with respect to the Collateral.

 

4.07 Remedies. If a Default shall occur and be continuing, the Lender may, at
its option, enter into one or more Interest Rate Protection Agreements covering
all or a portion of the Mortgage Loans pledged to the Lender hereunder, and the
Borrowers shall be responsible for all damages, judgments, costs and expenses of
any kind which may be imposed on, incurred by or asserted against the Lender
relating to or arising out of such Interest Rate Protection Agreements;
including without limitation any losses resulting from such Interest Rate
Protection Agreements. If an Event of Default shall occur and be continuing, the
Lender may exercise, in addition to all other rights and remedies granted to it
in this Loan Agreement and in any other instrument or agreement securing,
evidencing or relating to the Secured Obligations, all rights and remedies of a
secured party under the Uniform Commercial Code. Without limiting the generality
of the foregoing, the Lender without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon a Borrower or any other Person
(all and each of which demands, defenses, presentments, protests, advertisements
and notices are hereby waived), may in such circumstances forthwith collect,
receive, appropriate and realize upon the Collateral, or any part thereof,
and/or may forthwith sell, lease, assign, give option or options to purchase, or
otherwise dispose of and deliver the Collateral or any part thereof (or contract
to do any of the foregoing), in one or more parcels or as an entirety at public
or private sale or sales, at any exchange, broker’s board or office of the
Lender or elsewhere upon such terms and conditions and at prices that are
consistent with the prevailing market for similar collateral as it may deem
advisable and at such prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk. The Lender shall act in
good faith to obtain the best execution possible under prevailing market
conditions. The Lender shall have the right upon any such public sale or sales,
and, to the extent permitted by law, upon any such private sale or sales, to
purchase the whole or any part of the Collateral so sold, free of any right or
equity of redemption in any Borrower, which right or equity is hereby waived or
released. Each Borrower further agrees, at the Lender’s request, to assemble the
Collateral and make it available to the Lender at places which the Lender shall
reasonably select, whether at such Borrower’s premises or elsewhere. The Lender
shall apply the net proceeds of any such collection, recovery, receipt,
appropriation, realization or sale, after deducting all reasonable costs and
expenses of every kind incurred therein or incidental to the care or safekeeping
of any of the Collateral or in any way relating to the Collateral or the rights
of the Lender hereunder, including, without limitation, reasonable attorneys’
fees and disbursements, to the payment in whole or in part of the Secured
Obligations, in such order as the Lender may elect, and only after such
application and after the payment by the Lender of any other amount required or
permitted by any provision of law, including, without limitation, Section
9-504(1)(c) of the Uniform Commercial Code, need the Lender account for the
surplus, if any, to the Borrowers. To the extent permitted by applicable law,
each Borrower waives all claims, damages and demands it may acquire against the
Lender arising out of the exercise by the Lender of any of its rights hereunder,
other than those claims, damages and demands arising from the gross negligence
or willful misconduct of the Lender. If any notice of a proposed sale or other
disposition of Collateral shall be required by law, such notice shall be deemed
reasonable and proper if given at least 10 days before such sale or other
disposition. Each Borrower shall remain liable for any deficiency (plus accrued
interest thereon as contemplated pursuant to Section 2.05(b) hereof) if the
proceeds of any sale or other

 

-28-



--------------------------------------------------------------------------------

disposition of the Collateral are insufficient to pay the Secured Obligations
and the reasonable fees and disbursements of any attorneys employed by the
Lender to collect such deficiency. Because each Borrower recognizes that it may
not be possible to purchase or sell all of the Collateral on a particular
Business Day, or in a transaction with the same purchaser, or in the same manner
because the market for such Collateral may not be liquid, each Borrower agrees
that liquidation of the Collateral does not require a public purchase or sale
and that a good faith private purchase or sale shall be deemed to have been made
in a commercially reasonable manner. Accordingly, the Lender may elect, in its
sole discretion, the time and manner of liquidating any Collateral and nothing
contained herein shall (A) obligate the Lender to liquidate any Collateral on
the occurrence of an Event of Default or to liquidate all Collateral in the same
manner or on the same Business Day or (B) constitute a waiver of any of the
Lender’s rights or remedies.

 

4.08 Limitation on Duties Regarding Presentation of Collateral. The Lender’s
duty with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9-207 of the Uniform Commercial Code
or otherwise, shall be to deal with it in the same manner as the Lender deals
with similar property for its own account. Neither the Lender nor any of its
directors, officers or employees shall be liable for failure to demand, collect
or realize upon all or any part of the Collateral or for any delay in doing so
or shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of the Borrowers or otherwise.

 

4.09 Powers Coupled with an Interest. All authorizations and agencies herein
contained with respect to the Collateral are irrevocable and powers coupled with
an interest.

 

4.10 Release of Security Interest. Upon termination of this Loan Agreement and
repayment to the Lender of all Secured Obligations and the performance of all
obligations under the Loan Documents the Lender shall release its security
interest in any remaining Collateral; provided that if any payment, or any part
thereof, of any of the Secured Obligations is rescinded or must otherwise be
restored or returned by the Lender upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of a Borrower, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or a trustee or similar
officer for such Borrower or any substantial part of its Property, or otherwise,
this Loan Agreement, all rights hereunder and the Liens created hereby shall
continue to be effective, or be reinstated, until such payments have been made.

 

Section 5. Conditions Precedent.

 

5.01 Initial Advance. The obligation of the Lender to make its initial Advance
hereunder is subject to the satisfaction, immediately prior to or concurrently
with the making of such Advance, of the following conditions precedent:

 

(a) Loan Agreement. The Lender shall have received this Loan Agreement, executed
and delivered by a duly authorized officer of each Borrower.

 

-29-



--------------------------------------------------------------------------------

(b) Loan Documents. The Lender shall have received the following documents, each
of which shall be satisfactory to the Lender in form and substance:

 

(i) Note. The Note, duly completed and executed; and

 

(ii) Custodial Agreement. The Custodial Agreement, duly executed and delivered
by the Borrowers and the Custodian. In addition, the Borrowers shall have filed
all Uniform Commercial Code and related filings and performed under the
Custodial Agreement and taken such other action as the Lender shall have
requested in order to perfect the security interests created pursuant to the
Loan Agreement.

 

(c) Organizational Documents. A good standing certificate and certified copies
of the charter and by-laws (or equivalent documents) of the Borrowers and of all
corporate or other authority for the Borrowers with respect to the execution,
delivery and performance of the Loan Documents and each other document to be
delivered by the Borrowers from time to time in connection herewith (and the
Lender may conclusively rely on such certificate until it receives notice in
writing from the Borrower to the contrary).

 

(d) Legal Opinion. A legal opinion of counsel to the Borrowers, substantially in
the form attached hereto as Exhibit C.

 

(e) Securitization Letter. The Lender shall have received the Securitization
Letter, in form and substance satisfactory to the Lender and executed by a duly
authorized officer of each Borrower.

 

(f) Filings, Registrations, Recordings. (i) Any documents (including, without
limitation, financing statements) required to be filed, registered or recorded
in order to create, in favor of the Lender, a perfected, first-priority security
interest in the Collateral, subject to no Liens other than those created
hereunder, shall have been properly prepared and executed for filing (including
the applicable county(ies) if the Lender determines such filings are necessary
in its reasonable discretion), registration or recording in each office in each
jurisdiction in which such filings, registrations and recordations are required
to perfect such first-priority security interest; and (ii) UCC lien searches in
such jurisdictions as shall be applicable to the Borrowers and the Collateral,
the results of which shall be satisfactory to the Lender.

 

(g) Fees and Expenses. The Lender shall have received all fees and expenses
required to be paid by the Borrowers on or prior to the initial Funding Date
pursuant to Section 11.03(b) and such fees and expenses, not to exceed
$50,000.00 for legal fees in connection with the preparation of this Loan
Agreement, may be netted out of any Advance made by the Lender hereunder.

 

(h) Financial Statements. The Lender shall have received the financial
statements referenced in Section 7.01(a).

 

-30-



--------------------------------------------------------------------------------

(i) Underwriting Guidelines. The Lender and the Borrowers shall have agreed upon
the related Borrower’s current Underwriting Guidelines for Mortgage Loans and
the Lender shall have received a copy thereof.

 

(j) Consents, Licenses, Approvals, etc. The Lender shall have received copies
certified by the Borrowers of all consents, licenses and approvals, if any,
required in connection with the execution, delivery and performance by each
Borrower of, and the validity and enforceability of, the Loan Documents, which
consents, licenses and approvals shall be in full force and effect.

 

(k) Insurance. The Lender shall have received evidence in form and substance
satisfactory to the Lender showing compliance by the Borrowers as of such
initial Funding Date with Section 7.22 hereof.

 

(l) Instruction Letter. The Lender shall have received an Instruction Letter in
the form attached hereto as Exhibit J executed by the Borrowers.

 

(m) Other Documents. The Lender shall have received such other documents as the
Lender or its counsel may reasonably request.

 

5.02 Initial and Subsequent Advances. The making of each Advance to the
Borrowers (including the initial Advance) on any Business Day is subject to the
following further conditions precedent, both immediately prior to the making of
such Advance and also after giving effect thereto and to the intended use
thereof:

 

(a) no Default or Event of Default shall have occurred and be continuing;

 

(b) both immediately prior to the making of such Advance and also after giving
effect thereto and to the intended use thereof, the representations and
warranties made by each Borrower in Section 6 hereof, and in each of the other
Loan Documents, shall be true and complete on and as of the date of the making
of such Advance in all material respects (in the case of the representations and
warranties in Section 6.23 and Schedule 1, solely with respect to Mortgage Loans
included in the Borrowing Base) with the same force and effect as if made on and
as of such date (or, if any such representation or warranty is expressly stated
to have been made as of a specific date, as of such specific date). At the
request of the Lender, the Lender shall have received an officer’s certificate
signed by a Responsible Officer of each Borrower certifying as to the truth and
accuracy of the above, which certificate shall specifically include a statement
that such Borrower is in compliance with all governmental licenses and
authorizations and is qualified to do business and in good standing in all
required jurisdictions;

 

(c) the aggregate outstanding principal amount of the Advances shall not exceed
the Borrowing Base or the Maximum Credit;

 

(d) subject to the Lender’s right to perform one or more Due Diligence Reviews
pursuant to Section 11.16 hereof, the Lender shall have completed its due

 

-31-



--------------------------------------------------------------------------------

diligence review of the Mortgage Loan Documents for each Advance and such other
documents, records, agreements, instruments, mortgaged properties or information
relating to such Advances as the Lender in its reasonable discretion deems
appropriate to review and such review shall be satisfactory to the Lender in its
reasonable discretion;

 

(e) the Lender shall have received a Notice of Borrowing and Pledge, Loan List
and Mortgage Loan Data Transmission and all other documents required under
Section 2.03;

 

(f) the Lender shall have received from the Custodian a Custodian Loan
Transmission and one or more Trust Receipts in respect of Mortgage Loans to be
pledged hereunder on such Business Day and an Exception Report, in each case
dated such Business Day and duly completed;

 

(g) in the event that the Mortgage Loans to be pledged would cause the aggregate
outstanding principal balance of Mortgage Loans pledged secured by Mortgaged
Property from any state to exceed 10% of the aggregate outstanding principal
balance of Mortgage Loans pledged hereunder, then (unless the related Mortgage
Loan Documents used by the Borrowers in such state are on Fannie Mae and Freddie
Mac approved forms) the Borrowers shall, upon request by the Lender, deliver an
opinion of counsel acceptable to the Lender in such state, substantially in the
form of items number 12 and 13 of Exhibit C;

 

(h) with respect to any Mortgage Loan that was funded in the name of or acquired
by a Qualified Originator which is an Affiliate of a Borrower, the Lender may,
in its sole discretion, require the related Borrower to provide evidence
sufficient to satisfy the Lender that such Mortgage Loan was acquired in a legal
sale, including without limitation, an opinion, in form and substance and from
an attorney, in both cases, acceptable to the Lender in its sole discretion,
that such Mortgage Loan was acquired in a legal sale;

 

(i) none of the following shall have occurred and/or be continuing:

 

(i) an event or events resulting in the inability of the Lender to finance any
Advances with traditional counterparties at rates which would have been
reasonable prior to the occurrence of such catastrophic event or events or a
material adverse change in the financial condition of the Lender which affects
(or can reasonably be expected to affect) materially and adversely the ability
of the Lender to fund its obligations under or otherwise comply with the terms
of this Loan Agreement; or

 

(ii) any other event beyond the control of the Lender which the Lender
reasonably determines may result in the Lender’s inability to perform its
obligations under this Loan Agreement including, without limitation, acts of
God, strikes, lockouts, riots, acts of war or terrorism, epidemics,
nationalization, expropriation, currency

 

-32-



--------------------------------------------------------------------------------

restrictions, fire, communication line failures, computer viruses, power
failures, earthquakes, or other disasters of a similar nature to the foregoing.

 

(j) if any Mortgage Loans to be pledged hereunder were acquired by a Borrower,
such Mortgage Loans shall conform to such Borrower’s Underwriting Guidelines or
the Lender shall have received Underwriting Guidelines for such Mortgage Loans
acceptable to the Lender in its reasonable discretion;

 

(k) the Lender shall have received all information requested from the Borrowers
relating to Interest Rate Protection Agreements pursuant to Section 7.25, and
the Lender shall have reasonably determined that such Interest Rate Protection
Agreements adequately protect the Borrowers from interest rate fluctuations; and

 

(l) the Lender shall have received, no later than 10:00 a.m. three (3) days
prior to the requested Funding Date, an Instruction Letter, executed by the
Borrowers, with the related Servicing Agreement (as defined in Section 11.15(c))
attached thereto, which such Servicing Agreement shall be in form and substance
acceptable to Lender.

 

Each request for a borrowing by the Borrowers hereunder shall constitute a
certification by the Borrowers to the effect set forth in this Section (both as
of the date of such notice, request or confirmation and as of the date of such
borrowing).

 

Section 6. Representations and Warranties. Each Borrower represents and warrants
to the Lender that throughout the term of this Loan Agreement:

 

6.01 Existence. AIC (a) is a corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization and is a
qualified real estate investment trust under Section 856 of the Code and is in
compliance with all applicable provisions of the Code governing AIC’s status as
a real estate investment trust7, (b) has all requisite corporate or other power,
and has all governmental licenses, authorizations, consents and approvals,
necessary to own its assets and carry on its business as now being or as
proposed to be conducted, except where the lack of such licenses,
authorizations, consents and approvals would not be reasonably likely to have a
material adverse effect on its property, business or financial condition, or
prospects; and (c) is qualified to do business and is in good standing in all
other jurisdictions in which the nature of the business conducted by it makes
such qualification necessary, except where failure so to qualify would not be
reasonably likely (either individually or in the aggregate) to have a material
adverse effect on its property, business or financial condition, or prospects
and (d) is in compliance in all material respect with all Requirements of Law.

 

6.02 Financial Condition. AIC has heretofore furnished to the Lender a copy of
AIC’s Annual Report on Form 10-K which includes audited consolidated financial
statements at and for the fiscal year ended December 31, 2004 with the opinion
thereon of Ernst & Young LLP, a copy of which has been provided to the Lender.
The AIC has heretofore furnished to the Lender a copy of the AIC’s Quarterly
Report on Form 10-Q, which includes unaudited consolidated financial statements
at and for the fiscal quarter ended

 

-33-



--------------------------------------------------------------------------------

September 30, 2004. All such financial statements are materially complete and
correct and fairly present the consolidated financial condition of AIC and its
Subsidiaries and the consolidated results of their operations for the fiscal
period ended on said date, all in accordance with GAAP applied on a consistent
basis. Since December 31, 2004 there has been no development or event nor any
prospective development or event which has had or should reasonably be expected
to have a Material Adverse Effect.

 

6.03 Litigation. Except as disclosed by AIC in its public filings with the
United States Securities and Exchange Commission prior to the Effective Date,
there are no actions, suits, arbitrations, investigations or proceedings pending
or, to its knowledge, threatened against AIC or any of its Subsidiaries or
affecting any of the property thereof before any Governmental Authority, (i) as
to which individually or in the aggregate there is a reasonable likelihood of an
adverse decision which would be reasonably likely to have a material adverse
effect on the property, business or financial condition, or prospects of the
Borrower or (ii) which questions the validity or enforceability of any of the
Loan Documents or any action to be taken in connection with the transactions
contemplated hereby and there is a reasonable likelihood of a materially adverse
effect or decision.

 

6.04 No Breach. Neither (a) the execution and delivery of the Loan Documents or
(b) the consummation of the transactions therein contemplated in compliance with
the terms and provisions thereof will conflict with or result in a breach of the
charter or by-laws of the Borrower, or any applicable law, rule or regulation,
or any order, writ, injunction or decree of any Governmental Authority, or other
material agreement or instrument to which the Borrower, or any of its
Subsidiaries, is a party or by which any of them or any of their property is
bound or to which any of them is subject, or constitute a default under any such
material agreement or instrument, or (except for the Liens created pursuant to
this Loan Agreement) result in the creation or imposition of any Lien upon any
property of the Borrower or any of its Subsidiaries, pursuant to the terms of
any such agreement or instrument.

 

6.05 Action. The Borrower has all necessary corporate or other power, authority
and legal right to execute, deliver and perform its obligations under each of
the Loan Documents to which it is a party; the execution, delivery and
performance by the Borrower of each of the Loan Documents to which it is a party
has been duly authorized by all necessary corporate or other action on its part;
and each Loan Document has been duly and validly executed and delivered by the
Borrower and constitutes a legal, valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with its terms.

 

6.06 Approvals. No authorizations, approvals or consents of, and no filings or
registrations with, any Governmental Authority, or any other Person, are
necessary for the execution, delivery or performance by the Borrower of the Loan
Documents to which it is a party or for the legality, validity or enforceability
thereof, except for filings and recordings in respect of the Liens created
pursuant to this Loan Agreement.

 

6.07 Margin Regulations. Neither the making of any Advance hereunder, nor the
use of the proceeds thereof, will violate or be inconsistent with the provisions
of Regulation G, T, U or X.

 

-34-



--------------------------------------------------------------------------------

6.08 Taxes. The Borrower and its Subsidiaries have filed all Federal income tax
returns and all other material tax returns that are required to be filed by them
and have paid all taxes due pursuant to such returns or pursuant to any
assessment received by any of them, except for any such taxes, if any, that are
being appropriately contested in good faith by appropriate proceedings
diligently conducted and with respect to which adequate reserves have been
provided. The charges, accruals and reserves on the books of the Borrower and
its Subsidiaries in respect of taxes and other governmental charges are, in the
opinion of the Borrower, adequate.

 

6.09 Investment Company Act. Neither the Borrower nor any of its Subsidiaries is
an “investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. The
Borrower is not subject to any Federal or state statute or regulation which
limits its ability to incur indebtedness.

 

6.10 No Legal Bar. The execution, delivery and performance of this Loan
Agreement and the Note, the borrowings hereunder and the use of the proceeds
thereof will not violate any Requirement of Law or Contractual Obligation of the
Borrower or of any of its Subsidiaries and will not result in, or require, the
creation or imposition of any Lien (other than the Liens created hereunder) on
any of its or their respective properties or revenues pursuant to any such
Requirement of Law or Contractual Obligation.

 

6.11 No Default. Neither the Borrower nor any of its Subsidiaries is in default
under or with respect to any of its Contractual Obligations in any respect which
should reasonably be expected to have a Material Adverse Effect. No Default or
Event of Default has occurred and is continuing.

 

6.12 Collateral; Collateral Security.

 

(a) The Borrower has not assigned, pledged, or otherwise conveyed or encumbered
any Mortgage Loan to any other Person, and immediately prior to the pledge of
any such Mortgage Loan, the Borrower was the sole owner of such Mortgage Loan
and had good and marketable title thereto, free and clear of all Liens, in each
case except for Liens to be released simultaneously with the Liens granted in
favor of the Lender hereunder and no Person other than the Borrower has any Lien
on any Mortgage Loan.

 

(b) The provisions of this Loan Agreement are effective to create in favor of
the Lender a valid security interest in all right, title and interest of the
Borrower in, to and under the Collateral.

 

(c) Upon receipt by the Custodian of each Mortgage Note, endorsed in blank by a
duly authorized officer of the payee or last endorsee, the Lender shall have a
fully perfected first priority security interest therein, in the Mortgage Loan
evidenced thereby and in the Borrower’s interest in the related Mortgaged
Property.

 

(d) Upon the filing of financing statements on Form UCC-1 naming the Lender as
“Secured Party” and the Borrower as “Debtor”, and describing the Collateral, in
the jurisdictions and recording offices listed on Schedule 2 attached hereto,
the

 

-35-



--------------------------------------------------------------------------------

security interests granted hereunder in the Collateral will constitute fully
perfected first priority security interests under the Uniform Commercial Code in
all right, title and interest of the Borrower in, to and under such Collateral,
which can be perfected by filing under the Uniform Commercial Code.

 

6.13 Chief Executive Office. Chief Operating Office. The Borrower’s chief
executive office on the Effective Date is located at 350 South Grand Avenue,
43rd Floor, Los Angeles, California 90071.

 

6.14 Location of Books and Records. The location where the Borrower keeps its
books and records including all computer tapes and records relating to the
Collateral is its chief executive office or chief operating office or the
offices of the Custodian.

 

6.15 True and Complete Disclosure. The information, reports, financial
statements, exhibits and schedules furnished in writing by or on behalf of the
Borrower to the Lender in connection with the negotiation, preparation or
delivery of this Loan Agreement and the other Loan Documents or included herein
or therein or delivered pursuant hereto or thereto, when taken as a whole, do
not contain any untrue statement of material fact or omit to state any material
fact necessary to make the statements herein or therein, in light of the
circumstances under which they were made, not misleading. All written
information furnished after the date hereof by or on behalf of the Borrower to
the Lender in connection with this Loan Agreement and the other Loan Documents
and the transactions contemplated hereby and thereby will be true, complete and
accurate in every material respect, or (in the case of projections) based on
reasonable estimates, on the date as of which such information is stated or
certified. There is no fact known to a Responsible Officer that, after due
inquiry, could reasonably be expected to have a Material Adverse Effect that has
not been disclosed herein, in the other Loan Documents or in a report, financial
statement, exhibit, schedule, disclosure letter or other writing furnished to
the Lender for use in connection with the transactions contemplated hereby or
thereby.

 

6.16 Tangible Net Worth; Liquidity. (a) AIC’s Tangible Net Worth is not less
than $250,000,000.00, plus 50% of any additional capital raised by AIC pursuant
to a public or private offering. AIC has cash, Cash Equivalents and unused
borrowing capacity on unencumbered assets that could be drawn against (taking
into account required haircuts) under committed warehouse and repurchase
facilities in an amount equal to not less than $65,000,000. The ratio of AIC’s
Total Indebtedness to Tangible Net Worth is not greater than 15:1. The ratio of
AIC’s Adjusted Indebtedness to Tangible Net Worth is not greater than 5.5:1.

 

6.17 ERISA. Each Plan to which the Borrower or its Subsidiaries make direct
contributions, and, to the knowledge of the Borrower, each other Plan and each
Multiemployer Plan, is in compliance in all material respects with, and has been
administered in all material respects in compliance with, the applicable
provisions of ERISA, the Code and any other Federal or State law. No event or
condition has occurred and is continuing as to which the Borrower would be under
an obligation to furnish a report to the Lender under Section 7.01(d) hereof.

 

-36-



--------------------------------------------------------------------------------

6.18 Licenses. The Lender will not be required as a result of financing or
taking a pledge of the Mortgage Loans to be licensed, registered or approved or
to obtain permits or otherwise qualify (i) to do business in any state in which
it currently so required or (ii) under any state consumer lending, fair debt
collection or other applicable state statute or regulation.

 

6.19 Relevant States. Schedule 3 sets forth all of the states or other
jurisdictions (the “Relevant States”) in which the Borrower or Aames Funding
Corporation originates Mortgage Loans in its own name or through brokers on the
date of this Loan Agreement.

 

6.20 True Sales. Any and all interest of a Qualified Originator in, to and under
any Mortgage funded in the name of or acquired by such Qualified Originator or
seller which is an Affiliate of the Borrower has been sold, transferred,
conveyed and assigned to the Borrower pursuant to a legal sale and such
Qualified Originator retains no interest in such Mortgage Loan, and if so
requested by the Lender, is covered by an opinion of counsel to that effect in
form and substance acceptable to the Lender.

 

6.21 No Burdensome Restrictions. No Requirement of Law or Contractual Obligation
of the Borrower or any of its Subsidiaries has a Material Adverse Effect.

 

6.22 Subsidiaries. All of the Subsidiaries of the Borrower at the date hereof
are listed on Schedule 4 to this Loan Agreement.

 

6.23 Origination and Acquisition of Mortgage Loans. The Mortgage Loans were
originated or acquired by the Borrower, and the origination and collection
practices used by the Borrower or Qualified Originator, as applicable, with
respect to the Mortgage Loans have been, in all material respects legal, proper,
prudent and customary in the residential mortgage loan servicing business, and
in accordance with the Underwriting Guidelines. With respect to Mortgage Loans
acquired by the Borrower, all such Mortgage Loans are in conformity with the
Underwriting Guidelines. Each of the Mortgage Loans complies with the
representations and warranties listed in Schedule I hereto.

 

6.24 No Adverse Selection. The Borrower used no selection procedures that
identified the Mortgage Loans as being less desirable or valuable than other
comparable Mortgage Loans owned by the Borrower.

 

6.25 Borrower Solvent; Fraudulent Conveyance. As of the date hereof and
immediately after giving effect to each Advance, the fair value of the assets of
the Borrower is greater than the fair value of the liabilities (including,
without limitation, contingent liabilities if and to the extent required to be
recorded as a liability on the financial statements of the Borrower in
accordance with GAAP) of the Borrower and the Borrower is and will be solvent,
is and will be able to pay its debts as they mature and does not and will not
have an unreasonably small capital to engage in the business in which it is
engaged and proposes to engage. Borrower does not intend to incur, or believe
that it has incurred, debts beyond its ability to pay such debts as they mature.
Borrower is not contemplating the commencement of insolvency, bankruptcy,
liquidation or consolidation proceedings or the appointment of a

 

-37-



--------------------------------------------------------------------------------

receiver, liquidator, conservator, trustee or similar official in respect of
Borrower or any of its assets. Borrower is not transferring any Mortgage Loans
with any intent to hinder, delay or defraud any of its creditors.

 

6.26 Insured Closing Letter. As of the date hereof and as of the date of each
delivery of a Wet Loan, the Settlement Agent has obtained an Insured Closing
Letter, closing protection letter or similar authorization letter from a
nationally recognized title insurance company approved by the Lender, copies of
which shall be delivered by the Borrower to the Custodian prior to the Funding
Date.

 

6.27 Escrow Agreement. As of the date hereof and as of the date of each delivery
of a Wet Loan, the Settlement Agent has executed an escrow agreement or letter
stating that in the event of a Rescission or any reason the Mortgage Loan fails
to fund on a given day, the party conducting the closing is holding all funds
which would have been disbursed on behalf of the Mortgagor as agent for and for
the benefit of Lender and such funds shall be redeposited in the Disbursement
Account for the benefit of the Lender not later than one Business Day after the
date of Rescission or other failure of the Mortgage Loan to fund on a given day.

 

Section 7. Covenants of AIC. Each Borrower covenants and agrees with the Lender
that, so long as any Advance is outstanding and until payment in full of all
Secured Obligations:

 

7.01 Financial Statements. AIC shall deliver to the Lender:

 

(a) (i) as soon as available and in any event within 30 days after the end of
each of the first two months of any quarterly fiscal period, the consolidated
balance sheets of AIC and its consolidated Subsidiaries as at the end of such
month and the related unaudited consolidated statements of income and retained
earnings and of cash flows for AIC and its consolidated Subsidiaries for such
month and the portion of the fiscal year through the end of such month, setting
forth in each case in comparative form the figures for the previous year;

 

(ii) as soon as available and in any event within 45 days after the end of each
of the first three quarterly fiscal periods of each fiscal year of AIC, the
consolidated balance sheets of AIC and its consolidated Subsidiaries as at the
end of such period and the related unaudited consolidated statements of income
and retained earnings and of cash flows for AIC and its consolidated
Subsidiaries for such period and the portion of the fiscal year through the end
of such period, setting forth in each case in comparative form the figures for
the previous year, accompanied by a certificate of a Responsible Officer of AIC,
which certificate shall state that said consolidated financial statements fairly
present the consolidated financial condition and results of operations of AIC
and its Subsidiaries in accordance with GAAP, consistently applied, as at the
end of, and for, such period (subject to normal year-end audit adjustments);

 

-38-



--------------------------------------------------------------------------------

(b) as soon as available and in any event within 90 days after the end of each
fiscal year of AIC, the consolidated balance sheets of AIC and its consolidated
Subsidiaries as at the end of such fiscal year and the related consolidated
statements of income and retained earnings and of cash flows for AIC and its
consolidated Subsidiaries for such year, setting forth in each case in
comparative form the figures for the previous year, accompanied by an opinion
thereon of independent certified public accountants of recognized national
standing, which opinion shall not be qualified as to scope of audit or going
concern and shall state that said consolidated financial statements fairly
present the consolidated financial condition and results of operations of AIC
and its consolidated Subsidiaries at the end of, and for, such fiscal year in
accordance with GAAP, and a certificate of such accountants stating that, in
making the examination necessary for their opinion, they obtained no knowledge,
except as specifically stated, of any Default or Event of Default;

 

(c) from time to time such other information regarding the financial condition,
operations, or business of AIC as the Lender may reasonably request; and

 

(d) as soon as reasonably possible, and in any event within thirty (30) days
after a Responsible Officer knows, or with respect to any Plan or Multiemployer
Plan to which AIC or any of its Subsidiaries makes direct contributions, has
reason to believe, that any of the events or conditions specified below with
respect to any Plan or Multiemployer Plan has occurred or exists, a statement
signed by a senior financial officer of AIC setting forth details respecting
such event or condition and the action, if any, that AIC or its ERISA Affiliate
proposes to take with respect thereto (and a copy of any report or notice
required to be filed with or given to PBGC by AIC or an ERISA Affiliate with
respect to such event or condition):

 

(i) any reportable event, as defined in Section 4043(b) of ERISA and the
regulations issued thereunder, with respect to a Plan, as to which PBGC has not
by regulation or otherwise waived the requirement of Section 4043(a) of ERISA
that it be notified within thirty (30) days of the occurrence of such event
(provided that a failure to meet the minimum funding standard of Section 412 of
the Code or Section 302 of ERISA, including, without limitation, the failure to
make on or before its due date a required installment under Section 412(m) of
the Code or Section 302(e) of ERISA, shall be a reportable event regardless of
the issuance of any waivers in accordance with Section 412(d) of the Code); and
any request for a waiver under Section 412(d) of the Code for any Plan;

 

(ii) the distribution under Section 4041(c) of ERISA of a notice of intent to
terminate any Plan or any action taken by AIC or an ERISA Affiliate to terminate
any Plan;

 

(iii) the institution by PBGC of proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by AIC or any ERISA Affiliate of a notice from a Multiemployer Plan that
such action has been taken by PBGC with respect to such Multiemployer Plan;

 

-39-



--------------------------------------------------------------------------------

(iv) the complete or partial withdrawal from a Multiemployer Plan by AIC or any
ERISA Affiliate that results in liability under Section 4201 or 4204 of ERISA
(including the obligation to satisfy secondary liability as a result of a
purchaser default) or the receipt by AIC or any ERISA Affiliate of notice from a
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA or that it intends to terminate or has terminated
under Section 4041A of ERISA;

 

(v) the institution of a proceeding by a fiduciary of any Multiemployer Plan
against AIC or any ERISA Affiliate to enforce Section 515 of ERISA, which
proceeding is not dismissed within 30 days; and

 

(vi) the adoption of an amendment to any Plan that, pursuant to Section
401(a)(29) of the Code or Section 307 of ERISA, would result in the loss of
tax-exempt status of the trust of which such Plan is a part if AIC or an ERISA
Affiliate fails to timely provide security to such Plan in accordance with the
provisions of said Sections.

 

AIC will furnish to the Lender, (1) with respect to ACC, at the time it
furnishes each set of financial statements pursuant to paragraphs (a) and (b)
above, or (2) with respect to AIC, on a quarterly basis, a certificate of a
Responsible Officer of the Borrower to the effect that, to the best of such
Responsible Officer’s knowledge, the Borrower during such fiscal period or year
has observed or performed all of its covenants and other agreements, and
satisfied every material condition, contained in this Loan Agreement and the
other Loan Documents to be observed, performed or satisfied by it, and that such
Responsible Officer has obtained no knowledge of any Default or Event of Default
except as specified in such certificate (and, if any Default or Event of Default
has occurred and is continuing, describing the same in reasonable detail and
describing the action AIC has taken or proposes to take with respect thereto).

 

7.02 Litigation. The Borrower will promptly, (and in any event within 7 days
after service process) on any of the following, give to the Lender notice of all
legal or arbitrable proceedings affecting the Borrower or any of its
Subsidiaries that questions or challenges the validity or enforceability of any
of the Loan Documents or as to which there is a reasonable likelihood of adverse
determination which would result in a Material Adverse Effect.

 

7.03 Existence, Etc. Each of the Borrower and its Subsidiaries will:

 

(a) preserve and maintain its legal existence and all of its material rights,
privileges, licenses and franchises;

 

(b) comply with the requirements of all applicable laws, rules, regulations and
orders of Governmental Authorities (including, without limitation, truth in
lending, real estate settlement procedures and all environmental laws) if
failure to comply with such requirements would be reasonably likely (either
individually or in the aggregate) to have a Material Adverse Effect;

 

-40-



--------------------------------------------------------------------------------

(c) keep adequate records and books of account, in which complete entries will
be made in accordance with GAAP consistently applied;

 

(d) not move its chief executive office or chief operating office from the
addresses referred to in Section 6.13 unless it shall have provided the Lender
30 days prior written notice of such change;

 

(e) pay and discharge all taxes, assessments and governmental charges or levies
imposed on it or on its income or profits or on any of its Property prior to the
date on which penalties attach thereto, except for any such tax, assessment,
charge or levy the payment of which is being contested in good faith and by
proper proceedings and against which adequate reserves are being maintained; and

 

(f) permit representatives of the Lender, during normal business hours upon
three (3) Business Days’ prior written notice at a mutually desirable time, to
examine, copy and make extracts from its books and records, to inspect any of
its Properties, and to discuss its business and affairs with its officers, all
to the extent reasonably requested by the Lender.

 

7.04 Prohibition of Fundamental Changes. The Borrower shall not enter into any
transaction of merger or consolidation or amalgamation, or liquidate, wind up or
dissolve itself (or suffer any liquidation, winding up or dissolution) or sell
all or substantially all of its assets; provided, that the Borrower may merge or
consolidate with (a) any wholly owned subsidiary of the Borrower, or (b) any
other Person if the Borrower is the surviving corporation; and provided further,
that if after giving effect thereto, no Default would exist hereunder.

 

7.05 Borrowing Base Deficiency. If at any time there exists a Borrowing Base
Deficiency the Borrower shall cure same in accordance with Section 2.06 hereof.

 

7.06 Notices. The Borrower shall give notice to the Lender promptly:

 

(a) upon the Borrower becoming aware of, and in any event within one (1)
Business Day after, the occurrence of any Default or Event of Default or any
Event of Default or Default under any other material agreement of the Borrower;

 

(b) upon, and in any event within three (3) Business Days after, service of
process on the Borrower or any of their Subsidiaries, or any agent thereof for
service of process, in respect of any legal or arbitrable proceedings affecting
the Borrower or any of their Subsidiaries (i) that questions or challenges the
validity or enforceability of any of the Loan Documents or (ii) in which the
amount in controversy exceeds $5,000,000;

 

(c) upon the Borrower becoming aware of any default related to any Collateral,
any Material Adverse Effect and any event or change in circumstances which
should reasonably be expected to have a Material Adverse Effect;

 

-41-



--------------------------------------------------------------------------------

(d) upon the Borrower becoming aware during the normal course of its business
that the Mortgaged Property in respect of any Mortgage Loan or Mortgage Loans
with an aggregate unpaid principal balance of at least $1,000,000 has been
damaged by waste, fire, earthquake or earth movement, windstorm, flood, tornado
or other casualty, or otherwise damaged so as to materially and adversely affect
the Collateral Value of such Mortgage Loan;

 

(e) upon the entry of a judgment or decree in an amount in excess of $2,000,000.

 

Each notice pursuant to this Section 7.06 (other than 7.06(e)) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken or proposes to take with respect thereto.

 

7.07 Servicing. Except as provided in Section 11.15(c), the Borrower shall not
permit any Person other than the Borrower to service Mortgage Loans without the
prior written consent of the Lender, which consent shall not be unreasonably
withheld.

 

7.08 Intentionally Omitted.

 

7.09 Underwriting Guidelines. The Borrower shall notify the Lender in writing of
any material modifications to the Underwriting Guidelines prior to
implementation of such change, and unless the Lender objects in writing within 5
Business Days of receipt of notice, the proposed modifications shall be deemed
acceptable.

 

7.10 Lines of Business. The Borrower will not engage to any substantial extent
in any line or lines of business activity other than the businesses generally
carried on by it as of the Effective Date.

 

7.11 Transactions with Affiliates. The Borrower will not enter into any
transaction, including, without limitation, any purchase, sale, lease or
exchange of property or the rendering of any service, with any Affiliate, unless
such transaction is (a) otherwise permitted under this Loan Agreement, (b) in
the ordinary course of the Borrower’s business and (c) upon fair and reasonable
terms no less favorable to the Borrower than it would obtain in a comparable
arm’s length transaction with a Person which is not an Affiliate, or make a
payment that is not otherwise permitted by this Section 7.11 to any Affiliate.

 

7.12 Use of Proceeds. The Borrower will use the proceeds of the Advances to
finance Eligible Mortgage Loans.

 

7.13 Limitation on Liens. The Borrower will not, nor will it permit or allow
others to, create, incur or permit to exist any Lien, security interest or claim
on or to any of the Collateral. The Borrower will defend the Collateral against,
and will take such other action as is necessary to remove, any Lien, security
interest or claim on or to the Collateral,

 

-42-



--------------------------------------------------------------------------------

other than the security interests created under this Loan Agreement, and the
Borrower will defend the right, title and interest of the Lender in and to any
of the Collateral against the claims and demands of all persons whomsoever. This
provision will not prohibit the Borrowers from securitizing or selling any
Mortgage Loans.

 

7.14 [Reserved]

 

7.15 [Reserved]

 

7.16 Maintenance of Liquidity. (a) AIC shall at all times have cash, Cash
Equivalents and unused borrowing capacity on unencumbered assets that could be
drawn against (taking into account required haircuts) under committed warehouse
and repurchase facilities in an amount equal to not less than $65,000,000.

 

7.17 Maintenance of Tangible Net Worth. AIC shall not permit Tangible Net Worth
at any time to be less than $250,000,000, plus 50% of any additional capital
raised by AIC pursuant to a public or private offering.

 

7.18 Maintenance of Ratio of Total Indebtedness to Tangible Net Worth. AIC shall
not permit the ratio of Total Indebtedness to Tangible Net Worth at any time to
be greater than 15:1.

 

7.19 Restricted Payments. The Borrower shall not make any Restricted Payments
following an Event of Default.

 

7.20 Servicing Transmission. The Borrower shall provide to the Lender on a
monthly basis no later than 11:00 a.m. eastern time two (2) Business Days prior
to each Payment Date (or such other day requested by Lender) (i) the Servicing
Transmission, on a loan-by-loan basis and in the aggregate, with respect to the
Mortgage Loans serviced hereunder by the Borrower which were funded prior to the
first day of the current month, summarizing the Borrower’s delinquency and loss
experience with respect to Mortgage Loans serviced by the Borrower (including,
in the case of the Mortgage Loans, the following categories: current, 30-59,
60-89, 90+) and (ii) any other information reasonably requested by the Lender
with respect to the Mortgage Loans.

 

7.21 No Amendment or Waiver. The Borrower will not, nor will it permit or allow
others to amend, modify, terminate or waive any provision of any Mortgage Loan
to which the Borrower is a party in any manner which shall reasonably be
expected to materially and adversely affect the value of such Mortgage Loan as
Collateral.

 

7.22 Maintenance of Property; Insurance. The Borrower shall keep all property
useful and necessary in its business in good working order and condition. The
Borrower shall maintain errors and omissions insurance and/or mortgage
impairment insurance and blanket bond coverage in such amounts as required by
FNMA and shall not reduce such coverage without the written consent of the
Lender, and shall also maintain such other insurance with financially sound and
reputable insurance companies, and with respect to property and risks of a
character usually maintained by entities engaged in the same or similar business
similarly

 

-43-



--------------------------------------------------------------------------------

situated, against loss, damage and liability of the kinds and in the amounts
customarily maintained by such entities.

 

7.23 Further Identification of Collateral. The Borrower will furnish to the
Lender from time to time statements and schedules further identifying and
describing the Collateral and such other reports in connection with the
Collateral as the Lender or any Lender may reasonably request, all in reasonable
detail.

 

7.24 Mortgage Loan Determined to be Defective. Upon discovery by the Borrower or
the Lender of any breach of any representation or warranty listed on Schedule 1
hereto applicable to any Mortgage Loan, the party discovering such breach shall
promptly give notice of such discovery to the other.

 

7.25 Interest Rate Protection Agreements. Upon the Lender’s request, the
Borrower shall deliver to the Lender any and all information relating to
Interest Rate Protection Agreements.

 

7.26 Certificate of a Responsible Officer of AIC. At the time that AIC delivers
financial statements to the Lender in accordance with Section 7.01 hereof, AIC
shall forward to the Lender a certificate of a Responsible Officer of AIC which
demonstrates that AIC is in compliance with the covenants set forth in Sections
7.16, 7.17 and 7.18 above.

 

7.27 [Reserved]

 

7.28 Net Income. Commencing on April 31, 2005, AIC shall not permit the Net
Income of the Borrower for any two (2) consecutive fiscal quarters at any time
to be less than $1.00.

 

7.29 Maintenance of Ratio of Adjusted Indebtedness to Tangible Net Worth. AIC
shall not permit the ratio of Adjusted Indebtedness to Tangible Net Worth at any
time to be greater than 5.5:1.

 

Section 8. Events of Default. Each of the following events shall constitute an
event of default (an “Event of Default”) hereunder:

 

(a) any Borrower shall default in the payment of any principal of or interest on
any Advance when due (whether at stated maturity, upon acceleration or at
mandatory prepayment); or

 

(b) any Borrower shall default in the payment of any other amount payable by it
hereunder or under any other Loan Document after notification by the Lender of
such default, and such default shall have continued unremedied for three
Business Days; or

 

(c) any representation, warranty or certification made or deemed made herein or
in any other Loan Document by any Borrower or any certificate furnished to the
Lender pursuant to the provisions thereof, shall prove to have been false or
misleading in

 

-44-



--------------------------------------------------------------------------------

any material respect as of the time made or furnished (other than the
representations and warranties set forth in Schedule 1 which shall be considered
solely for the purpose of determining the Collateral Value of the Mortgage
Loans; unless (i) such Borrower shall have made any such representations and
warranties with knowledge that they were materially false or misleading at the
time made or (ii) any such representations and warranties have been determined
by the Lender in its sole discretion to be materially false or misleading on a
regular basis); or

 

(d) any Borrower shall fail to comply with the requirements of Section 7.03(a),
Section 7.04, Section 7.06 (a) or (c), Sections 7.12 through 7.19, or Section
7.22 hereof, as applicable; or any Borrower shall default in the performance of
its obligations under Section 7.05 hereof, and such default shall continue
unremedied for a period of one (1) Business Day; or any Borrower shall otherwise
fail to observe or perform any other agreement contained in this Loan Agreement
or any other Loan Document and such failure to observe or perform shall continue
unremedied for a period of five (5) Business Days; or

 

(e) a final judgment or judgments for the payment of money in excess of
$2,000,000 in the aggregate (to the extent that it is, in the reasonable
determination of the Lender, uninsured and provided that any insurance or other
credit posted in connection with an appeal shall not be deemed insurance for
these purposes) shall be rendered against any Borrower or any of its
Subsidiaries by one or more courts, administrative tribunals or other bodies
having jurisdiction over them and the same shall not be discharged (or provision
shall not be made for such discharge) or bonded, or a stay of execution thereof
shall not be procured, within 60 days from the date of entry thereof and the
related Borrower or any such Subsidiary shall not, within said period of 60
days, or such longer period during which execution of the same shall have been
stayed or bonded, appeal therefrom and cause the execution thereof to be stayed
during such appeal; or

 

(f) any Borrower shall admit in writing its inability to pay its debts as such
debts become due; or

 

(g) any Borrower or any of their Subsidiaries shall (i) apply for or consent to
the appointment of, or the taking of possession by, a receiver, custodian,
trustee, examiner or liquidator of itself or of all or a substantial part of its
property, (ii) make a general assignment for the benefit of its creditors, (iii)
commence a voluntary case under the Bankruptcy Code, (iv) file a petition
seeking to take advantage of any other law relating to bankruptcy, insolvency,
reorganization, liquidation, dissolution, arrangement or winding-up, or
composition or readjustment of debts, (v) fail to controvert in a timely and
appropriate manner, or acquiesce in writing to, any petition filed against it in
an involuntary case under the Bankruptcy Code or (vi) take any corporate or
other action for the purpose of effecting any of the foregoing; or

 

(h) a proceeding or case shall be commenced, without the application or consent
of any Borrower or any of their Subsidiaries, in any court of competent
jurisdiction, seeking (i) its reorganization, liquidation, dissolution,
arrangement or winding-up, or the composition or readjustment of its debts, (ii)
the appointment of, or

 

-45-



--------------------------------------------------------------------------------

taking of possession by, a receiver, custodian, trustee, examiner, liquidator or
the like of any Borrower or any such Subsidiary or of all or any substantial
part of its property, or (iii) similar relief in respect of any Borrower or any
such Subsidiary under any law relating to bankruptcy, insolvency,
reorganization, liquidation, dissolution, arrangement or winding-up, or
composition or adjustment of debts, and such proceeding or case shall continue
undismissed, or an order, judgment or decree approving or ordering any of the
foregoing shall be entered and continue unstayed and in effect, for a period of
60 or more days; or an order for relief against any Borrower or any such
Subsidiary shall be entered in an involuntary case under the Bankruptcy Code; or

 

(i) the Custodial Agreement or any Loan Document shall for whatever reason
(including an event of default thereunder) be terminated or the lien on the
Collateral created by this Loan Agreement or any Borrower’s material obligations
hereunder shall cease to be in full force and effect, or the enforceability
thereof shall be contested by any Borrower; or

 

(j) any materially adverse change in the Properties, business or financial
condition, or prospects of any Borrower or any of their Subsidiaries or
Affiliates, in each case as determined by the Lender in its sole discretion, or
the existence of any other condition which, in the Lender’s sole discretion,
constitutes a material impairment of any Borrower’s ability to perform its
obligations under this Loan Agreement, the Note or any other Loan Document; or

 

(k) (i) any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
material “accumulated funding deficiency” (as defined in Section 302 of ERISA),
whether or not waived, shall exist with respect to any Plan or any Lien in favor
of the PBGC or a Plan shall arise on the assets of any Borrower or any Commonly
Controlled Entity, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is,
in the reasonable opinion of the Lenders, likely to result in the termination of
such Plan for purposes of Title IV of ERISA, (iv) any Single Employer Plan shall
terminate for purposes of Title IV of ERISA, (v) any Borrower or any Commonly
Controlled Entity shall, or in the reasonable opinion of the Lenders is likely
to, incur any liability in connection with a withdrawal from, or the insolvency
or reorganization of, a Multiemployer Plan or (vi) any other event or condition
shall occur or exist with respect to a Plan; and in each case in clauses (i)
through (vi) above, such event or condition, together with all other such events
or conditions, if any, could reasonably be expected to have a Material Adverse
Effect; or

 

(l) any Change of Control of any Borrower shall have occurred without the prior
consent of the Lender; or

 

(m) any Borrower shall grant, or suffer to exist, any Lien on any Collateral
except the Liens contemplated hereby; or the Liens contemplated hereby shall
cease to be

 

-46-



--------------------------------------------------------------------------------

first priority perfected Liens on the Collateral in favor of the Lender or shall
be Liens in favor of any Person other than the Lender; or

 

(n) the Lender shall reasonably request, specifying the reasons for such
request, information, and/or written responses to such requests, regarding the
financial well-being of any Borrower and such information and/or responses shall
not have been provided within three Business Days of such request; or

 

(o) any Borrower or any subsidiary or Affiliate thereof shall default under, or
fail to perform as required under, or shall otherwise materially breach the
terms of any instrument, agreement or contract between any Borrower or such
other entity, on the one hand, and the Lender or any of the Lender’s Affiliates
on the other; or any Borrower or any subsidiary or Affiliate thereof shall
default under, or fail to perform as requested under, the terms of any
repurchase agreement, loan and security agreement or similar credit facility or
agreement for borrowed funds entered into by any Borrower and any third party,
which default or failure entitles any party to require acceleration or
prepayment of any indebtedness thereunder.

 

Section 9. Remedies Upon Default.

 

(a) Upon the occurrence of one or more Events of Default (subject to the
expiration of the applicable cure period contained therein) other than those
referred to in Section 8(g) or (h), the Lender may immediately declare the
principal amount of the Advances then outstanding under the Note to be
immediately due and payable, together with all interest thereon and reasonable
fees and out-of-pocket expenses accruing under this Loan Agreement; provided
that upon the occurrence of an Event of Default referred to in Sections 8(g) or
(h), such amounts shall immediately and automatically become due and payable
without any further action by any Person. Upon such declaration or such
automatic acceleration, the balance then outstanding on the Note shall become
immediately due and payable, without presentment, demand, protest or other
formalities of any kind, all of which are hereby expressly waived by the
Borrowers and may thereupon exercise any remedies available to it at law and
pursuant to the Loan Documents including, but not limited to, the transfer of
servicing or the liquidation of the Collateral on a servicing released basis.

 

(b) Upon the occurrence of one or more Events of Default, the Lender shall have
the right to obtain physical possession of the Servicing Records and all other
files of the Borrowers relating to the Collateral and all documents relating to
the Collateral which are then or may thereafter come in to the possession of the
Borrowers or any third party acting for a Borrower and the Borrowers shall
deliver to the Lender such assignments as the Lender shall request. The Lender
shall be entitled to specific performance of all agreements of the Borrowers
contained in this Loan Agreement.

 

Section 10. No Duty on Lender’s Part. The powers conferred on the Lender
hereunder are solely to protect the Lender’s interests in the Collateral and
shall not impose any duty upon it to exercise any such powers. The Lender shall
be accountable only for amounts that it actually receives as a result of the
exercise of such powers, and neither it nor any

 

-47-



--------------------------------------------------------------------------------

of its officers, directors, employees or agents shall be responsible to a
Borrower for any act or failure to act hereunder, except for its or their own
gross negligence or willful misconduct.

 

Section 11. Miscellaneous.

 

11.01 Waiver. No failure on the part of the Lender to exercise and no delay in
exercising, and no course of dealing with respect to, any right, power or
privilege under any Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any right, power or privilege under any Loan
Document preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The remedies provided herein are cumulative and
not exclusive of any remedies provided by law.

 

11.02 Notices. Except as otherwise expressly permitted by this Loan Agreement,
all notices, requests and other communications provided for herein and under the
Custodial Agreement (including, without limitation, any modifications of, or
waivers, requests or consents under, this Loan Agreement) shall be given or made
in writing (including, without limitation, by telex or telecopy) delivered to
the intended recipient at the “Address for Notices” specified below its name on
the signature pages hereof); or, as to any party, at such other address as shall
be designated by such party in a written notice to each other party. Except as
otherwise provided in this Loan Agreement and except for notices given under
Section 2 (which shall be effective only on receipt), all such communications
shall be deemed to have been duly given when transmitted by telex or telecopier
or personally delivered or, in the case of a mailed notice, upon receipt, in
each case given or addressed as aforesaid.

 

11.03 Indemnification and Expenses.

 

(a) Each Borrower agrees to hold the Lender, and its Affiliates and their
officers, directors, employees, agents and advisors (each an “Indemnified
Party”) harmless from and indemnify any Indemnified Party against all
liabilities, losses, damages, judgments, costs and expenses of any kind which
may be imposed on, incurred by or asserted against such Indemnified Party
(collectively, the “Costs”) relating to or arising out of this Loan Agreement,
the Note, any other Loan Document or any transaction contemplated hereby or
thereby, or any amendment, supplement or modification of, or any waiver or
consent under or in respect of, this Loan Agreement, the Note, any other Loan
Document or any transaction contemplated hereby or thereby, that, in each case,
results from anything other than any Indemnified Party’s gross negligence or
willful misconduct. Without limiting the generality of the foregoing, each
Borrower agrees to hold any Indemnified Party harmless from and indemnify such
Indemnified Party against all Costs with respect to all Mortgage Loans relating
to or arising out of any violation or alleged violation of any environmental
law, rule or regulation or any consumer credit laws, including without
limitation laws with respect to unfair or deceptive lending practices and
predatory lending practices, the Truth in Lending Act and/or the Real Estate
Settlement Procedures Act, that, in each case, results from anything other than
such Indemnified Party’s gross negligence or willful misconduct. In any suit,
proceeding or action brought by an Indemnified Party in connection with any
Mortgage Loan for any sum owing thereunder, or to enforce any provisions of any
Mortgage Loan, the Borrowers will save, indemnify and hold such Indemnified
Party harmless from and against all expense, loss or

 

-48-



--------------------------------------------------------------------------------

damage suffered by reason of any defense, set-off, counterclaim, recoupment or
reduction or liability whatsoever of the account debtor or obligor thereunder,
arising out of a breach by the Borrowers of any obligation thereunder or arising
out of any other agreement, indebtedness or liability at any time owing to or in
favor of such account debtor or obligor or its successors from the Borrowers.
Each Borrower also agrees to reimburse an Indemnified Party as and when billed
by such Indemnified Party for all such Indemnified Party’s costs and expenses
incurred in connection with the enforcement or the preservation of such
Indemnified Party’s rights under this Loan Agreement, the Note, any other Loan
Document or any transaction contemplated hereby or thereby, including without
limitation the reasonable fees and disbursements of its counsel. Each Borrower
hereby acknowledges that, notwithstanding the fact that the Note is secured by
the Collateral, the obligation of the Borrowers under the Note is a recourse
obligation of the Borrowers.

 

(b) Each Borrower agrees to pay as and when billed by the Lender all of the
out-of pocket costs and expenses incurred by the Lender in connection with the
development, preparation and execution of, and any amendment, supplement or
modification to, this Loan Agreement, the Note, any other Loan Document or any
other documents prepared in connection herewith or therewith. Each Borrower
agrees to pay as and when billed by the Lender all of the out-of-pocket costs
and expenses incurred in connection with the consummation and administration of
the transactions contemplated hereby and thereby including, without limitation,
(i) all the reasonable fees, disbursements and expenses of counsel to the Lender
and (ii) all the due diligence, inspection, testing and review costs and
expenses incurred by the Lender with respect to Collateral under this Loan
Agreement, including, but not limited to, those costs and expenses incurred by
the Lender pursuant to Sections 11.03(a), 11.14 and 11.16 hereof.

 

11.04 Amendments. Except as otherwise expressly provided in this Loan Agreement,
any provision of this Loan Agreement may be modified or supplemented only by an
instrument in writing signed by the Borrowers and the Lender and any provision
of this Loan Agreement may be waived by the Lender.

 

11.05 Successors and Assigns. This Loan Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.

 

11.06 Survival. The obligations of each Borrower under Sections 3.03 and 11.03
hereof shall survive the repayment of the Advances and the termination of this
Loan Agreement. In addition, each representation and warranty made, or deemed to
be made by a request for a borrowing, herein or pursuant hereto shall survive
the making of such representation and warranty, and the Lender shall not be
deemed to have waived, by reason of making any Advance, any Default that may
arise by reason of such representation or warranty proving to have been false or
misleading, notwithstanding that the Lender may have had notice or knowledge or
reason to believe that such representation or warranty was false or misleading
at the time such Advance was made.

 

-49-



--------------------------------------------------------------------------------

11.07 Captions. The table of contents and captions and section headings
appearing herein are included solely for convenience of reference and are not
intended to affect the interpretation of any provision of this Loan Agreement.

 

11.08 Counterparts. This Loan Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Loan Agreement by
signing any such counterpart.

 

11.09 Loan Agreement Constitutes Security Agreement; Governing Law. This Loan
Agreement shall be governed by New York law without reference to choice of law
doctrine (but with reference to Section 5-1401 of the New York General
Obligations Law, which by its terms applies to this Loan Agreement), and shall
constitute a security agreement within the meaning of the Uniform Commercial
Code.

 

11.10 SUBMISSION TO JURISDICTION; WAIVERS. EACH LOAN PARTY HEREBY IRREVOCABLY
AND UNCONDITIONALLY:

 

(A) SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS LOAN AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS, OR FOR
RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE
NONEXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, THE
FEDERAL COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW
YORK, AND APPELLATE COURTS FROM ANY THEREOF;

 

(B) CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS
AND, TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND
AGREES NOT TO PLEAD OR CLAIM THE SAME;

 

(C) AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET FORTH
UNDER ITS SIGNATURE BELOW OR AT SUCH OTHER ADDRESS OF WHICH THE LENDER SHALL
HAVE BEEN NOTIFIED; AND

 

(D) AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION.

 

-50-



--------------------------------------------------------------------------------

11.11 WAIVER OF JURY TRIAL. EACH OF THE BORROWERS AND THE LENDER HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS LOAN AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.

 

11.12 Acknowledgments. Each Borrower hereby acknowledges that:

 

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Loan Agreement, the Note and the other Loan Documents to which it is a
party;

 

(b) the Lender has no fiduciary relationship to the Borrower, and the
relationship between the Borrower and the Lender is solely that of debtor and
creditor; and

 

(c) no joint venture exists among or between the Lender and the Borrower.

 

11.13 Hypothecation or Pledge of Collateral. The Lender shall have free and
unrestricted use of all Collateral and nothing in this Loan Agreement shall
preclude the Lender from engaging in repurchase transactions with the Collateral
or otherwise pledging, repledging, transferring, hypothecating, or
rehypothecating the Collateral. Nothing contained in this Loan Agreement shall
obligate the Lender to segregate any Collateral delivered to the Lender by the
Borrowers.

 

11.14 Assignments; Participations.

 

(a) The Borrowers may assign any of its rights or obligations hereunder or under
the Note only with the prior written consent of the Lender. The Lender may
assign or transfer to any bank or other financial institution that makes or
invests in loans or any Affiliate of the Lender all or any of its rights or
obligations under this Loan Agreement and the other Loan Documents.

 

(b) The Lender may, in accordance with applicable law, at any time sell to one
or more lenders or other entities (“Participants”) participating interests in
any Advance, the Note, its commitment to make Advances, or any other interest of
the Lender hereunder and under the other Loan Documents. In the event of any
such sale by the Lender of participating interests to a Participant, the
Lender’s obligations under this Loan Agreement to the Borrowers shall remain
unchanged, the Lender shall remain solely responsible for the performance
thereof, the Lender shall remain the holder of the Note for all purposes under
this Loan Agreement and the other Loan Documents, and the Borrowers shall
continue to deal solely and directly with the Lender in connection with the
Lender’s rights and obligations under this Loan Agreement and the other Loan
Documents. Each Borrower agrees that if amounts outstanding under this Loan
Agreement and the Note are due or unpaid, or shall have been declared or shall
have become due and payable upon the occurrence of an Event of Default, each
Participant shall be deemed to have the right of set-off in respect of its
participating interest in

 

-51-



--------------------------------------------------------------------------------

amounts owing under this Loan Agreement and the Note to the same extent as if
the amount of its participating interest were owing directly to it as a Lender
under this Loan Agreement or the Note; provided, that such Participant shall
only be entitled to such right of set-off if it shall have agreed in the
agreement pursuant to which it shall have acquired its participating interest to
share with the Lender the proceeds thereof. The Lender also agrees that each
Participant shall be entitled to the benefits of Sections 2.07 and 11.03 with
respect to its participation in the Advances outstanding from time to time;
provided, that the Lender and all Participants shall be entitled to receive no
greater amount in the aggregate pursuant to such Sections than the Lender would
have been entitled to receive had no such transfer occurred.

 

(c) The Lender may furnish any information concerning the Borrowers or any of
its Subsidiaries in the possession of such Lender from time to time to assignees
and Participants (including prospective assignees and Participants) only after
notifying the Borrowers in writing and securing signed confidentiality
statements (a form of which is attached hereto as Exhibit I) and only for the
sole purpose of evaluating participations and for no other purpose.

 

(d) Each Borrower agrees to cooperate with the Lender in connection with any
such assignment and/or participation, to execute and deliver such replacement
notes, and to enter into such restatements of, and amendments, supplements and
other modifications to, this Loan Agreement and the other Loan Documents in
order to give effect to such assignment and/or participation. Each Borrower
further agrees to furnish, to any Participant identified by the Lender to the
Borrowers, copies of all reports and certificates to be delivered by the
Borrowers to the Lender hereunder, as and when delivered to the Lender.

 

11.15 Servicing.

 

(a) Each Borrower covenants to maintain or cause the servicing of the Mortgage
Loans to be maintained in conformity with Accepted Servicing Practices. In the
event that the preceding language is interpreted as constituting one or more
servicing contracts, each such servicing contract shall terminate automatically
upon the earliest of (i) an Event of Default, or (ii) the date on which all the
Secured Obligations have been paid in full, or (iii) the transfer of servicing
to any entity approved by the Lender.

 

(b) During the period a Borrower is servicing the Mortgage Loans, (i) such
Borrower agrees that Lender has a first priority perfected security interest in
all servicing records, including but not limited to any and all servicing
agreements, files, documents, records, data bases, computer tapes, copies of
computer tapes, proof of insurance coverage, insurance policies, appraisals,
other closing documentation, payment history records, and any other records
relating to or evidencing the servicing of such Mortgage Loans (the “Servicing
Records”), and (ii) such Borrower grants the Lender a security interest in all
servicing fees and rights relating to the Mortgage Loans and all Servicing
Records to secure the obligation of such Borrower or its designee to service in
conformity with this Section and any other obligation of such Borrower to the
Lender. Each Borrower covenants to safeguard, such Servicing Records and to
deliver them promptly to the Lender or its designee (including the Custodian) at
the Lender’s request. It is understood and agreed by the parties that prior to
an Event of Default, the Borrowers shall retain the servicing fees with respect
to the Mortgage Loans.

 

-52-



--------------------------------------------------------------------------------

(c) If the Mortgage Loans are serviced by any other third party servicer (such
third party servicer, the “Subservicer”), the Borrowers shall provide a copy of
the related servicing agreement with a properly executed Instruction Letter to
the Lender at least three (3) Business Days prior to the applicable Funding Date
or the date on which the Subservicer shall begin subservicing the Mortgage
Loans, which shall be in the form and substance acceptable to Lender (the
“Servicing Agreement”) and shall have obtained the written consent of the Lender
for such Subservicer to subservice the Mortgage Loans. Initially, the
Subservicer shall be Aames Funding Corporation.

 

(d) Each Borrower agrees that upon the occurrence of an Event of Default, the
Lender may terminate the related Borrower in its capacity as servicer and
terminate any Servicing Agreement and transfer such servicing to the Lender or
its designee, at no cost or expense to the Lender. In addition, each Borrower
shall provide to the Lender an Instruction Letter from the related Borrower to
the effect that upon the occurrence of an Event of Default, the Lender may
terminate any Subervicer or Servicing Agreement and direct that collections with
respect to the Mortgage Loans be remitted in accordance with the Lender’s
instructions. Each Borrower agrees to cooperate with the Lender in connection
with the transfer of servicing.

 

(e) After the Funding Date, until the pledge of any Mortgage Loan is
relinquished by the Custodian, the Borrowers will have no rights to modify or
alter the terms of the Mortgage Loan or consent to the modification or
alteration of the terms of any Mortgage Loan, and the Borrowers will have no
obligations or rights to repossess any Mortgage Loan or substitute another
Mortgage Loan, except as provided in any Custodial Agreement.

 

(f) Each Borrower shall permit the Lender to inspect upon reasonable prior
written notice (which shall be no more than five (5) Business Days prior to such
date) at a mutually convenient time, the related Borrower’s or its Affiliate’s
servicing facilities, as the case may be, for the purpose of satisfying the
Lender that such Borrower or its Affiliate, as the case may be, has the ability
to service the Mortgage Loans as provided in this Loan Agreement. In addition,
with respect to any Subservicer which is not an Affiliate of the related
Borrower, such Borrower shall use its best efforts to enable the Lender to
inspect the servicing facilities of such Subservicer.

 

11.16 Periodic Due Diligence Review. Each Borrower acknowledges that the Lender
has the right to perform continuing due diligence reviews with respect to the
Mortgage Loans, for purposes of verifying compliance with the representations,
warranties and specifications made hereunder, or otherwise, and each Borrower
agrees that upon reasonable (but no less than one (1) Business Day’s) prior
notice to the related Borrower, the Lender or its authorized representatives
will be permitted during normal business hours to examine, inspect, make copies
of, and make extracts of, the Mortgage Files and any and all documents, records,
agreements, instruments or information relating to such Mortgage Loans in the
possession, or under the control, of such Borrower and/or the Custodian. Each
Borrower also shall make available to the Lender a knowledgeable financial or
accounting officer for the purpose of answering questions respecting the
Mortgage Files and the Mortgage Loans. Without limiting the generality of the
foregoing, each Borrower acknowledges that the Lender shall make

 

-53-



--------------------------------------------------------------------------------

Advances to a Borrower based solely upon the information provided by such
Borrower to the Lender in the Mortgage Loan Data Transmission and the
representations, warranties and covenants contained herein, and that the Lender,
at its option, has the right, at any time to conduct a partial or complete due
diligence review on some or all of the Mortgage Loans securing such Advance,
including, without limitation, ordering new credit reports, new appraisals on
the related Mortgaged Properties and otherwise re-generating the information
used to originate such Mortgage Loan. The Lender may underwrite such Mortgage
Loans itself or engage a mutually agreed upon third party underwriter to perform
such underwriting. Each Borrower agrees to cooperate with the Lender and any
third party underwriter in connection with such underwriting, including, but not
limited to, providing the Lender and any third party underwriter with access to
any and all documents, records, agreements, instruments or information relating
to such Mortgage Loans in the possession, or under the control, of such
Borrower. In addition, the Lender has the right to perform continuing Due
Diligence Reviews of each Borrower and its Affiliates, directors, officers,
employees and significant shareholders. The Borrowers and Lender further agree
that all out-of-pocket costs and expenses incurred by the Lender in connection
with the Lender’s activities pursuant to this Section 11.16 shall be paid by the
Borrowers; provided that prior to a Default or Event of Default the amount of
such expenses required to be paid by the Borrowers shall not exceed $10,000 in
any calendar quarter.

 

11.17 Set-Off. In addition to any rights and remedies of the Lender provided by
this Loan Agreement and by law, the Lender shall have the right, without prior
notice to the Borrowers, any such notice being expressly waived by the Borrowers
to the extent permitted by applicable law, upon any amount becoming due and
payable by the Borrowers hereunder (whether at the stated maturity, by
acceleration or otherwise) to set-off and appropriate and apply against such
amount any and all Property and deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by the Lender or any
Affiliate thereof to or for the credit or the account of the Borrowers. The
Lender may set-off cash, the proceeds of the liquidation of any Collateral and
all other sums or obligations owed by the Lender or its Affiliates to Borrowers
against all of the Borrowers’ obligations to the Lender or their Affiliates,
whether under this Loan Agreement or under any other agreement between the
parties or between the Borrowers and any affiliate of the Lender, or otherwise,
whether or not such obligations are then due, without prejudice to the Lender’s
or its Affiliate’s right to recover any deficiency. The Lender agrees promptly
to notify the Borrowers after any such set-off and application made by the
Lender; provided that the failure to give such notice shall not affect the
validity of such set-off and application.

 

11.18 Intent . The parties recognize that each Advance is a “securities
contract” as that term is defined in Section 741 of Title 11 of the United
States Code, as amended.

 

11.19 Replacement by Repurchase Agreement. Each Borrower hereby acknowledges and
agrees that this Loan Agreement may at any time and without any further cost to
the Borrowers, in the sole discretion of the Lender, be replaced by a repurchase
facility with substantially similar terms as those contained in this Loan
Agreement. Each

 

-54-



--------------------------------------------------------------------------------

Borrower hereby agrees to take such action and execute such documents and
instruments as is necessary to effectuate such conversion.

 

11.20 Entire Agreement. This Loan Agreement embodies the entire agreement and
understanding of the parties hereto and supersedes any and all prior agreements,
arrangements and understandings relating to the matters provided for herein. No
alteration, waiver, amendments, or change or supplement hereto shall be binding
or effective unless the same is set forth in writing by a duly authorized
representative of each party hereto.

 

11.21 Joint and Several Liability. The liability of the Borrowers hereunder is
joint and several. The Borrowers hereby: (a) acknowledge and agree that the
Lender shall have no obligation to proceed against one Borrower before
proceeding against the other Borrower, (b) waive any defense to their
obligations under this Agreement, based upon or arising out of the disability or
other defense or cessation of liability of one Borrower versus the other or of
any other Borrower, and (c) waive any right of subrogation or ability to proceed
against any Person until all amounts owed to Lender by Borrowers pursuant to
this Agreement are paid in full.

 

[SIGNATURE PAGES FOLLOW]

 

-55-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement to be
duly executed and delivered as of the day and year first above written.

 

AAMES INVESTMENT CORPORATION By:   /s/ Jon D. Van Deuren

Title:

  Senior Vice President, Finance

Address for Notices:

Aames Investment Corporation

350 South Grand Avenue, 43rd Floor

Los Angeles, California 90071

Attention: Chief Accounting Officer

Telecopier No.: (323) 210-5036

Telephone No.: (323) 210-4855

With a copy to:

Aames Investment Corporation

350 South Grand Avenue, 43rd Floor

Los Angeles, California 90071

Attention: General Counsel

Telecopier No.: (323) 210-5026

Telephone No.: (323) 210-4871

AAMES CAPITAL CORPORATION

By:

  /s/ Jon D. Van Deuren

Title: Senior Vice President, Finance

Address for Notices:

Aames Capital Corporation

350 South Grand Avenue, 43rd Floor

Los Angeles, California 90071

Attention: Chief Accounting Officer

Telecopier No.: (323) 210-5036

Telephone No.: (323) 210-4855

With a copy to:

Aames Investment Corporation

350 South Grand Avenue, 43rd Floor

Los Angeles, California 90071

Attention: General Counsel

Telecopier No.: (323) 210-5026

Telephone No.: (323) 210-4871

 

-56-



--------------------------------------------------------------------------------

Schedule 1

 

REPRESENTATIONS AND WARRANTIES RE: MORTGAGE LOANS

 

Eligible Mortgage Loans

 

As to each Mortgage Loan that forms part of the Collateral hereunder (and the
related Mortgage, Mortgage Note, Assignment of Mortgage and Mortgaged Property),
each Borrower shall be deemed to make the following representations and
warranties to the Lender as of such date and as of each date Collateral Value is
determined:

 

(a) Mortgage Loans as Described. The information set forth in the Mortgage Loan
Data Transmission with respect to the Mortgage Loan is complete, true and
correct in all material respects.

 

(b) Payments Current. The first Monthly Payment shall have been made prior to
the second scheduled Monthly Payment becoming due.

 

(c) No Outstanding Charges. There are no defaults in complying with the terms of
the Mortgage securing the Mortgage Loan, and all taxes, governmental
assessments, insurance premiums, water, sewer and municipal charges, leasehold
payments or ground rents which previously became due and owing have been paid,
or an escrow of funds has been established in an amount sufficient to pay for
every such item which remains unpaid and which has been assessed but is not yet
due and payable. Neither the Borrower nor the Qualified Originator from which
the Borrower acquired the Mortgage Loan has advanced funds, or induced,
solicited or knowingly received any advance of funds by a party other than the
Mortgagor, directly or indirectly, for the payment of any amount required under
the Mortgage Loan, except for interest accruing from the date of the Mortgage
Note or date of disbursement of the proceeds of the Mortgage Loan, whichever is
more recent, to the day which precedes by one month the Due Date of the first
installment of principal and interest thereunder.

 

(d) Original Terms Unmodified. The terms of the Mortgage Note and Mortgage have
not been impaired, waived, altered or modified in any respect, from the date of
origination; except by a written instrument which has been recorded, if
necessary to protect the interests of the Lender, and which has been delivered
to the Custodian and the terms of which are reflected in the Mortgage Loan
Schedule. The substance of any such waiver, alteration or modification has been
approved by the title insurer, to the extent required by the title insurance
policy, and its terms are reflected on the Mortgage Loan Schedule. No Mortgagor
in respect of the Mortgage Loan has been released, in whole or in part, except
in connection with an assumption agreement approved by the title insurer, to the
extent required by such policy, and which assumption agreement is part of the
Mortgage File delivered to the Custodian and the terms of which are reflected in
the Mortgage Loan Schedule.

 

(e) No Defenses. The Mortgage Loan is not subject to any right of rescission,
setoff, counterclaim or defense, including without limitation the defense of
usury, nor will the



--------------------------------------------------------------------------------

operation of any of the terms of the Mortgage Note or the Mortgage, or the
exercise of any right thereunder, render either the Mortgage Note or the
Mortgage unenforceable, in whole or in part and no such right of rescission,
set-off, counterclaim or defense has been asserted with respect thereto, and no
Mortgagor in respect of the Mortgage Loan was a debtor in any state or Federal
bankruptcy or insolvency proceeding at the time the Mortgage Loan was
originated.

 

(f) Hazard Insurance. The Mortgaged Property is insured by a fire and extended
perils insurance policy, issued by a Qualified Insurer, and such other hazards
as are customary in the area where the Mortgaged Property is located, and to the
extent required by the Borrower as of the date of origination consistent with
the Underwriting Guidelines, against earthquake and other risks insured against
by Persons operating like properties in the locality of the Mortgaged Property,
in an amount not less than the greatest of (i) 100% of the replacement cost of
all improvements to the Mortgaged Property, (ii) either (A) the outstanding
principal balance of the Mortgage Loan with respect to each First Lien Mortgage
Loan or (B) with respect to each Second Lien Mortgage Loan, the sum of the
outstanding principal balance of the First Lien Mortgage Loan and the
outstanding principal balance of the Second Lien Mortgage Loan, (iii) the amount
necessary to avoid the operation of any co-insurance provisions with respect to
the Mortgaged Property, and consistent with the amount that would have been
required as of the date of origination in accordance with the Underwriting
Guidelines or (iv) the amount necessary to fully compensate for any damage or
loss to the improvements that are a part of such property on a replacement cost
basis. If any portion of the Mortgaged Property is in an area identified by any
federal Governmental Authority as having special flood hazards, and flood
insurance is available, a flood insurance policy meeting the current guidelines
of the Federal Insurance Administration is in effect with a generally acceptable
insurance carrier, in an amount representing coverage not less than the least of
(1) the outstanding principal balance of the Mortgage Loan, (2) the full
insurable value of the Mortgaged Property, and (3) the maximum amount of
insurance available under the Flood Disaster Protection Act of 1973, as amended.
All such insurance policies (collectively, the “hazard insurance policy”)
contain a standard mortgagee clause naming the Borrower, its successors and
assigns (including without limitation, subsequent owners of the Mortgage Loan),
as mortgagee, and may not be reduced, terminated or canceled without 30 days’
prior written notice to the mortgagee. No such notice has been received by the
Borrower. All premiums due and owing on such insurance policy have been paid.
The related Mortgage obligates the Mortgagor to maintain all such insurance and,
at such Mortgagor’s failure to do so, authorizes the mortgagee to maintain such
insurance at the Mortgagor’s cost and expense and to seek reimbursement therefor
from such Mortgagor. Where required by state law or regulation, the Mortgagor
has been given an opportunity to choose the carrier of the required hazard
insurance, provided the policy is not a “master” or “blanket” hazard insurance
policy covering a condominium, or any hazard insurance policy covering the
common facilities of a planned unit development. The hazard insurance policy is
the valid and binding obligation of the insurer and is in full force and effect.
The Borrower has not engaged in, and has no knowledge of the Mortgagor’s having
engaged in, any act or omission which would impair the coverage of any such
policy, the benefits of the endorsement provided for herein, or the validity and
binding effect of either including, without limitation, no unlawful fee,
commission, kickback or other unlawful compensation or value of any kind has
been or will be received, retained or realized by any attorney, firm or other
Person, and no such unlawful items have been received, retained or realized by
the Borrower.

 

-2-



--------------------------------------------------------------------------------

(g) Compliance with Applicable Laws. Any and all requirements of any federal,
state or local law including, without limitation, usury, truth-in-lending, real
estate settlement procedures, consumer credit protection, equal credit
opportunity or disclosure laws applicable to the origination and servicing of
such Mortgage Loan have been complied with, the consummation of the transactions
contemplated hereby will not involve the violation of any such laws or
regulations, and the Borrower shall maintain or shall cause its agent to
maintain in its possession, available for the inspection of the Lender, and
shall deliver to the Lender, upon two Business Days’ request, evidence of
compliance with all such requirements.

 

(h) No Satisfaction of Mortgage. The Mortgage has not been satisfied, canceled,
subordinated or rescinded, in whole or in part, and the Mortgaged Property has
not been released from the lien of the Mortgage, in whole-or in part, nor has
any instrument been executed that would effect any such release, cancellation,
subordination or rescission other than in the case of a release of a portion of
the land comprising a Mortgaged Property or a release of a blanket Mortgage
which release will not cause the Mortgage Loan to fail to satisfy the
Underwriting Guidelines. The Borrower has not waived the performance by the
Mortgagor of any action, if the Mortgagor’s failure to perform such action would
cause the Mortgage Loan to be in default, nor has the Borrower waived any
default resulting from any action or inaction by the Mortgagor.

 

(i) Location and Type of Mortgaged Property. The Mortgaged Property is located
in the state identified in the Mortgage Loan Schedule and consists of a single
parcel of real property with a detached single family residence erected thereon,
or a two- to four-family dwelling, or an individual condominium unit in a
condominium project, or an individual unit in a planned unit development or a de
minimis planned unit development, provided, however, that any condominium unit
or planned unit development shall conform with the applicable FNMA and FHLMC
requirements regarding such dwellings, that a de minimis percentage of the
Mortgage Loans may be Cooperative Loans and that no residence or dwelling is a
mobile home or a manufactured dwelling. No portion of the Mortgaged Property is
used for commercial purposes.

 

(j) Valid Lien. The Mortgage is a valid, subsisting, enforceable and perfected
(A) first lien and first priority security interest with respect to each
Mortgage Loan which is indicated by the Borrower to be a First Lien (as
reflected on the Mortgage Loan Data Transmission), or (B) second lien and second
priority security interest with respect to each Mortgage Loan which is indicated
by the Borrower to be a Second Lien (as reflected on the Mortgage Loan Data
Transmission), in either case, on the real property included in the Mortgaged
Property, including all buildings on the Mortgaged Property and all
installations and mechanical, electrical, plumbing, heating and air conditioning
systems located in or annexed to such buildings, and all additions, alterations
and replacements made at any time with respect to the foregoing and with respect
to Cooperative Loans, including the Proprietary Lease and the Cooperative
Shares. The lien of the Mortgage is subject only to: (1) the lien of current
real property taxes and assessments not yet due and payable; (2) covenants,
conditions and restrictions, rights of way, easements and other matters of the
public record as of the date of recording acceptable to prudent mortgage lending
institutions generally and specifically referred to in the lender’s title
insurance policy delivered to the originator of the Mortgage Loan and (a)
referred to or otherwise considered in the appraisal made for the originator of
the Mortgage Loan

 

-3-



--------------------------------------------------------------------------------

or (b) which do not adversely affect the Appraised Value of the related
Mortgaged Property set forth in such appraisal; (3) other matters to which like
properties are commonly subject which do not materially interfere with the
benefits of the security intended to be provided by the Mortgage or the use,
enjoyment, value or marketability of the related Mortgaged Property; and (4)
with respect to each Mortgage Loan which is indicated by the Borrower to be a
Second Lien Mortgage Loan (as reflected on the Mortgage Loan Data Transmission)
a First Lien on the Mortgaged Property. Any security agreement, chattel mortgage
or equivalent document related to and delivered in connection with the Mortgage
Loan establishes and creates a valid, subsisting and enforceable (A) first lien
and first priority security interest with respect to each Mortgage Loan which is
indicated by the Borrower to be a First Lien (as reflected on the Mortgage Loan
Data Transmission), or (B) second lien and second priority security interest
with respect to each Mortgage Loan which is indicated by the Borrower to be a
Second Lien Mortgage Loan (as reflected on the Mortgage Loan Data Transmission),
in either case, on the property described therein and the Borrower has full
right to pledge and assign the same to the Lender. The Mortgaged Property was
not, as of the date of origination of the Mortgage Loan, subject to a mortgage,
deed of trust, deed to secure debt or other security instrument creating a lien
subordinate to the lien of the Mortgage.

 

(k) Validity of Mortgage Documents. The Mortgage Note and the Mortgage and any
other agreement executed and delivered by a Mortgagor or guarantor, if
applicable, in connection with a Mortgage Loan are genuine, and each is the
legal, valid and binding obligation of the maker thereof enforceable in
accordance with its terms. All parties to the Mortgage Note, the Mortgage and
any other such related agreement had legal capacity to enter into the Mortgage
Loan and to execute and deliver the Mortgage Note, the Mortgage and any such
agreement, and the Mortgage Note, the Mortgage and any other such related
agreement have been duly and properly executed by such related parties. No
fraud, error, omission, misrepresentation, negligence or similar occurrence with
respect to a Mortgage Loan has taken place on the part of any Person, including,
without limitation, the Mortgagor, any appraiser, any builder or developer, or
any other party involved in the origination of the Mortgage Loan. The Borrower
has reviewed all of the documents constituting the Servicing File and has made
such inquiries as it deems necessary to make and confirm the accuracy of the
representations set forth herein.

 

(l) Full Disbursement of Proceeds. The proceeds of the Mortgage Loan have been
fully disbursed and there is no further requirement for future advances
thereunder, and any and all requirements as to completion of any on-site or
off-site improvement and as to disbursements of any escrow funds therefor have
been complied with. All costs, fees and expenses incurred in making or closing
the Mortgage Loan and the recording of the Mortgage were paid, and the Mortgagor
is not entitled to any refund of any amounts paid or due under the Mortgage Note
or Mortgage.

 

(m) Ownership. The Borrower is the sole owner and holder of the Mortgage Loan.
All Mortgage Loans acquired by the Borrower from third parties (including
affiliates) were acquired in a true and legal sale pursuant to which such third
party sold, transferred, conveyed and assigned to the Borrower all of its right,
title and interest in, to and under such Mortgage Loan and retained no interest
in such Mortgage Loan. In connection with such sale, such third party received
reasonably equivalent value and fair consideration and, in accordance with GAAP
and for federal income tax purposes, reported the sale of such Mortgage Loan to
the

 

-4-



--------------------------------------------------------------------------------

Borrower as a sale of its interests in such Mortgage Loan. The Mortgage Loan is
not assigned or pledged, and the Borrower has good, indefeasible and marketable
title thereto, and has full right to transfer, pledge and assign the Mortgage
Loan to the Lender free and clear of any encumbrance, equity, participation
interest, lien, pledge, charge, claim or security interest, and has full right
and authority subject to no interest or participation of, or agreement with, any
other party, to assign, transfer and pledge each Mortgage Loan pursuant to this
Loan Agreement and following the pledge of each Mortgage Loan, the Lender will
hold such Mortgage Loan free and clear of any encumbrance, equity, participation
interest, lien, pledge, charge, claim or security interest except any such
security interest created pursuant to the terms of this Loan Agreement.

 

(n) Doing Business. All parties which have had any interest in the Mortgage
Loan, whether as mortgagee, assignee, pledgee or otherwise, are (or, during the
period in which they held and disposed of such interest, were) (i) in compliance
with any and all applicable licensing requirements of the laws of the state
wherein the Mortgaged Property is located, and (ii) either (A) organized under
the laws of such state, (B) qualified to do business in such state, (C) a
federal savings and loan association, a savings bank or a national bank having a
principal office in such state or (D) not doing business in such state.

 

(o) LTV. As of the date of origination of the Mortgage Loan, the LTV and CLTV
(if applicable) are as identified on the Mortgage Loan Data Transmission.

 

(p) Title Insurance. The Mortgage Loan is covered by either (i) an attorney’s
opinion of title and abstract of title, the form and substance of which is
acceptable to prudent mortgage lending institutions making mortgage loans in the
area wherein the Mortgaged Property is located or (ii) an ALTA Lender’s title
insurance policy or other generally acceptable form of policy or insurance
acceptable to FNMA or FHLMC and each such title insurance policy is issued by a
title insurer acceptable to FNMA or FHLMC and qualified to do business in the
jurisdiction where the Mortgaged Property is located, insuring the Borrower, its
successors and assigns, as to the first priority lien of the Mortgage in the
original principal amount of the Mortgage Loan (or to the extent a Mortgage Note
provides for negative amortization, the maximum amount of negative amortization
in accordance with the Mortgage), subject only to the exceptions contained in
clauses (1), (2), (3) and, with respect to each Mortgage Loan which is indicated
by the Borrower to be a Second Lien Mortgage Loan (as reflected on the Mortgage
Loan Data Transmission) clause (4)] of paragraph (j) of this Part I of Schedule
1, and in the case of adjustable rate Mortgage Loans, against any loss by reason
of the invalidity or unenforceability of the lien resulting from the provisions
of the Mortgage providing for adjustment to the Mortgage Interest Rate and
Monthly Payment. Where required by state law or regulation, the Mortgagor has
been given the opportunity to choose the carrier of the required mortgage title
insurance. Additionally, such Lender’s title insurance policy affirmatively
insures ingress and egress and against encroachments by or upon the Mortgaged
Property or any interest therein. The title policy does not contain any special
exceptions (other than the standard exclusions) for zoning and uses and has been
marked to delete the standard survey exception or to replace the standard survey
exception with a specific survey reading. The Borrower, its successors and
assigns, are the sole insureds of such Lender’s title insurance policy, and such
Lender’s title insurance policy is valid and remains in full force and effect
and will be in force and effect upon the consummation of the transactions
contemplated by this Loan Agreement. No claims have been made under such
Lender’s title insurance policy, and no prior holder or

 

-5-



--------------------------------------------------------------------------------

servicer of the related Mortgage, including the Borrower, has done, by act or
omission, anything which would impair the coverage of such Lender’s title
insurance policy, including, without limitation, no unlawful fee, commission,
kickback or other unlawful compensation or value of any kind has been or will be
received, retained or realized by any attorney, firm or other Person, and no
such unlawful items have been received, retained or realized by the Borrower.

 

(q) No Defaults. There is no default, breach, violation or event of acceleration
existing under the Mortgage or the Mortgage Note and no event has occurred
which, with the passage of time or with notice and the expiration of any grace
or cure period, would constitute a default, breach, violation or event of
acceleration, and neither the Borrower nor its predecessors have waived any
default, breach, violation or event of acceleration. With respect to each
Mortgage Loan which is indicated by the Borrower to be a Second Lien Mortgage
Loan (as reflected on the Mortgage Loan Data Transmission) (i) the First Lien is
in full force and effect, (ii) there is no default, breach, violation or event
of acceleration existing under such First Lien mortgage or the related mortgage
note, (iii) no event which, with the passage of time or with notice and the
expiration of any grace or cure period, would constitute a default, breach,
violation or event of acceleration thereunder, and either (A) the First Lien
mortgage contains a provision which allows or (B) applicable law requires, the
mortgagee under the second lien Mortgage Loan to receive notice of, and affords
such mortgagee an opportunity to cure any default by payment in full or
otherwise under the First Lien mortgage.

 

(r) No Mechanics’ Liens. At origination, there were no mechanics’ or similar
liens or claims which have been filed for work, labor or material (and no rights
are outstanding that under the law could give rise to such liens) affecting the
Mortgaged Property which are or may be liens prior to, or equal or coordinate
with the lien of the Mortgage.

 

(s) Location of Improvements. No Encroachments. All improvements which were
considered in determining the Appraised Value of the Mortgaged Property lie
wholly within the boundaries and building restriction lines of the Mortgaged
Property, and no improvements on adjoining properties encroach upon the
Mortgaged Property. No improvement located on or being part of the Mortgaged
Property is in violation of any applicable zoning and building law, ordinance or
regulation.

 

(t) Origination: Payment Terms. The Mortgage Loan was originated by or in
conjunction with a mortgagee approved by the Secretary of Housing and Urban
Development pursuant to Sections 203 and 211 of the National Housing Act, a
savings and loan association, a savings bank, a commercial bank, credit union,
insurance company or similar banking institution which is supervised and
examined by a federal or state authority. Principal payments on the Mortgage
Loan commenced no more than sixty (60) days after funds were disbursed in
connection with the Mortgage Loan. The Mortgage Interest Rate is adjusted, with
respect to adjustable rate Mortgage Loans, on each Interest Rate Adjustment Date
to equal the Index plus the Gross Margin (rounded up or down to the nearest .125
%), subject to the Mortgage Interest Rate Cap. The Mortgage Note is payable on
the day set forth in the Mortgage Note in equal monthly installments of
principal and interest, which installments of interest, with respect to
adjustable rate Mortgage Loans, are subject to change due to the adjustments to
the Mortgage Interest Rate on each Interest Rate Adjustment Date, with interest
calculated and payable in arrears, sufficient to amortize the Mortgage Loan
fully by the stated maturity date, over an

 

-6-



--------------------------------------------------------------------------------

original term of not more than 30 years from commencement of amortization. The
Due Date of the first payment under the Mortgage Note is no more than 60 days
from the date of the Mortgage Note.

 

(u) Customary Provisions. The Mortgage Note has a stated maturity. The Mortgage
contains customary and enforceable provisions such as to render the rights and
remedies of the holder thereof adequate for the realization against the
Mortgaged Property of the benefits of the security provided thereby, including,
(i) in the case of a Mortgage designated as a deed of trust, by trustee’s sale,
and (ii) otherwise by judicial foreclosure. Upon default by a Mortgagor on a
Mortgage Loan and foreclosure on, or trustee’s sale of, the Mortgaged Property
pursuant to the proper procedures, the holder of the Mortgage Loan will be able
to deliver good and merchantable title to the Mortgaged Property. There is no
homestead or other exemption available to a Mortgagor which would interfere with
the right to sell the Mortgaged Property at a trustee’s sale or the right to
foreclose the Mortgage.

 

(v) Conformance with Underwriting Guidelines and Agency Standards. The Mortgage
Loan was underwritten in accordance with the applicable Underwriting Guidelines.
The Mortgage Note and Mortgage are on forms similar to those used by FHLMC or
FNMA and the Borrower has not made any representations to a Mortgagor that are
inconsistent with the mortgage instruments used.

 

(w) Occupancy of the Mortgaged Property. As of the Funding Date the Mortgaged
Property is either vacant or lawfully occupied under applicable law. All
inspections, licenses and certificates required to be made or issued with
respect to all occupied portions of the Mortgaged Property and, with respect to
the use and occupancy of the same, including but not limited to certificates of
occupancy and fire underwriting certificates, have been made or obtained from
the appropriate authorities. The Borrower has not received written notification
from any governmental authority that the Mortgaged Property is in material
non-compliance with such laws or regulations, is being used, operated or
occupied unlawfully or has failed to have or obtain such inspection, licenses or
certificates, as the case may be. The Borrower has not received notice of any
violation or failure to conform with any such law, ordinance, regulation,
standard, license or certificate. Except as otherwise set forth in the Mortgage
Loan Data Transmission, the Mortgagor represented at the time of origination of
the Mortgage Loan that the Mortgagor would occupy the Mortgaged Property as the
Mortgagor’s primary residence.

 

(x) No Additional Collateral. The Mortgage Note is not and has not been secured
by any collateral except the lien of the corresponding Mortgage and the security
interest of any applicable security agreement or chattel mortgage referred to in
clause (j) above.

 

(y) Deeds of Trust. In the event the Mortgage constitutes a deed of trust, a
trustee, authorized and duly qualified under applicable law to serve as such,
has been properly designated and currently so serves and is named in the
Mortgage, and no fees or expenses are or will become payable by the Custodian or
the Lender to the trustee under the deed of trust, except in connection with a
trustee’s sale after default by the Mortgagor.

 

(z) Delivery of Mortgage Documents. If the Mortgage Loan is a Dry Loan, all
documents required to be delivered under the related Custodial Agreement
pursuant to Section 2 thereof for each Mortgage Loan have been delivered to the
Custodian. The Borrower

 

-7-



--------------------------------------------------------------------------------

or its agents is in possession of a complete, true and materially accurate
Mortgage File in compliance with the Custodial Agreement, except for such
documents the originals of which have been delivered to the Custodian;

 

(aa) Transfer of Mortgage Loans. The Assignment of Mortgage is in recordable
form and is acceptable for recording under the laws of the jurisdiction in which
the Mortgaged Property is located.

 

(bb) Due-On-Sale. The Mortgage contains an enforceable provision for the
acceleration of the payment of the unpaid principal balance of the Mortgage Loan
in the event that the Mortgaged Property is sold or transferred without the
prior written consent of the mortgagee thereunder.

 

(cc) No Buydown Provisions: No Graduated Payments or Contingent Interests. The
Mortgage Loan does not contain provisions pursuant to which Monthly Payments are
paid or partially paid with funds deposited in any separate account established
by the Borrower, the Mortgagor, or anyone on behalf of the Mortgagor, or paid by
any source other than the Mortgagor nor does it contain any other similar
provisions which may constitute a “buydown” provision. The Mortgage Loan is not
a graduated payment mortgage loan and the Mortgage Loan does not have a shared
appreciation or other contingent interest feature.

 

(dd) Consolidation of Future Advances. Any future advances made to the Mortgagor
prior to the origination of the Mortgage Loan have been consolidated with the
outstanding principal amount secured by the Mortgage, and the secured principal
amount, as consolidated, bears a single interest rate and single repayment term.
The lien of the Mortgage securing the consolidated principal amount is expressly
insured as having (A) first lien priority with respect to each Mortgage Loan
which is indicated by the Borrower to be a First Lien (as reflected on the
Mortgage Loan Data Transmission), or (B) second lien priority with respect to
each Mortgage Loan which is indicated by the Borrower to be a Second Lien
Mortgage Loan (as reflected on the Mortgage Loan Data Transmission), in either
case, by a title insurance policy, an endorsement to the policy insuring the
mortgagee’s consolidated interest or by other title evidence acceptable to FNMA
and FHLMC. The consolidated principal amount does not exceed the original
principal amount of the Mortgage Loan.

 

(ee) Mortgaged Property Undamaged. The Mortgaged Property (and with respect to
any Cooperative Loan, the Cooperative Unit) is undamaged by waste, fire,
earthquake or earth movement, windstorm, flood, tornado or other casualty so as
to affect adversely the value of the Mortgaged Property as security for the
Mortgage Loan or the use for which the premises were intended and each Mortgaged
Property is in good repair. There have not been any condemnation proceedings
with respect to the Mortgaged Property and the Borrower has no knowledge of any
such proceedings.

 

(ff) Collection Practices: Escrow Deposits: Interest Rate Adjustments. The
origination and collection practices used by the originator, each servicer of
the Mortgage Loan and the Borrower with respect to the Mortgage Loan have been
in all material respects in compliance with Accepted Servicing Practices,
applicable laws and regulations, and have been in all respects legal and proper.
With respect to escrow deposits and Escrow Payments (other than

 

-8-



--------------------------------------------------------------------------------

with respect to each Mortgage Loan which is indicated by the Borrower to be a
Second Lien Mortgage Loan and for which the mortgagee under the First Lien is
collecting Escrow Payments (as reflected on the Mortgage Loan Data
Transmission), all such payments are in the possession of, or under the control
of, the Borrower and there exist no deficiencies in connection therewith for
which customary arrangements for repayment thereof have not been made. All
Escrow Payments have been collected in full compliance with state and federal
law. An escrow of funds is not prohibited by applicable law and has been
established in an amount sufficient to pay for every item that remains unpaid
and has been assessed but is not yet due and payable. No escrow deposits or
Escrow Payments or other charges or payments due the Borrower have been
capitalized under the Mortgage or the Mortgage Note. All Mortgage Interest Rate
adjustments have been made in strict compliance with state and federal law and
the terms of the related Mortgage Note. Any interest required to be paid
pursuant to state, federal and local law has been properly paid and credited.

 

(gg) Conversion to Fixed Interest Rate. With respect to adjustable rate Mortgage
Loans, the Mortgage Loan is not convertible to a fixed interest rate Mortgage
Loan.

 

(hh) Other Insurance Policies. No action, inaction or event has occurred and no
state of facts exists or has existed that has resulted or will result in the
exclusion from, denial of, or defense to coverage under any applicable special
hazard insurance policy, PMI Policy or bankruptcy bond, irrespective of the
cause of such failure of coverage. In connection with the placement of any such
insurance, no commission, fee, or other compensation has been or will be
received by the Borrower or by any officer, director, or employee of the
Borrower or any designee of the Borrower or any corporation in which the
Borrower or any officer, director, or employee had a financial interest at the
time of placement of such insurance.

 

(ii) Soldiers’ and Sailors’ Civil Relief Act. The Mortgagor has not notified the
Borrower, and the Borrower has no knowledge, of any relief requested or allowed
to the Mortgagor under the Soldiers’ and Sailors’ Civil Relief Act of 1940.

 

(jj) Appraisal. The Mortgage File contains an appraisal of the related Mortgaged
Property signed prior to the approval of the Mortgage Loan application by a
qualified appraiser, duly appointed by the Borrower or the Qualified Originator,
who had no interest, direct or indirect in the Mortgaged Property or in any loan
made on the security thereof, and whose compensation is not affected by the
approval or disapproval of the Mortgage Loan, and the appraisal and appraiser
both satisfy the requirements of FNMA or FHLMC and Title XI of the Federal
Institutions Reform, Recovery, and Enforcement Act of 1989 as amended and the
regulations promulgated thereunder, all as in effect on the date the Mortgage
Loan was originated.

 

(kk) Disclosure Materials. The Mortgagor has executed a statement to the effect
that the Mortgagor has received all disclosure materials required by applicable
law with respect to the making of adjustable rate mortgage loans, and the
Borrower maintains such statement in the Mortgage File.

 

-9-



--------------------------------------------------------------------------------

(ll) Construction or Rehabilitation of Mortgaged Property. No Mortgage Loan was
made in connection with the construction or rehabilitation of a Mortgaged
Property or facilitating the trade-in or exchange of a Mortgaged Property.

 

(mm) No Defense to Insurance Coverage. No action has been taken or failed to be
taken, no event has occurred and no state of facts exists or has existed on or
prior to the Funding Date (whether or not known to the Borrower on or prior to
such date) which has resulted or will result in an exclusion from, denial of, or
defense to coverage under any private mortgage insurance (including, without
limitation, any exclusions, denials or defenses which would limit or reduce the
availability of the timely payment of the full amount of the loss otherwise due
thereunder to the insured) whether arising out of actions, representations,
errors, omissions, negligence, or fraud of the Borrower, the related Mortgagor
or any party involved in the application for such coverage, including the
appraisal, plans and specifications and other exhibits or documents submitted
therewith to the insurer under such insurance policy, or for any other reason
under such coverage, but not including the failure of such insurer to pay by
reason of such insurer’s breach of such insurance policy or such insurer’s
financial inability to pay.

 

(nn) Capitalization of Interest. The Mortgage Note does not by its terms provide
for the capitalization or forbearance of interest.

 

(oo) No Equity Participation. No document relating to the Mortgage Loan provides
for any contingent or additional interest in the form of participation in the
cash flow of the Mortgaged Property or a sharing in the appreciation of the
value of the Mortgaged Property. The indebtedness evidenced by the Mortgage Note
is not convertible to an ownership interest in the Mortgaged Property or the
Mortgagor and the Borrower has not financed nor does it own directly or
indirectly, any equity of any form in the Mortgaged Property or the Mortgagor.

 

(pp) Withdrawn Mortgage Loans. If the Mortgage Loan has been released to the
Borrower pursuant to a Request for Release as permitted under Section 5 of the
Custodial Agreement, then the promissory note relating to the Mortgage Loan was
returned to the Custodian within 10 days (or if such tenth day was not a
Business Day, the next succeeding Business Day).

 

(qq) No Exception. Other than as noted by the Custodian on the Exception Report;
no Exception exists (as defined in the Custodial Agreement) with respect to the
Mortgage Loan which would materially adversely affect the Mortgage Loan or the
Lender’s security interest, granted by the Borrower, in the Mortgage Loan as
determined by the Lender in its sole discretion.

 

(rr) Qualified Originator. The Mortgage Loan has been originated by, and, if
applicable, purchased by the Borrower from, a Qualified Originator.

 

(ss) Mortgage Submitted for Recordation. The Mortgage has been submitted for
recordation in the appropriate governmental recording office of the jurisdiction
where the Mortgaged Property is located.

 

-10-



--------------------------------------------------------------------------------

(tt) First Lien Consent. With respect to each Mortgage Loan which is a Second
Lien, (i) if the related first lien provides for negative amortization, the LTV
was calculated at the maximum principal balance of such first lien that could
result upon application of such negative amortization feature, and (ii) either
no consent for the Mortgage Loan is required by the holder of the first lien or
such consent has been obtained and is contained in the Mortgage File.

 

(uu) Acceptable Investment. No specific circumstances or conditions exist with
respect to the Mortgage, the Mortgaged Property, the Mortgagor or the
Mortgagor’s credit standing that should reasonably be expected to (i) cause
private institutional investors which invest in Mortgage Loans similar to the
Mortgage Loan to regard the Mortgage Loan as an unacceptable investment, (ii)
cause the Mortgage Loan to be more likely to become past due in comparison to
similar Mortgage Loans, or (iii) adversely affect the value or marketability of
the Mortgage Loan in comparison to similar Mortgage Loans;

 

(vv) Environmental Matters. The Mortgaged Property is free from any and all
toxic or hazardous substances and there exists no violation of any local, state
or federal environmental law, rule or regulation;

 

(ww) Ground Leases. With respect to each ground lease to which the Mortgaged
Property is subject (a “Ground Lease”): (i) the Mortgagor is the owner of a
valid and subsisting interest as tenant under the Ground Lease; (ii) the Ground
Lease is in full force and effect, unmodified and not supplemented by any
writing or otherwise; (iii) all rent, additional rent and other charges reserved
therein have been paid to the extent they are payable to the date hereof; (iv)
the Mortgagor enjoys the quiet and peaceful possession of the estate demised
thereby, subject to any sublease; (v) the Mortgagor is not in default under any
of the terms thereof and there are no circumstances which, with the passage of
time or the giving of notice or both, would constitute an event of default
thereunder; (vi) the lessor under the Ground Lease is not in default under any
of the terms or provisions thereof on the part of the lessor to be observed or
performed; (vii) the lessor under the Ground Lease has satisfied all of its
repair or construction obligations, if any, to date pursuant to the terms of the
Ground Lease; (viii) the remaining term of the Ground Lease extends not less
than ten (10) years following the Maturity Date of such Mortgage Loan; and (ix)
the execution, delivery and performance of the Mortgage do not require the
consent (other than those consents which have been obtained and are in full
force and effect) under, and will not contravene any provision of or cause a
default under, the Ground Lease;

 

(xx) Value of Mortgage Property. The Borrower has no knowledge of any
circumstances existing that should reasonably be expected to adversely affect
the value or the marketability of the Mortgaged Property or the Mortgage Loan or
to cause the Mortgage Loan to prepay during any period materially faster or
slower than the Mortgage Loans originated by the Borrower generally;

 

(yy) HOEPA. No Mortgage Loan is (a) subject to, covered by or in violation of
the Home Ownership and Equity Protection Act of 1994 (“HOEPA”), (b) classified
as a “high cost,” “covered,” “high risk home”, “high-rate, high-fee,”
“threshold,” or “predatory” loan under HOEPA or any other applicable state,
federal or local law, including any predatory or abusive lending laws (or a
similarly classified loan using different terminology under a law imposing

 

-11-



--------------------------------------------------------------------------------

heightened scrutiny or additional legal liability for a residential mortgage
loan having high interest rates, points and/or fees), (c) a High Cost Loan or
Covered Loan, as applicable (as such terms are defined in the Standard & Poor’s
LEVELS® Glossary Revised, Appendix E) or (d) in violation of any state law or
ordinance comparable to HOEPA;

 

(zz) No Predatory Lending. No predatory or deceptive lending practices,
including but not limited to, the extension of credit to a mortgagor without
regard for the mortgagor’s ability to repay the Mortgage Loan and the extension
of credit to a mortgagor which has no tangible net benefit to the mortgagor,
were employed in connection with the origination of the Mortgage Loan;

 

(aaa) Georgia Mortgage Loans. No Mortgage Loan is secured by real property or
secured by a manufactured home located in the state of Georgia unless (x) such
Mortgage Loan was originated prior to October 1, 2002 or after March 6, 2003, or
(y) the property securing the Mortgage Loan is not, nor will be, occupied by the
Mortgagor as the Mortgagor’s principal dwelling. No Mortgage Loan is a “High
Cost Home Loan” as defined in the Georgia Fair Lending Act, as amended (the
“Georgia Act”) or the New York Banking Law 6-1. Each Mortgage Loan that is a
“Home Loan” under the Georgia Act complies with all applicable provisions of the
Georgia Act. No Mortgage Loan secured by owner occupied real property or an
owner occupied manufactured home located in the State of Georgia was originated
(or modified) on or after October 1, 2002 through and including March 6, 2003;

 

(bbb) Cooperative Loans. With respect to each Cooperative Loan, each original
UCC financing statement, continuation statement or other governmental filing or
recordation necessary to create or preserve the perfection and priority of the
first priority lien and security interest in the Cooperative Shares and
Proprietary Lease has been timely and properly made. Any security agreement,
chattel mortgage or equivalent document related to the Cooperative Loan and
delivered to the Borrower or its designee establishes in the Borrower a valid
and subsisting perfected first lien on and security interest in the Mortgaged
Property described therein, and the Borrower has full right to sell and assign
the same;

 

(ccc) Mortgage Loan is a “High Cost Home Loan” as defined in the Arkansas Home
Loan Protection Act effective July 14, 2003 (Act 1340 or 2003);

 

(ddd) No Mortgage Loan is a “High Cost Home Loan” as defined in the Kentucky
high-cost loan statute effective June 25, 2003 (Ky. Rev. Stat. Section 360.100);

 

(eee) No Mortgage Loan secured by property located in the State of Nevada is a
“home loan” as defined in the Nevada Assembly Bill No. 284;

 

(fff) No Mortgage Loan originated in the City of Oakland is subject to the City
of Oakland, California Ordinance 12361, as a home loan;

 

(ggg) No Mortgage Loan is a subsection 10 mortgage under the Oklahoma Home
Ownership and Equity Protection Act;

 

-12-



--------------------------------------------------------------------------------

(hhh) No Mortgage Loan is a “High-Risk Home Loan” as defined in the Illinois
High-Risk Home Loan Act effective January 1, 2004 (815 Ill. Comp. Stat. 137/1 et
seq.);

 

(iii) No Mortgage Loan is a “High-Cost Home Loan” as defined in the New Mexico
Home Loan Protection Act effective January 1, 2004 (N.M. Stat. Ann. §§ 58-21A-1
et seq.);

 

(jjj) No Mortgage Loan is a “High-Cost Home Loan” under the New Jersey Home
Ownership Security Act of 2002 (the “NJ Act”); and each Mortgage Loan subject to
the NJ Act is considered under the NJ Act as, either, a (1) purchase money Home
Loan, (2) purchase money Covered Loan, or (3) a rate/term refinance Home Loan;

 

(kkk) No Mortgage Loan originated in the city of Los Angeles, California on or
after the effective date of the Los Angeles, California anti-predatory lending
ordinance is a “home loan” under such ordinance; and

 

(lll) No Mortgage Loan that is secured by property located within the State of
Maine meets the definition of a (i) “high-rate, high-fee” mortgage loan under
Article VIII, Title 9-A of the Maine Consumer Credit Code No Mortgage Loan or
(ii) “High-Cost Home Loan” as defined under the Maine House Bill 383 L.D. 494,
effective as of September 13, 2003.

 

(mmm) No Mortgagor agreed to submit to arbitration to resolve any dispute
arising out of or relating in any way to the Mortgage Loan transaction;

 

(nnn) With respect to any Mortgage Loan for which a mortgage loan application
was submitted by the Mortgagor after April 1, 2004, no such Mortgage Loan
secured by Mortgaged Property in the State of Illinois which has a Mortgage
Interest Rate in excess of 8.0% per annum has lender-imposed fees (or other
charges) in excess of 3.0% of the original principal balance of the Mortgage
Loan; and

 

(ooo) The Mortgagor has not made or caused to be made any payment in the nature
of an ‘average’ or ‘yield spread premium’ to a mortgage broker or a like Person
which has not been fully disclosed to the Mortgagor.

 

-13-



--------------------------------------------------------------------------------

Schedule 3

 

-14-



--------------------------------------------------------------------------------

Schedule 4

 

-15-



--------------------------------------------------------------------------------

EXHIBIT A

 

[FORM OF PROMISSORY NOTE]

 

$300,000,000

April 28, 2005

 

New York, New York

 

FOR VALUE RECEIVED, AAMES CAPITAL CORPORATION, a California corporation (“ACC”
and a “Borrower”) and AAMES INVESTMENT CORPORATION, a Maryland corporation
(“AIC” and a “Borrower”; together with ACC, the “Borrowers”) hereby promise to
pay to the order of CITIGROUP GLOBAL MARKETS REALTY CORP. (the “Lender”), at the
principal office of the Lender at 390 Greenwich Street, 4th Floor, New York, New
York 10013, in lawful money of the United States, and in immediately available
funds, the principal sum of TWO HUNDRED MILLION DOLLARS ($200,000,000) (or such
lesser amount as shall equal the aggregate unpaid principal amount of the
Advances made by the Lender to the Borrowers under the Loan Agreement), on the
dates and in the principal amounts provided in the Loan Agreement, and to pay
interest on the unpaid principal amount of each such Advance, at such office, in
like money and funds, for the period commencing on the date of such Advance
until such Advance shall be paid in full, at the rates per annum and on the
dates provided in the Loan Agreement.

 

The date, amount and interest rate of each Advance made by the Lender to the
Borrowers, and each payment made on account of the principal thereof, shall be
recorded by the Lender on its books and, prior to any transfer of this Note,
endorsed by the Lender on the schedule attached hereto or any continuation
thereof; provided, that the failure of the Lender to make any such recordation
or endorsement shall not affect the obligations of the Borrowers to make a
payment when due of any amount owing under the Loan Agreement or hereunder in
respect of the Advances made by the Lender.

 

This Note is the Note referred to in the Amended and Restated Master Loan and
Security Agreement dated as of April 28, 2005 (as amended, supplemented or
otherwise modified and in effect from time to time, the “Loan Agreement”) among
the Borrowers, and the Lender, and evidences Advances made by the Lender
thereunder. Terms used but not defined in this Note have the respective meanings
assigned to them in the Loan Agreement.

 

The Borrowers agree to pay all the Lender’s costs of collection and enforcement
(including reasonable attorneys’ fees and disbursements of Lender’s counsel) in
respect of this Note when incurred, including, without limitation, reasonable
attorneys’ fees through appellate proceedings.

 

Notwithstanding the pledge of the Collateral, the Borrowers hereby acknowledge,
admit and agree that the Borrowers’ obligations under this Note are recourse
obligations of each Borrower to which the Borrowers pledge their full faith and
credit.

 

-1-



--------------------------------------------------------------------------------

The liability of the Borrowers hereunder is joint and several. The Borrowers
hereby: (a) acknowledge and agree that the Lender shall have no obligation to
proceed against one Borrower before proceeding against the other Borrower, (b)
waive any defense to their obligations under this Agreement, based upon or
arising out of the disability or other defense or cessation of liability of one
Borrower versus the other or of any other Borrower, and (c) waive any right of
subrogation or ability to proceed against any Person until all amounts owed to
Lender by Borrowers pursuant to this Loan Agreement are paid in full.

 

The Borrowers, and any indorsers or guarantors hereof, (a) severally waive
diligence, presentment, protest and demand and also notice of protest, demand,
dishonor and nonpayments of this Note, (b) expressly agree that this Note, or
any payment hereunder, may be extended from time to time, and consent to the
acceptance of further Collateral, the release of any Collateral for this Note,
the release of any party primarily or secondarily liable hereon, and (c)
expressly agree that it will not be necessary for the Lender, in order to
enforce payment of this Note, to first institute or exhaust the Lender’s
remedies against the Borrowers or any other party liable hereon or against any
Collateral for this Note. No extension of time for the payment of this Note, or
any installment hereof, made by agreement by the Lender with any person now or
hereafter liable for the payment of this Note, shall affect the liability under
this Note of the Borrowers, even if the Borrowers are not a party to such
agreement; provided, however, that the Lender and the Borrowers, by written
agreement between them, may affect the liability of the Borrowers.

 

Any reference herein to the Lender shall be deemed to include and apply to every
subsequent holder of this Note. Reference is made to the Loan Agreement for
provisions concerning optional and mandatory prepayments, Collateral,
acceleration and other material terms affecting this Note.

 

Any enforcement action relating to this Note may be brought by motion for
summary judgment in lieu of a complaint pursuant to Section 3213 of the New York
Civil Practice Law and Rules. The Borrowers hereby submit to New York
jurisdiction with respect to any action brought with respect to this Note and
waive any right with respect to the doctrine of forum non conveniens with
respect to such transactions.

 

-2-



--------------------------------------------------------------------------------

This Note shall be governed by and construed under the laws of the State of New
York (without reference to choice of law doctrine but with reference to Section
5-1401 of the New York General Obligations Law, which by its terms applies to
this Note) whose laws the Borrowers expressly elect to apply to this Note. The
Borrowers agree that any action or proceeding brought to enforce or arising out
of this Note may be commenced in the Supreme Court of the State of New York,
Borough of Manhattan, or in the District Court of the United States for the
Southern District of New York.

 

AAMES CAPITAL CORPORATION. By:        

Name:

       

Title:

    AAMES INVESTMENT CORPORATION. By:        

Name:

       

Title:

   

 

-3-



--------------------------------------------------------------------------------

SCHEDULE OF LOANS

 

This Note evidences Advances made under the within-described Loan Agreement to
the Borrower, on the dates, in the principal amounts and bearing interest at the
rates set forth below, and subject to the payments and prepayments of principal
set forth below:

 

Date Made


--------------------------------------------------------------------------------

  Principal Amount of
Loan


--------------------------------------------------------------------------------

 

Amount Paid

or Prepaid

--------------------------------------------------------------------------------

  Unpaid Principal
Amount


--------------------------------------------------------------------------------

 

Notation

Made by

--------------------------------------------------------------------------------

                 

 

-4-



--------------------------------------------------------------------------------

EXHIBIT B

 

FORM OF CUSTODIAL AGREEMENT

 

-5-



--------------------------------------------------------------------------------

EXHIBIT C

 

[FORM OF OPINION OF COUNSEL TO THE BORROWERS]

 

(date)

 

Citigroup Global Markets Realty Corp.

[Address]

[Address]

 

Dear Sirs and Mesdames:

 

You have requested [our] [my] opinion, as counsel to Aames Capital Corporation,
a              corporation (“ACC” and a “Borrower”), to Aames Capital
Corporation, a              corporation (“AIC” and a “Borrower”; together with
ACC, the “Borrowers”), with respect to certain matters in connection with that
certain Amended and Restated Master Loan and Security Agreement, dated as of
April 28, 2005 (the “Loan and Security Agreement”), among the Borrowers and
Citigroup Global Markets Realty Corp. (the “Lender”), being executed
contemporaneously with a Promissory Note dated April 28, 2005 from the Borrowers
to the Lender (the “Note”), an Amended and Restated Custodial Agreement, dated
as of April 28, 2005 (the “Custodial Agreement”), by and among the Borrowers,
Deutsche Bank Trust Company Americas (the “Custodian”), and the Lender.
Capitalized terms not otherwise defined herein have the meanings set forth in
the Loan and Security Agreement.

 

[We] [I] have examined the following documents:

 

1. the Loan and Security Agreement;

 

2. the Note;

 

3. Custodial Agreement;

 

4. unfiled copies of the financing statements listed on Schedule 1
(collectively, the “Financing Statements”) naming each Borrower as Debtor and
the Lender as Secured Party and describing the Collateral (as defined in the
Loan and Security Agreement) as to which security interests may be perfected by
filing under the Uniform Commercial Code of the States listed on Schedule 1 (the
“Filing Collateral”), which I understand will be filed in the filing offices
listed on Schedule 1 (the “Filing Offices”);

 

5. the reports listed on Schedule 2 as to UCC financing statements
(collectively, the “UCC Search Report”); and

 

6. such other documents, records and papers as we have deemed necessary and
relevant as a basis for this opinion.

 

-1-



--------------------------------------------------------------------------------

To the extent [we] [I] have deemed necessary and proper, [we] [I] have relied
upon the representations and warranties of the Borrowers contained in the Loan
and Security Agreement. [We] [I] have assumed the authenticity of all documents
submitted to me as originals, the genuineness of all signatures, the legal
capacity of natural persons and the conformity to the originals of all
documents.

 

Based upon the foregoing, it is [our] [my] opinion that:

 

1. Each Borrower is a corporation duly organized, validly existing and in good
standing under the laws of the state of [state] and is qualified to transact
business in, duly licensed and is in good standing under, the laws of each state
in which any Mortgaged Property is located to the extent necessary to ensure the
enforceability of each Mortgage Loan and the servicing of each Mortgage Loan
pursuant to the Loan and Security Agreement.

 

2. Each Borrower has the corporate power to engage in the transactions
contemplated by the Loan and Security Agreement, the Note, and the Custodial
Agreement and all requisite corporate power, authority and legal right to
execute and deliver the Loan and Security Agreement, the Note, and the Custodial
Agreement and observe the terms and conditions of such instruments. Each
Borrower has all requisite corporate power to borrow under the Loan and Security
Agreement and to grant a security interest in the Collateral pursuant to the
Loan and Security Agreement.

 

3. The execution, delivery and performance by the Borrowers of the Loan and
Security Agreement, the Note, and the Custodial Agreement, and the borrowings by
the Borrowers and the pledge of the Collateral under the Loan and Security
Agreement have been duly authorized by all necessary corporate action on the
part of the Borrowers. Each of the Loan and Security Agreement, the Note and the
Custodial Agreement have been executed and delivered by the Borrowers and are
legal, valid and binding agreements enforceable in accordance with their
respective terms against the Borrowers, subject to bankruptcy laws and other
similar laws of general application affecting rights of creditors and subject to
the application of the rules of equity, including those respecting the
availability of specific performance, none of which will materially interfere
with the realization of the benefits provided thereunder or with the Lender’s
security interest in the Mortgage Loans.

 

4. No consent, approval, authorization or order of, and no filing or
registration with, any court or governmental agency or regulatory body is
required on the part of the Borrowers for the execution, delivery or performance
by the Borrowers of the Advance and Security Agreement, the Note and the
Custodial Agreement or for the borrowings by the Borrowers under the Loan and
Security Agreement or the granting of a security interest to the Lender in the
Collateral, pursuant to the Loan and Security Agreement.

 

-2-



--------------------------------------------------------------------------------

5. The execution, delivery and performance by the Borrowers of, and the
consummation of the transactions contemplated by, the Loan and Security
Agreement, the Note and the Custodial Agreement do not and will not (a) violate
any provision of any Borrower’s charter or by-laws, (b) violate any applicable
law, rule or regulation, (c) violate any order, writ, injunction or decree of
any court or governmental authority or agency or any arbitral award applicable
to the related Borrower of which I have knowledge (after due inquiry) or (d)
result in a breach of, constitute a default under, require any consent under, or
result in the acceleration or required prepayment of any indebtedness pursuant
to the terms of, any agreement or instrument of which I have knowledge (after
due inquiry) to which such Borrower is a party or by which it is bound or to
which it is subject, or (except for the Liens created pursuant to the Loan and
Security Agreement) result in the creation or imposition of any Lien upon any
Property of such Borrower pursuant to the terms of any such agreement or
instrument.

 

6. There is no action, suit, proceeding or investigation pending or, to the best
of [our] [my] knowledge, threatened against any Borrower which, in [our] [my]
judgment, either in any one instance or in the aggregate, would be reasonably
likely to result in any material adverse change in the properties, business or
financial condition, or prospects of any Borrower or in any material impairment
of the right or ability of any Borrower to carry on its business substantially
as now conducted or in any material liability on the part of any Borrower or
which would draw into question the validity of the Loan and Security Agreement,
the Note, the Custodial Agreement or the Mortgage Loans or of any action taken
or to be taken in connection with the transactions contemplated thereby, or
which would be reasonably likely to impair materially the ability of any
Borrower to perform under the terms of the Loan and Security Agreement, the
Note, the Custodial Agreement or the Mortgage Loans.

 

7. The Loan and Security Agreement is effective to create, in favor of the
Lender, a valid security interest under the Uniform Commercial Code in all of
the right, title and interest of any Borrower in, to and under the Collateral as
collateral security for the payment of the Secured Obligations (as defined in
the Loan and Security Agreement), except that (a) such security interests will
continue in Collateral after its sale, exchange or other disposition only to the
extent provided in Section 9-306 of the Uniform Commercial Code, (b) the
security interests in Collateral in which any Borrower acquires rights after the
commencement of a case under the Bankruptcy Code in respect of any Borrower may
be limited by Section 552 of the Bankruptcy Code.

 

8. When the Mortgage Notes are delivered to the Custodian, endorsed in blank by
a duly authorized officer of the related Borrower, the security interest
referred to in paragraph 7 above in the Mortgage Notes will constitute a fully
perfected first priority security interest in all right, title and interest of
such Borrower therein, in the Mortgage Loan evidenced thereby and in such
Borrower’s interest in the related Mortgaged Property.

 

-3-



--------------------------------------------------------------------------------

9. (a) Upon the filing of financing statements on Form UCC-1 naming the Lender
as “Secured Party” and each Borrower as “Debtor”, and describing the Collateral,
in the jurisdictions and recording offices listed on Schedule 1 attached hereto,
the security interests referred to in paragraph 8 above will constitute fully
perfected security interests under the Uniform Commercial Code in all right,
title and interest of each Borrower in, to and under such Collateral, which can
be perfected by filing under the Uniform Commercial Code.

 

(b) The UCC Search Report sets forth the proper filing offices and the proper
debtors necessary to identify those Persons who have on file in the
jurisdictions listed on Schedule 1 financing statements covering the Filing
Collateral as of the dates and times specified on Schedule 2. Except for the
matters listed on Schedule 2, the UCC Search Report identifies no Person who has
filed in any Filing Office a financing statement describing the Filing
Collateral prior to the effective dates of the UCC Search Report.

 

10. The Assignments of Mortgage are in recordable form, except for the insertion
of the name of the assignee, and upon the name of the assignee being inserted,
are acceptable for recording under the laws of the state where each related
Mortgaged Property is located.

 

11. Each Borrower is duly registered as a [____________] in each state in which
Mortgage Loans were originated to the extent such registration is required by
applicable law, and has obtained all other licenses and governmental approvals
in each jurisdiction to the extent that the failure to obtain such licenses and
approvals would render any Mortgage Loan unenforceable or would materially and
adversely affect the ability of the any Borrower to perform any of its
obligations under, or the enforceability of, the Loan Documents.

 

12. Assuming that all other elements necessary to render a Mortgage Loan legal,
valid, binding and enforceable were present in connection with the execution,
delivery and performance of each Mortgage Loan (including completion of the
entire Mortgage Loan fully, accurately and in compliance with all applicable
laws, rules and regulations) and assuming further that no action was taken in
connection with the execution, delivery and performance of each Mortgage Loan
(including in connection with the sale of the related Mortgaged Property) that
would give rise to a defense to the legality, validity, binding effect and
enforceability of such Mortgage Loan, nothing in the forms of such Mortgage
Loans, as attached hereto as Exhibit A, would render such Mortgage Loans other
than legal, valid, binding and enforceable.

 

13. Assuming their validity, binding effect and enforceability in all other
respects (including completion of the entire Mortgage Loan fully, accurately and
in compliance with all applicable laws, rules and regulations), the forms of
Mortgage Loans attached hereto as Exhibit A are in sufficient compliance with
________ law and Federal consumer protection laws so as not to be rendered void
or voidable at the election of the Mortgagor thereunder.

 

Very truly yours,

 

-4-



--------------------------------------------------------------------------------

EXHIBIT D

 

FORM OF NOTICE OF BORROWING AND PLEDGE ELIGIBLE

MORTGAGE LOANS

 

[insert date]

Citigroup Global Markets Realty Corp.

390 Greenwich Street, 4th Floor

New York, New York 10013

Attention:                             

 

Notice of Borrowing and Pledge No.

  

:                                         

Name of Subservicer

  

:                                         

Interest Period

  

:                                         

 

Ladies/Gentlemen:

 

Reference is made to the Amended and Restated Master Loan and Security
Agreement, dated as of April 28, 2005, as amended (the “Loan Agreement”),
between Aames Capital Corporation (“ACC” and a “Borrower”), Aames Investment
Corporation (“AIC” and a “Borrower”; together with ACC, the “Borrowers”) and
Citigroup Global Markets Realty Corp. (the “Lender”). Capitalized terms used but
not otherwise defined herein shall have the meaning given them in the Loan
Agreement.

 

In accordance with Section 2.03(a) of the Loan Agreement, the undersigned
Borrower hereby requests that you, the Lender, make Advances to us in an
aggregate principal amount of $                     of which $             is
secured by Wet Loans [ADD WITH RESPECT TO WET LOANS] [insert requested Advance
amount] (such amount representing [insert number of Mortgage Loans] loans on
             [insert requested Funding Date, which in the case of Dry Loans must
be at least two (2) Business Days following the date of the request], in
connection with which we shall pledge to you as Collateral the Mortgage Loans
set forth on the Mortgage Loan Schedule attached hereto.

 

The Borrower hereby certifies, as of such Funding Date, that:

 

(a) no Default or Event of Default has occurred and is continuing on the date
hereof nor will occur after giving effect to such Advance as a result of such
Advance;

 

-1-



--------------------------------------------------------------------------------

(b) each of the representations and warranties made by the Borrower in or
pursuant to the Loan Documents is true and correct in all material respects on
and as of such date (in the case of the representations and warranties in
respect of Eligible Mortgage Loans, solely with respect to Eligible Mortgage
Loans being included the Borrowing Base on the Funding Date) as if made on and
as of the date hereof (or, if any such representation or warranty is expressly
stated to have been made as of a specific date, as of such specific date); and

 

(c) the Borrower is in compliance with all governmental licenses and
authorizations and is qualified to do business and is in good standing in all
required jurisdictions.

 

Very truly yours,

 

[BORROWER]

By:     Name:     Title:    

 

-2-



--------------------------------------------------------------------------------

Schedule I

 

to Notice of Borrowing and Pledge

 

[MORTGAGE LOANS PROPOSED TO BE PLEDGED

TO LENDER ON FUNDING DATE]

 

[attach Mortgage Loan Schedule]

 

-3-



--------------------------------------------------------------------------------

EXHIBIT E

 

UNDERWRITING GUIDELINES

 

[TO BE PROVIDED BY EACH BORROWER]

 

-4-



--------------------------------------------------------------------------------

EXHIBIT F

 

REQUIRED FIELDS FOR SERVICING TRANSMISSION

 

[TO BE PROVIDED BY LENDER]

 

-5-



--------------------------------------------------------------------------------

EXHIBIT G

 

REQUIRED FIELDS FOR MORTGAGE LOAN DATA TRANSMISSION

 

[TO BE PROVIDED BY LENDER]

 

-6-



--------------------------------------------------------------------------------

EXHIBIT H

 

FORM OF BORROWING BASE CERTIFICATE

 

Category

--------------------------------------------------------------------------------

   Idx
Date


--------------------------------------------------------------------------------

   # of
Loans


--------------------------------------------------------------------------------

   Original
Balance


--------------------------------------------------------------------------------

   Principal
Balance


--------------------------------------------------------------------------------

   Actual
Advance
Rate


--------------------------------------------------------------------------------

   Advance
Amount(s)


--------------------------------------------------------------------------------

   Pct of
Adv
$


--------------------------------------------------------------------------------

   Pct of
Prin
Bal


--------------------------------------------------------------------------------

   Total
Interest
Due


--------------------------------------------------------------------------------

   Fund
Rate


--------------------------------------------------------------------------------

Product

                                                 

Delinquency Info (if necessary)

                                                 

Sublimits

                                                 

 

-7-



--------------------------------------------------------------------------------

EXHIBIT I

 

FORM OF CONFIDENTIALITY

AGREEMENT

 

In connection with your consideration of a possible or actual acquisition of a
participating interest (the “Transaction”) in an advance, note or commitment of
Citigroup Global Markets Realty Corp. (“CGMRC”) pursuant to an Amended and
Restated Master Loan and Security Agreement among Lender and Aames Capital
Corporation (“ACC” and a “Borrower”) and Aames Investment Corporation (“AIC” and
a “Borrower”; together with AAC, the “Borrowers”) dated as of April 28, 2005,
you have requested the right to review certain non-public information regarding
the Borrowers that is in the possession of CGMRC. In consideration of, and as a
condition to, furnishing you with such information and any other information
(whether communicated in writing or communicated orally) delivered to you by
CGMRC or its affiliates, directors, officers, employees, advisors, agents or
“controlling persons” (within the meaning of the Securities Exchange Act of
1934, as amended (the “1934 Act”)) (such affiliates and other persons being
herein referred to collectively as CGMRC “Representatives”) in connection with
the consideration of a Transaction (such information being herein referred to as
“Evaluation Material”), CGMRC hereby requests your agreement as follows:

 

  1. The Evaluation Material will be used solely for the purpose of evaluating a
possible Transaction with CGMRC involving you or your affiliates, and unless and
until you have completed such Transaction pursuant to a definitive agreement
between you or any such affiliate and CGMRC, such Evaluation Material will be
kept strictly confidential by you and your affiliates, directors, officers,
employees, advisors, agents or controlling persons (such affiliates and other
persons being herein referred to collectively as “your Representatives”), except
that the Evaluation Material or portions thereof may be disclosed to those of
your Representatives who need to know such information for the purpose of
evaluating a possible Transaction with CGMRC (it being understood that prior to
such disclosure your Representatives will be informed of the confidential nature
of the Evaluation Material and shall agree to be bound by this Agreement). You
agree to be responsible for any breach of this Agreement by your
Representatives.

 

  2. The term “Evaluation Material” does not include any information which (i)
at the time of disclosure or thereafter is generally known by the public (other
than as a result of its disclosure by you or your Representatives) or (ii) was
or becomes available to you on a nonconfidential basis from a person not
otherwise bound by a confidential agreement with CGMRC or its Representatives or
is not otherwise prohibited from transmitting the information to you. As used in
this Agreement, the term “person” shall be broadly interpreted to include,
without limitation, any corporation, company, joint venture, partnership or
individual.

 

-1-



--------------------------------------------------------------------------------

  3. In the event that you receive a request to disclose all or any part of the
information contained in the Evaluation Material under the terms of a valid and
effective subpoena or order issued by a court of competent jurisdiction, you
agree to (i) immediately notify CGMRC and the Borrowers of the existence, terms
and circumstances surrounding such a request, (ii) consult with the Borrowers on
the advisability of taking legally available steps to resist or narrow such
request, and (iii) if disclosure of such information is required, exercise your
best efforts to obtain an order or other reliable assurance that confidential
treatment will be accorded to such information.

 

  4. Unless otherwise required by law in the opinion of your counsel, neither
you nor your Representative will, without our prior written consent, disclose to
any person the fact that the Evaluation Material has been made available to you.

 

  5. You agree not to initiate or maintain contact (except for those contacts
made in the ordinary course of business) with any officer, director or employee
of the Borrowers regarding the business, operations, prospects or finances of
the Borrowers or the employment of such officer, director or employee, except
with the express written permission of the Borrowers.

 

  6. You understand and acknowledge that each Borrower is not making any
representation or warranty, express or implied, as to the accuracy or
completeness of the Evaluation Material or any other information provided to you
by CGMRC. Each Borrower, its respective affiliates or Representatives, nor any
of its respective officers, directors, employees, agents or controlling persons
(within the meaning of the 1934 Act) shall have any liability to you or any
other person (including, without limitation, any of your Representatives)
resulting from your use of the Evaluation Material.

 

  7. You agree that neither CGMRC or any Borrowers has not granted you any
license, copyright, or similar right with respect to any of the Evaluation
Material or any other information provided to you by CGMRC.

 

  8. If you determine that you do not wish to proceed with the Transaction, you
will promptly deliver to CGMRC all of the Evaluation Material, including all
copies and reproductions thereof in your possession or in the possession of any
of your Representatives.

 

  9. Without prejudice to the rights and remedies otherwise available to the
Borrowers, the Borrowers shall be entitled to equitable relief by way of
injunction if you or any of your Representatives breach or threaten to breach
any of the provisions of this Agreement. You agree to waive, and to cause your
Representatives to waive, any requirement for the securing or posting of any
bond in connection with such remedy.

 

-2-



--------------------------------------------------------------------------------

  10. The validity and interpretation of this Agreement shall be governed by,
and construed and enforced in accordance with, the laws of the State of New York
applicable to agreements made and to be fully performed therein (excluding the
conflicts of law rules). You submit to the jurisdiction of any court of the
State of New York or the United States District Court for the Southern District
of the State of New York for the purpose of any suit, action, or other
proceeding arising out of this Agreement.

 

  11. The benefits of this Agreement shall inure to the respective successors
and assigns of the parties hereto, and the obligations and liabilities assumed
in this Agreement by the parties hereto shall be binding upon the respective
successors and assigns.

 

  12. If it is found in a final judgment by a court of competent jurisdiction
(not subject to further appeal) that any term or provision hereof is invalid or
unenforceable, (i) the remaining terms and provisions hereof shall be unimpaired
and shall remain in full force and effect and (ii) the invalid or unenforceable
provision or term shall be replaced by a term or provision that is valid and
enforceable and that comes closest to expressing the intention of such invalid
or unenforceable term or provision.

 

  13. This Agreement embodies the entire agreement and understanding of the
parties hereto and supersedes any and all prior agreements, arrangements and
understandings relating to the matters provided for herein. No alteration,
waiver, amendments, or change or supplement hereto shall be binding or effective
unless the same is set forth in writing by a duly authorized representative of
each party and may be modified or waived only by a separate letter executed by
the Borrowers and you expressly so modifying or waiving such Agreement.

 

  14. For the convenience of the parties, any number of counterparts of this
Agreement may be executed by the parties hereto. Each such counterpart shall be,
and shall be deemed to be, an original instrument, but all such counterparts
taken together shall constitute one and the same Agreement.

 

-3-



--------------------------------------------------------------------------------

Kindly execute and return one copy of this letter which will constitute our
Agreement with respect to the subject matter of this letter.

 

By:        

Citigroup Global Markets Realty Corp

 

Confirmed and agreed to

this              day of

                    , 200  .

By:    

Name:

   

Title:

   

 

-4-



--------------------------------------------------------------------------------

EXHIBIT J

 

FORM OF INSTRUCTION LETTER

 

                         , 2001

 

                                         , as [Subservicer]

 

_____________________

 

_____________________

 

Attention:                             

 

  Re: Amended and Restated Master Loan and Security Agreement, dated as of April
28, 2005, by and among Aames Capital Corporation “ACC” and a “Borrower”), Aames
Investment Corporation (“AIC” and a “Borrower”; together with AAC, the
“Borrowers”) and Citigroup Global Markets Realty Corp. (the “Lender”).

 

Ladies and Gentlemen:

 

Pursuant to the Amended and Restated Master Loan and Security Agreement, dated
as of April 28, 2005 (the “Loan and Security Agreement”), between the Lender and
the Borrowers, you are hereby notified that: (i) the undersigned Borrower has
pledged to the Lender the assets described on Schedule 1 hereto (the “Eligible
Assets”), (ii) each of the Eligible Assets is subject to a security interest in
favor of the Lender, and (iii) effective as of the delivery of this letter to
the Subservicer, unless otherwise notified by the Lender in writing, any
payments or distributions made with respect to such Eligible Assets shall be
remitted immediately by the [Subservicer] in accordance with the Lender’s wiring
instructions provided below:

 

Account No.:   [                                             ] ABA No.:  
[                                             ]
[                                             ] Reference:  
[                                             ]

 

-1-



--------------------------------------------------------------------------------

The Subservicer also acknowledges its consent to terminate such Servicing
Agreement upon notification by the Lender of an occurrence of an Event of
Default.

 

Please acknowledge receipt of this instruction letter by signing in the
signature block below and forwarding an executed copy to the Lender promptly
upon receipt. Any notices to the Lender should be delivered to the following
address: [Address of Lender], Attention:              Telephone:
                , Facsimile:                     .

 

Very truly yours,

AAMES CAPITAL CORPORATION

By:         

Name:

       

Title:

   

 

ACKNOWLEDGED: _______________________________, as [Subservicer] By:    

Name:

   

Title:

   

Telephone:

   

Facsimile:

   

 

-2-